







LIMITED LIABILITY COMPANY AGREEMENT OF
TRC‑MRC 1, LLC

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, 15 U.S.C. § 15b ET SEQ., AS AMENDED
(THE "FEDERAL ACT"), IN RELIANCE UPON ONE (1) OR MORE EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE FEDERAL ACT. IN ADDITION, THE ISSUANCE OF THIS
SECURITY HAS NOT BEEN QUALIFIED UNDER THE DELAWARE SECURITIES ACT, THE
CALIFORNIA CORPORATE SECURITIES LAW OF 1968 OR ANY OTHER STATE SECURITIES LAWS
(COLLECTIVELY, THE "STATE ACTS"), IN RELIANCE UPON ONE (1) OR MORE EXEMPTIONS
FROM THE REGISTRATION PROVISIONS OF THE STATE ACTS. IT IS UNLAWFUL TO CONSUMMATE
A SALE OR OTHER TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN TO, OR TO
RECEIVE ANY CONSIDERATION THEREFOR FROM, ANY PERSON OR ENTITY WITHOUT THE
OPINION OF COUNSEL FOR THE COMPANY THAT THE PROPOSED SALE OR OTHER TRANSFER OF
THIS SECURITY DOES NOT AFFECT THE AVAILABILITY TO THE COMPANY OF SUCH EXEMPTIONS
FROM REGISTRATION AND QUALIFICATION, AND THAT SUCH PROPOSED SALE OR OTHER
TRANSFER IS IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL SECURITIES LAWS.
THE TRANSFER OF THIS SECURITY IS FURTHER RESTRICTED UNDER THE TERMS OF THE
LIMITED LIABILITY COMPANY AGREEMENT GOVERNING THE COMPANY, A COPY OF WHICH IS ON
FILE WITH THE COMPANY.






































--------------------------------------------------------------------------------




ARTICLE I
FORMATION
1
1.01
Formation
1
1.02
Names and Addresses
1
1.03
Nature of Business
1
1.04
Term of Company
2
ARTICLE II
MANAGEMENT OF THE COMPANY
2
2.01
Formation of Executive Committee
2
2.02
Committee Procedures
3
2.03
Administrative Member
5
2.04
Approval of Major Decisions
6
2.05
Consents and Approvals
9
2.06
Pre-Development Budget
10
2.07
Approved Business Plan
10
2.08
Development and Construction of Improvements
11
2.09
Operating Budget
12
2.1
Construction Contract
12
2.11
Development and Construction Management Services
13
2.12
Master Developer Work
13
2.13
Marketing and Leasing Management
14
2.14
Property Management
14
2.15
Authority with Respect to the Affiliate Agreements
15
2.16
Election, Resignation, Removal of the Administrative Member
15
2.17
Officers
17
2.18
Treatment of Payments
17
2.19
Reimbursement and Fees
18
2.2
Insurance
18
ARTICLE III
MEMBERS' CONTRIBUTIONS TO COMPANY
18
3.01
Initial Contributions of the Members
18
3.02
Additional Capital Contributions
20
3.03
Remedy for Failure to Contribute Capital
20
3.04
Financing
24
3.05
Agreement to Provide Guarantees and Indemnification
24
3.06
Capital Contributions in General
26
ARTICLE IV
ALLOCATION OF PROFITS AND LOSSES
26
4.01
Net Losses
26
4.02
Net Profits
26
4.03
Special Allocations
26
4.04
Curative Allocations
27
4.05
Differing Tax Basis; Tax Allocation
27
ARTICLE V
DISTRIBUTION OF CASH FLOW
28
5.01
Cash Flow
28
5.02
Limitations on Distributions
28
5.03
Withholding
28
5.04
In-Kind Distribution
28
ARTICLE VI
RESTRICTIONS ON TRANSFERS OF COMPANY INTERESTS
28
6.01
Limitations on Transfer
28





--------------------------------------------------------------------------------




6.02
Permitted Transfers
29
6.03
Admission of Substituted Members
31
6.04
Election; Allocations between Transferor and Transferee
31
6.05
Partition
31
6.06
Waiver of Withdrawal and Purchase Rights
31
6.07
No Appraisal Rights
32
6.08
Foreclosure of Interest
32
ARTICLE VII
MEMBER DEFAULT
32
7.01
Default Events
32
7.02
Rights Arising From a Default Event
34
7.03
Determination of Defaulting Member's Purchase Price
34
7.04
Non-Defaulting Members' Option
36
7.05
Closing Adjustments
36
7.06
Closing of Purchase and Sale
36
7.07
Representations and Warranties
36
7.08
Payment of Defaulting Member's Purchase Price
37
7.09
Repayment of Default Loans
37
7.1
Release and Indemnity
37
7.11
Withdrawal of the Defaulting Member
38
7.12
Distribution of Reserves
38
ARTICLE VIII
ELECTIVE BUY/SELL AGREEMENT
38
8.01
Buy/Sell Election
38
8.02
Determination of the Purchase Price
39
8.03
Non-Electing Member's Option
39
8.04
Deposit
39
8.05
Closing Adjustments
40
8.06
Closing of Purchase and Sale
41
8.07
Representations and Warranties
41
8.08
Repayment of Default Loans
41
8.09
Release and Indemnity
42
8.1
Interim Event of Default
42
8.11
Application of Provisions
43
ARTICLE IX
REPRESENTATIONS, WARRANTIES, COVENANTS AND OTHER MATTERS
43
9.01
Tejon Representations
43
9.02
Majestic Representations
45
9.03
Brokerage Fee Representation and Indemnity
47
9.04
Investment Representations
47
9.05
Indemnification Obligations
48
9.06
Survival of Representations, Warranties and Covenants
48
ARTICLE X
LIABILITY, EXCULPATION, RESTRICTIONS ON COMPETITION, FIDUCIARY DUTIES AND
INDEMNIFICATION
49
10.01
Liability for Company Claims
49
10.02
Exculpation, Indemnity and Reliance on Information
49
10.03
Limitation on Liability
50
10.04
Activities of the Members and Their Affiliates
51
10.05
Restrictions on Competition
51
10.06
Fiduciary Duties
52





--------------------------------------------------------------------------------




10.07
Non-Exclusivity of Rights
53
10.08
Amendment or Repeal
53
10.09
Insurance
53
ARTICLE XI
BOOKS AND RECORDS
53
11.01
Books of Account and Bank Accounts
53
11.02
Tax Returns
54
ARTICLE XII
DISSOLUTION AND WINDING UP OF THE COMPANY
55
12.01
Events Causing Dissolution of the Company
55
12.02
Winding Up of the Company
56
12.03
Distribution of Assets Upon Early Dissolution Events
57
12.04
Negative Capital Account Restoration
57
ARTICLE XIII
MISCELLANEOUS
57
13.01
Amendments
57
13.02
Waiver of Conflict Interest
58
13.03
Partnership Intended Solely for Tax Purposes
58
13.04
Notices
58
13.05
Construction of Agreement
59
13.06
Counterparts
59
13.07
Attorneys' Fees
59
13.08
Approval Standard
60
13.09
Further Acts
60
13.1
Preservation of Intent
60
13.11
Waiver
60
13.12
Entire Agreement
60
13.13
Choice of Law
61
13.14
No Third-Party Beneficiaries
61
13.15
Successors and Assigns
61
13.16
No Usury
61
13.17
Venue
61
13.18
Dispute Resolution
62
13.19
Timing
64
13.2
Remedies for Breach of this Agreement
65
13.21
Survivability of Representations and Warranties
65
13.22
Reasonableness of Rights and Remedies
65
13.23
Force Majeure
65
ARTICLE XIV
DEFINITIONS
66
14.01
Accountant's Notice
66
14.02
Accounting Firm
66
14.03
Actual Knowledge of Majestic
66
14.04
Actual Knowledge of Tejon
66
14.05
Adjusted Accountant's Notice
66
14.06
Adjusted Capital Account
66
14.07
Adjusted Price Determination Notice
67
14.08
Administrative Member
67
14.09
Affiliate
67
14.1
Affiliate Agreements
67





--------------------------------------------------------------------------------




14.11
Affiliated Member
67
14.12
Affiliated Parties
67
14.13
Agreed Value
67
14.14
Agreement
67
14.15
Applicable Construction Costs
67
14.16
Appraised Value
67
14.17
Approved Business Plan
67
14.18
Arbitration Notice
68
14.19
Book Basis
68
14.2
Brown
68
14.21
Business Day
68
14.22
Business Plan Period
68
14.23
California Act
68
14.24
Capital Account
68
14.25
Capital Call Notice
69
14.26
Cash Flow
69
14.27
Certificates
69
14.28
Code
69
14.29
Commerce
69
14.3
Company
69
14.31
Competing Member
69
14.32
Construction Contract
69
14.33
Construction Loan
69
14.34
Consultants
70
14.35
Contributing Member
70
14.36
Contributing Party
70
14.37
Contribution Agreement
70
14.38
Contribution Date
70
14.39
Covered Persons
70
14.4
Default Events
70
14.41
Default Loan
71
14.42
Default Notice
71
14.43
Defaulting Member
71
14.44
Defaulting Member's Purchase Price
71
14.45
Delaware Act
71
14.46
Delinquent Contribution
71
14.47
Deposit
71
14.48
Design-Builder
71
14.49
Development Budget
71
14.5
Development Fee
71
14.51
Development Plan
71
14.52
Dilution Percentage
71
14.53
Effective Date
72
14.54
Electing Member
72
14.55
Election Notice
72
14.56
Enforceability Exceptions
72





--------------------------------------------------------------------------------




14.57
Executive Committee
72
14.58
FAA
72
14.59
Fiscal Year
72
14.6
Force Majeure Delay
72
14.61
Gross Asset Value
72
14.62
Guarantor(s)
73
14.63
Hypothetical Distribution
73
14.64
Impasse Event
73
14.65
Improvements
73
14.66
Interest
73
14.67
JAMS
73
14.68
Just Cause Event
73
14.69
Lender(s)
74
14.7
Liquidation
74
14.71
Loans
74
14.72
Lockout Date
74
14.73
Losses
74
14.74
Lyda
74
14.75
Majestic
74
14.76
Majestic Group
74
14.77
Major Decisions
74
14.78
Marketing Plan
74
14.79
Master Developer Work
74
14.8
McMahon
75
14.81
Member(s)
75
14.82
MRC
75
14.83
Net Profits and Net Losses
75
14.84
Non-Competing Member
75
14.85
Non-Contributing Member
75
14.86
Non-Contributing Party
75
14.87
Non-Defaulting Member
75
14.88
Non-Electing Member
75
14.89
Nonrecourse Documents
76
14.9
Nonrecourse Parties
76
14.91
Obligated Member
76
14.92
OFAC
76
14.93
Officers
76
14.94
Operating Budget
76
14.95
Partially Adjusted Capital Account
76
14.96
Percentage Interest
76
14.97
Permanent Loan
76
14.98
Permitted Transferees
76
14.99
Person
77
14.1
Pre-Development Budget
77
14.101
Price Determination Notice
77
14.102
Pro Rata Share
77





--------------------------------------------------------------------------------




14.103
Project
77
14.104
Project Stabilization Date
77
14.105
Property
77
14.106
Property Management Fee
77
14.107
Purchase Notice
77
14.108
Purchase Price
77
14.109
Quorum
77
14.11
Real Estate Assets
78
14.111
Recourse Documents
78
14.112
Regulatory Allocations
78
14.113
Removal Notice
78
14.114
Representative(s)
78
14.115
Response Period
78
14.116
Roski
78
14.117
Roski Family
78
14.118
Rules
78
14.119
Securities Acts
78
14.12
Shortfall
78
14.121
Stated Value
78
14.122
Substantial Completion Date
79
14.123
Target Capital Account
79
14.124
Tejon
79
14.125
Tejon Group
79
14.126
Transfer
79
14.127
Transfer Date
79
14.128
Treasury Regulation
79
14.129
Unreturned Contribution Account
79

EXHIBITS
Exhibit "A"
Names, Addresses, Percentage Interests and Initial Cash Contributions of the
Members

Exhibit "B"
Legal Description of the Property

Exhibit "C"
Pre-Development Budget

Exhibit "D"
Contribution Agreement

Exhibit "E"
Construction Contract

Exhibit "F"
List of Pre-Approved Consultants

Exhibit "G"
Master Developer Work

Exhibit "H"
Right of First Refusal







--------------------------------------------------------------------------------





LIMITED LIABILITY COMPANY AGREEMENT
OF
TRC‑MRC 1, LLC



THIS LIMITED LIABILITY COMPANY AGREEMENT OF TRC‑MRC 1, LLC, is entered into
effective as of September 19, 2016 (the "Effective Date"), by and between TEJON
INDUSTRIAL CORP., a California corporation ("Tejon"), and MAJESTIC TEJON I, LLC,
a Delaware limited liability company ("Majestic"). The capitalized terms used
herein shall have the respective meanings assigned to such terms in Article XIV.


ARTICLE I
FORMATION
1.01    Formation
The Members hereby form a Delaware limited liability company pursuant to the
provisions of the Delaware Act and this Agreement. In connection therewith, the
Administrative Member, as an authorized person of the Company, shall execute
(i) a Certificate of Formation for the Company in accordance with the Delaware
Act, which shall be duly filed with the Office of the Delaware Secretary of
State, and (ii) a Limited Liability Company Application for Registration (Form
LLC‑5), which shall be duly filed with the Office of the California Secretary of
State. The Administrative Member shall also execute, acknowledge and/or verify
such other documents and/or instruments as may be necessary and/or appropriate
to form the Company under the Delaware Act, to continue its existence in
accordance with the provisions of the Delaware Act and/or to register, qualify
to do business and/or operate its business in California as a foreign limited
liability company in accordance with the provisions of the California Act.


1.02    Names and Addresses
The name of the Company is "TRC‑MRC 1, LLC." The registered office of the
Company in the State of Delaware shall be at 850 New Burton Road, Suite 201,
Dover, Delaware 19904. The name and address of the registered agent for the
Company in the State of Delaware shall be National Corporate Research, Ltd.,
850 New Burton Road, Suite 201, Dover, Delaware 19904. The name and address of
the registered agent for the Company in the State of California shall be Michael
Durham, c/o Majestic Realty Co., 13191 Crossroads Parkway North, 6th Floor, City
of Industry, California 91746-3497. The principal office of the Company shall be
at 13191 Crossroads Parkway North, 6th Floor, City of Industry, California
91746-3497. The names and addresses of the Members are set forth on Exhibit "A"
attached hereto.


1.03    Nature of Business
The express, limited and only purposes for which the Company is to exist are
(i) to acquire that certain real property consisting of approximately
twenty-five and 61/100ths (25.61) net acres (28.01 gross acres) of land located
within the Tejon Ranch Commerce Center in the County of Kern, State of
California, and described more particularly on Exhibit "B" attached hereto (the
"Property"), (ii) to develop and construct upon the Property an approximately
four hundred eighty thousand four hundred eighty (480,480) square foot
industrial building, together with parking and any and all related on-site and
off-site


1101801.21/OC
54430-10898/2568195.16 1
1
FINAL VERSION



--------------------------------------------------------------------------------




improvements appurtenant thereto (collectively, the "Improvements"), (iii) to
own, lease, maintain, manage, finance, refinance, hold for long-term investment,
market, sell, exchange, transfer and otherwise realize the economic benefit from
the Property and the Improvements (collectively, the "Project"), and (iv) to
conduct such other activities with respect to the Project as are necessary
and/or appropriate to carrying out the foregoing purposes and to do all things
incidental to or in furtherance of the above enumerated purposes.
In furtherance of the foregoing terms of this Section 1.03, the following
actions shall be taken: Upon the execution and delivery of this Agreement, each
Member shall make the contribution to the capital of the Company provided for in
Section 3.01(a). Such contributions shall be applied (A) to reimburse each
Member (and its Affiliates), and/or (B) to pay directly the costs and expenses
incurred by the Company that are set forth in the Pre-Development Budget (as
defined in Section 2.06). Any third-party reports, studies or other work product
paid for, or reimbursed by, the Company shall be the property of the Company
(regardless of whether such reports, studies or other work product was prepared
prior to the formation of the Company). If the Executive Committee approves the
business plan for the first Business Plan Period pursuant to Section 2.07, then
Tejon shall contribute the Property to the Company within three (3) Business
Days following such approval in accordance with the terms of Section 3.01(b)(i)
and Majestic shall make the cash contribution to the capital of the Company
provided for in Section 3.01(b)(ii).


1.04    Term of Company
The term of the Company shall commence on the date the Certificate of Formation
for the Company is filed with the Office of the Delaware Secretary of State, and
shall continue in perpetuity, unless dissolved sooner pursuant to Article XII
unless extended by the Executive Committee. The existence of the Company as a
separate legal entity shall continue until the cancellation of the Company's
Certificate of Formation.


ARTICLE II
MANAGEMENT OF THE COMPANY


2.01    Formation of Executive Committee


(a)        Executive Committee Matters. Any matter requiring the consent or
approval of the Members under this Agreement shall be made by the Members acting
through an executive committee (the "Executive Committee") in accordance with
the provisions of this Section 2.01 and Section 2.02. The Executive Committee
shall also be responsible for establishing the policies and procedures to be
followed by the Administrative Member.
(b)    Composition of the Executive Committee. The Executive Committee shall be
composed of four (4) representatives (individually, a "Representative" and
collectively, the "Representatives"). Each Member shall appoint two (2)
Representatives to the Executive Committee. Tejon hereby appoints Allen Lyda
("Lyda") and Hugh McMahon ("McMahon") as its initial Representatives. Majestic
hereby appoints Brett Tremaine and Thomas Simmons as its initial
Representatives. If the initial or replacement Representative of any Member
ceases to serve, then such Member shall replace its Representative with a new
Representative. Any replacement Representative appointed by a Member pursuant to
the preceding


1101801.21/OC
54430-10898/2568195.16 2
2
FINAL VERSION



--------------------------------------------------------------------------------




sentence shall be subject to the approval of the other Member, which approval
shall not be unreasonably withheld, conditioned or delayed. The authorized
number of Representatives on the Executive Committee may be increased or
decreased only with the prior written approval of both Members.


2.02    Committee Procedures


(a)        Quorum. A "Quorum" for the Executive Committee shall be the presence
of at least one (1) Representative of each Member. In the absence of a Quorum,
the Representative(s) of the Executive Committee so present may adjourn the
meeting until a Quorum is present. The Executive Committee shall meet at least
quarterly on a day designated by the Administrative Member. The Executive
Committee shall hold such other regularly scheduled meetings as are determined
by the Administrative Member. Meetings shall be held on a Business Day at the
principal executive office of the Company during normal business hours, unless
otherwise agreed to by the Executive Committee. Notice of any regularly
scheduled meeting of the Executive Committee shall be given by the
Administrative Member to all of the Representatives no fewer than ten (10) days
and no more than thirty (30) days prior to the date of any such meeting. Any
Representative may participate telephonically in any regular meeting of the
Executive Committee. The attendance of a Representative of the Executive
Committee at a regularly scheduled meeting of the Executive Committee (either in
person or telephonically) shall constitute a waiver of notice of such meeting,
except where a Representative of the Executive Committee attends a meeting for
the express purpose of objecting to the transaction of any business because the
meeting was not properly called or convened. Minutes of the Executive Committee
shall not be required to be prepared or maintained. Resolutions of the Executive
Committee, when signed by a Quorum present at the applicable meeting, shall be
binding and conclusive evidence of the decisions reflected therein and any
authorization granted thereby.


(b)    Decisions of the Executive Committee. Subject to Section 2.02(f), all
decisions and actions of the Executive Committee shall require the affirmative
vote of (i) a majority of the Representatives present at such meeting, and
(ii) at least one (1) Representative appointed by each Member at a meeting at
which a Quorum is present.


(c)        Special Meetings. Special meetings of the Executive Committee may be
called by or at the request of any Representative and shall be held on a
Business Day at the principal executive office of the Company. Notice of any
such special meeting of the Executive Committee shall be given by the calling
Representative specifying the time of the meeting to all of the other
Representatives no fewer than two (2) Business Days and no more than ten (10)
days prior to the date of such meeting. Any Representative may participate
telephonically in any special meeting of the Executive Committee. The attendance
of a Representative of the Executive Committee at a special meeting of the
Executive Committee (either in person or telephonically) shall constitute a
waiver of notice of such meeting, except where a Representative of the Executive
Committee attends a meeting for the express purpose of objecting to the
transaction of any business because the meeting was not properly called or
convened. The business to be transacted at, and the purpose of, any special
meeting of the Executive Committee need not be specified in the notice or


1101801.21/OC
54430-10898/2568195.16 3
3
FINAL VERSION



--------------------------------------------------------------------------------




waiver of notice of such meeting. Notice of any special meeting may be waived by
each Representative of the Executive Committee.


(d)    Telephonic Participation. Representatives of the Executive Committee may
participate in any meetings of the Executive Committee telephonically or through
other similar communications equipment provided that all of the Representatives
participating in such meeting can hear each another. Participation in a meeting
pursuant to the preceding sentence shall constitute presence in person at such
meeting for all purposes of this Agreement.


(e)        Transaction of Business. Provided that notice of a meeting has been
given in the manner set forth herein, a Quorum shall be entitled to transact
business at any meeting of the Executive Committee.


(f)        Actions Without Meetings. Any decision or action required or
permitted to be taken at a meeting of the Executive Committee or any other
decision or action that may be taken at a meeting of the Executive Committee may
be taken without a meeting if a consent in writing, setting forth the action so
taken, is signed by at least one (1) Representative of each Member, which shall
have the same effect as an act taken at a properly called and constituted
meeting with a Quorum of the Executive Committee at which all of the
Representatives of the Executive Committee were present and voting.


(g)    Proxies. Each Representative may authorize another person or persons to
act for him or her by proxy, but no such proxy shall be voted or acted upon
after sixty (60) days from its date, unless the proxy provides for a longer
period. A proxy shall be irrevocable if it states that it is irrevocable and if,
and only as long as, it is coupled with an interest sufficient in law to support
an irrevocable power. A Representative may revoke any proxy which is not
irrevocable by attending the meeting and voting in person or by filing an
instrument in writing revoking the proxy or by delivering a proxy in accordance
with applicable law bearing a later date to the Administrative Member.


(h)    Limitations on Authority. None of the Members, Representatives or
Officers, without the prior consent of the Executive Committee, may take any
action on behalf of or in the name of the Company, or enter into any commitment
or obligation binding upon the Company, except for (i) actions expressly
authorized by this Agreement, and (ii) actions by any Member (or Representative
or Officer) within the scope of such Member's (or Representative's or Officer's)
authority granted under this Agreement.


(i)        Compensation. Except as otherwise approved by the Executive
Committee, no Representative shall be entitled to receive any salary,
remuneration or reimbursement from the Company for his or her services as a
Representative.


(j)        Involvement of the Representatives. Each Member shall cause its
Representatives to devote such time as is reasonably necessary to carry out its
duties and obligations as a Representative of the Executive Committee.


1101801.21/OC
54430-10898/2568195.16 4
4
FINAL VERSION



--------------------------------------------------------------------------------






(a)        Resolving Deadlocks. If the Executive Committee is deadlocked on any
Major Decision (as defined in Section 2.04), then the Representatives shall
consult with one another in a good faith attempt to resolve such deadlock for a
period of sixty (60) days (or such longer period as is unanimously agreed to by
the Representatives). The failure of the Representatives to resolve any such
impasse for any reason prior to the expiration of such sixty (60)-day period
shall constitute an "Impasse Event" under this Agreement (so long as the
deadlock that resulted in such impasse remains unresolved). Prior to the
expiration of such sixty (60)-day period (or such longer period as is
unanimously agreed to by the Representatives), neither Member may elect to
commence the buy/sell procedure set forth in Article VIII as result of any
deadlock on any Major Decision.


2.03    Administrative Member


The Members hereby initially designate Majestic as the "Administrative Member"
of the Company. The Administrative Member shall serve as the Administrative
Member, unless and until it resigns as provided in Section 2.16(b), is removed
pursuant to Section 2.16(c) or ceases to be a member of the Company. The
Administrative Member hereby agrees to use its commercially reasonable efforts
to carry out the business and affairs of the Company and to devote such time to
the Company as is necessary, in the reasonable discretion of the Administrative
Member, for the efficient operation of the business and affairs of the Company.
Subject to the terms of this Agreement (including Sections 2.04, 2.11, 2.12,
2.13 and 2.14, which assign certain obligations or decision-making authority to
Tejon or the Executive Committee), the Administrative Member shall be
responsible for (i) preparing and implementing each Approved Business Plan
(including, without limitation, each Development Plan, Development Budget,
Operating Budget and Marketing Plan contained therein), (ii) implementing the
decisions of the Executive Committee, (iii) reporting to the Executive Committee
as to the status of the business and affairs of the Company, (iv) managing,
supervising, and conducting the day-to-day business and affairs of the Company,
and (v) performing such other services delegated to the Administrative Member
under this Agreement including, without limitation, (A) the development and
construction management services delegated to the Administrative Member under
Section 2.11, (B) the marketing and leasing management services delegated to the
Administrative Member under Section 2.13, (C) the property management services
delegated to the Administrative Member under Section 2.14, and (D) the reporting
and accounting functions delegated to the Administrative Member under
Article XI. The Administrative Member may not assign or delegate its duties or
obligations under this Agreement without the prior written consent of the
Executive Committee.




















1101801.21/OC
54430-10898/2568195.16 5
5
FINAL VERSION



--------------------------------------------------------------------------------




2.04    Approval of Major Decisions


Notwithstanding any other provision contained in this Agreement, neither the
Administrative Member nor the other Member may cause the Company to undertake,
and the prior approval of the Executive Committee shall be required for, any and
all of the following matters (collectively, the "Major Decisions"), unless and
to the extent such matters have been specifically approved in the applicable
Approved Business Plan:


(a)        Approved Business Plans. The approval of each business plan for the
Company (and any material amendment, modification, revision or update thereof)
including each Development Plan, Development Budget and Operating Budget
contained therein;


(b)    Sale of Project. The sale, exchange, transfer or other disposition of all
or any portion of the Project (exclusive of any lease of any portion of the
Project);


(c)        Lease of the Project. The form and execution of any lease for all or
any portion of the Project or any amendment, modification, extension or
termination of any lease for all or any portion of the Project;


(d)    Financing. The procurement of any financing or refinancing (including,
without limitation, any acquisition, development, construction, interim and
long-term financing or refinancing in connection with the Project or the
entering into of any modification, amendment or other agreement of any financing
or refinancing;


(e)        Plans and Specifications. Except as previously approved in the
Approved Business Plan, or any change order within the limits of
Section 2.04(h), the approval of the plans and specifications for the
Improvements (and any material amendment or material modification thereof);
(f)        Selection and Retention of Architect and Engineer. Except for
Commerce Construction Co., L.P., a California limited partnership ("Commerce"),
in its capacity as architect and structural engineer, the selection and/or
retention by the Company of any other architect or structural engineer in
connection with the construction of the Improvements and the terms of any
contract entered into by and between the Company and any such architect or
engineer including, without limitation, any contract entered into by the Company
with Commerce (and any amendment, modification or termination of any contract
entered into by the Company with any architect or engineer);


(g)    Construction Contract. The selection and/or retention by the Company of
any general contractor (other than Commerce) and the execution or delivery by
the Company of any construction contract and any amendment, modification or
termination of any construction contract, but excluding any amendment or
modification to the Construction Contract (as defined in Section 2.10) resulting
from any change order previously approved under Section 2.04(h) below;




1101801.21/OC
54430-10898/2568195.16 6
6
FINAL VERSION



--------------------------------------------------------------------------------




(h)    Change Orders. The approval by the Company of any change order relating
to the construction of the Improvements if (i) such change order would cause a
material change in the quality of the Improvements, (ii) the cost of any such
change order exceeds Twenty-Five Thousand Dollars ($25,000), or (iii) the
aggregate cost of the change order under consideration, together with all prior
change orders, exceeds One Hundred Thousand Dollars ($100,000);


(i)        Selection and Retention of Replacement Property Manager. The
selection and/or retention by the Company of any property manager that will
replace either the Administrative Member or Tejon as a property manager for the
Project and the execution or delivery by the Company of any property management
agreement with any such replacement property manager and any amendment,
modification, extension or termination of any such property management
agreement;


(j)        Selection and Retention of Attorneys. The selection and/or retention
of any attorney by the Company;


(k)    Expenditures Outside of Budgets. The making of any expenditure by the
Company that is not specifically included or contemplated under any Approved
Business Plan for the Company, other than as permitted under Section 2.08 and/or
Section 2.09;


(l)        Contracts with Affiliates. Except as provided in Sections 2.10, 2.11,
2.12, 2.13, 2.14 and 2.15, the entry into by the Company of any contract with or
otherwise making any payment to any Member or any Affiliate of any Member and
with respect to any such contract, the making of any material amendment,
modification, extension and/or rescission thereof; the declaration of a default
thereunder; the institution, settlement and/or compromise of a claim with
respect thereto; the waiver of any rights of the Company against the other
party(ies) thereto; or the consent to the assignment of any rights and/or the
delegation of any duties by the other party(ies) thereto;


(m)    Material Agreements. Except as provided in the Approved Business Plan,
the execution or delivery by the Company of any agreement obligating the Company
to pay an amount of more than One Hundred Thousand Dollars ($100,000) and any
amendment, modification, extension or termination of any such agreement,
including, without limitation, any agreement providing for the payment of any
commission, fee or other compensation payable in connection with the sale of all
or any portion of the Project;
(n)    Rebuild. The election to rebuild all or any portion of the Project
following a casualty in any case where the Company has the right to elect
whether or not to rebuild under the applicable agreements to which the Company
is a party;
(o)    Press Release. The making of any press release for any purpose relating
to the Company or the Project;
(p)    Employees. The hiring of any employee by the Company;
(q)    Taxes and Accounting. The selection or changing of the Company's
depreciation or other tax accounting methods or elections, changing the Fiscal
Year or taxable year of the Company, or making


1101801.21/OC
54430-10898/2568195.16 7
7
FINAL VERSION



--------------------------------------------------------------------------------




any other material decisions with respect to the treatment of various
transactions for accounting or tax purposes that may adversely affect the
Members;
(r)        Confess Judgments. The confession of a judgment against the Company
for an amount that exceeds Fifty Thousand Dollars ($50,000); the payment,
compromise, settlement or other adjustment of any claims against the Company for
an amount that exceeds Fifty Thousand Dollars ($50,000); or the commencement or
settlement of any legal actions or proceedings brought by or against the Company
if the amount in dispute with respect to such action or proceeding exceeds Fifty
Thousand Dollars ($50,000);
(s)        Loans. The lending of any funds by the Company to any Member or any
Affiliate thereof or to any third party, or the extension by the Company of
credit to any Person on behalf of the Company;
(t)        Guaranty. The execution or delivery of any document or agreement that
would cause the Company to become a surety, guarantor, endorser, or
accommodation endorser for any Person, except to the extent such guaranty or
endorsement is included in the then applicable Approved Business Plan;
(u)    Bankruptcy. Any of the following: (i) the filing of any voluntary
petition in bankruptcy on behalf of the Company; (ii) the consenting to the
filing of any involuntary petition in bankruptcy against the Company; (iii) the
filing by the Company of any petition seeking, or consenting to, the
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency; (iv) the consenting to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Company or a substantial part of the Company's property; (v) the making of any
assignment by the Company for the benefit of creditors; (vi) the admission in
writing of the Company's inability to pay its debts generally as they become
due; or (vii) the taking of any action by the Company in furtherance of any such
action;
(v)    Admission and Withdrawals. Except as permitted pursuant to Articles VI,
VII and VIII, the admission or withdrawal of any Member into or from the
Company;
(w)    Merger or Consolidation. The entry into by the Company of any merger,
consolidation or other material corporate transaction;
(x)    Acquisition of Property. The acquisition of any property by the Company
(other than the Property) and the terms and conditions for any such acquisition;
(y)    Purpose. The modification or change in the business purpose of the
Company;
(z)        Amendments to the Agreement. Any amendment to this Agreement (other
than amendment reflecting the admission or withdrawal of a Member in accordance
with the provisions of Articles VI, VII or VIII);
(aa)    Engaging in Other Businesses. The engagement of the Company in any
business or activity outside the scope of the Company's business set forth in
this Agreement;
(bb)    Dissolution. Except as required by this Agreement, the dissolution or
liquidation of the Company;
(cc)    Acts in Contravention. Any act in contravention of this Agreement; and
(dd)    Other Matters. Any other decision or matter described as a Major
Decision in this Agreement.


1101801.21/OC
54430-10898/2568195.16 8
8
FINAL VERSION



--------------------------------------------------------------------------------




Without limiting the generality of the foregoing provisions of this
Section 2.04, neither the Administrative Member nor the other Member shall
undertake any action, expend any sum, make any decision, give any consent,
approval or authorization or incur any obligation with respect to any of the
foregoing Major Decisions, unless and until such matter has been approved by the
Executive Committee (or such matter has been specifically approved in the then
applicable Approved Business Plan). Each Representative of the Executive
Committee may withhold its approval of any Major Decision in such
Representative's sole and absolute discretion, except for the Major Decisions
described in Sections 2.04(a), (c), (d), (e), (f), (h) and (i) (for which such
approval shall not be unreasonably withheld, delayed or conditioned).
Notwithstanding anything to the contrary in this Agreement, either Member may,
without prior approval of the Executive Committee, take any action reasonably
necessary to protect life or property, in the event of an emergency where it is
impractical to obtain such prior approval; provided that the Member taking the
action
shall use its best efforts to advise the Representatives as soon as possible of
the nature of the emergency and the emergency actions taken.


2.05    Consents and Approvals
Either Member shall seek the approval of the Executive Committee with respect to
any proposed matter set forth in Section 2.04 by delivering written notice to
the Representatives describing such proposed action in sufficient detail so as
to enable the Representatives to exercise an informed judgment with respect
thereto. Such notice shall constitute a call for a special meeting of the
Executive Committee as provided in Section 2.02(c) and shall specify a time for
the meeting and shall be deemed a notice by the requesting Member's
Representatives for purposes of Section 2.02(c). The Executive Committee shall
then meet and either approve or disapprove the proposed action. The
Representative(s) of the other Member shall set forth their reasons if they
disapprove such action, or may approve the requested action without a meeting as
provided in Section 2.02(f). If the Executive Committee fails to meet or
otherwise approve the requested action (as provided herein) on or before the
expiration of the Response Period, then it shall be conclusively presumed to
have disapproved such action. The term "Response Period" means (i) if a response
time is expressly set forth in this Agreement, then the period of time during
which the Member is required to respond, or (ii) if no response time period is
expressly set forth in this Agreement, then five (5) Business Days following the
effective date of the written notice describing any proposed action requiring
the consent or approval of such Member.






















1101801.21/OC
54430-10898/2568195.16 9
9
FINAL VERSION



--------------------------------------------------------------------------------




2.06    Pre-Development Budget
The Members have approved a pre-development budget (the "Pre-Development
Budget") for the Company, which is set forth on Exhibit "C" attached hereto. The
Pre-Development Budget sets forth the pre-development costs and expenses
incurred by the Members from and after March 23, 2016, through the Effective
Date and the projected pre-development costs and expenses that will be incurred
by the Company after the Effective Date. The pre-development costs and expenses
include costs and expenses for the due diligence investigation and review of the
Property and costs and expenses to obtain the approvals necessary to prepare the
Development Plan and Development Budget. The Administrative Member shall not
cause the Company to incur any costs or expenses in connection with the
pre-development of the Project, unless such costs and expenses are set forth in
the Pre-Development Budget (or the Executive Committee otherwise approves such
costs or expenses in its sole and absolute discretion). In addition, no Member
shall be reimbursed by the Company for any costs or expenses incurred in
connection with the pre-development of the Project, except to the extent such
costs and expenses are set forth in the Pre-Development Budget (or the Executive
Committee otherwise approves such costs or expenses in its sole and absolute
discretion).


2.07    Approved Business Plan
Within one hundred eighty (180) days following the execution and delivery of
this Agreement, Majestic shall prepare and submit to the Executive Committee for
its review and approval the annual business plan for the Company's first
Business Plan Period. If Majestic does not deliver the annual business plan for
the first Business Plan Period to the Executive Committee within such one
hundred eighty (180)-day period, then Tejon shall have the right, in its sole
and absolute discretion, at any time thereafter, to elect to dissolve the
Company by delivering written notice of such election to the other Member in
accordance with the terms of Section 12.01(a) (provided such right shall
terminate if and when the Executive Committee approves the initial business plan
for the Company). If Majestic timely delivers the annual business plan to the
Executive Committee for the Company's first Business Plan Period, but the
Executive Committee does not approve such business plan for any reason on or
prior to the first anniversary of the Effective Date, then each Member shall
have the right, in its sole and absolute discretion, at any time thereafter, to
elect to dissolve the Company by delivering written notice of such election to
the other Member in accordance with the terms of Section 12.01(b) (provided such
right shall terminate if and when the Executive Committee approves the initial
business plan). Within three (3) Business Days following the approval of the
initial business plan, the Executive Committee and Tejon shall execute and
deliver that certain Contribution Agreement and Joint Escrow Instructions in the
form attached hereto as Exhibit "D" (the "Contribution Agreement").
On or before the Applicable ABP Date (as defined below), the Administrative
Member shall submit a new annual business plan for each ensuing Business Plan
Period to the Executive Committee for its review and approval. Each annual
business plan shall include, without limitation, (i) a narrative description of
the proposed objectives and goals for the Company, which shall include a
description of any major transaction to be undertaken by the Company for such
Business Plan Period (or other period); (ii) for the first Business Plan Period,
a Development Plan and Development Budget as described in Section 2.08 for the
Improvements; (iii) for the first Business Plan Period, the status of the
construction of the Improvements; (iv) following the Project Stabilization Date
(as reasonably determined by the


1101801.21/OC
54430-10898/2568195.16 10
10
FINAL VERSION



--------------------------------------------------------------------------------




Administrative Member), a revised Operating Budget, as more particularly
described in Section 2.09 below; (v) a Marketing Plan as described in
Section 2.13 for the Improvements; and (vi) such other items as are reasonably
requested by either Member. The term "Applicable ABP Date" means (A) with
respect to the Company’s second Business Plan Period, thirty (30) days after the
start of such second Business Plan Period; (B) with respect to the Company’s
third Business Plan Period, the later of (1) thirty (30) days after the start of
the Company’s second Business Plan Period, or (2) ninety (90) days prior to the
start of such third Business Plan Period; and (C) with respect to all subsequent
Business Plan Periods, ninety (90) days prior to the start of each such Business
Plan Period.
Each new annual business plan shall be subject to the review and approval of the
Executive Committee. The annual business plan for the applicable Business Plan
Period (or other period) that is approved by the Executive Committee is referred
to as the "Approved Business Plan." The Company shall pay all reasonable
third-party out-of-pocket costs incurred by either Member or directly by the
Company in preparing each proposed annual business plan, including any costs of
doing the investigations and obtaining necessary approvals for construction of
the Improvements called for in the Development Plan to the extent set forth in
the Pre-Development Budget, whether or not the annual business plan for the
first Business Plan Period is ultimately approved by the Executive Committee.


2.08    Development and Construction of Improvements
The Approved Business Plan for the Company's first Business Plan Period shall
include a plan for the development and construction of the Improvements (the
"Development Plan") and a development budget (the "Development Budget") setting
forth the projected costs and expenses estimated to be incurred by the Company
in connection with the development and construction of the Improvements. The
Development Plan for the Improvements shall include, without limitation, the
architectural design for the Improvements, the plans and specifications for such
Improvements, a development schedule for the Improvements, the projected dates
for the commencement and completion for the Improvements and any fees that the
Members (and/or any Affiliates or representatives thereof) are entitled to
receive as consideration for providing services to the Company in connection
with the development and construction of the Improvements.
The Development Budget shall set forth on an itemized basis all of (i) the
estimated hard and soft construction costs to be incurred by the Company in
developing and constructing the Improvements pursuant to the Development Plan,
and (ii) a projection setting forth the estimated revenues, expenses and net
operating income (or loss) for the Project for the period commencing as of the
substantial completion of the Project through the Project Stabilization Date.
The Administrative Member shall have the right, power and authority without the
consent of the other Member (i) to apply up to fifty percent (50%) of the
contingency line item and any line item cost savings to other line items, and
(ii) to cause the Company to incur expenditures in excess of any line item,
provided that any such expenditure does not exceed, in the case of a change
order, the limit specified in Section 2.04(h), or otherwise such line item by
more than the lesser of (A) ten percent (10%) of such line item, or
(B) Twenty-Five Thousand Dollars ($25,000), after the application of any
contingency line item and/or cost savings. The Administrative Member shall also
have the right, power and authority to incur actual expenditures on behalf of
the Company (with Company funds) for (1) any of the items set forth in any
approved Development Budget, as the same may be adjusted in accordance with the
foregoing provisions of this Section 2.08, and (2) any items outside of an
approved


1101801.21/OC
54430-10898/2568195.16 11
11
FINAL VERSION



--------------------------------------------------------------------------------




Development Budget provided such item does not exceed Twenty-Five Thousand
Dollars ($25,000) alone or all of such expenditures do not exceed One Hundred
Thousand Dollars ($100,000) in the aggregate, without the further consent of the
other Member.


2.09    Operating Budget
Within thirty (30) days after the Project Stabilization Date, the Administrative
Member shall prepare an operating budget ("Operating Budget"), which shall
include, without limitation, on a detailed itemized basis for the Project and
the Company, (i) all anticipated receipts projected for the period of such
Operating Budget and all anticipated expenses, by category, for the Company
(including, without limitation, all repairs and capital expenditures projected
by the Administrative Member to be incurred during such period), (ii) the
anticipated Cash Flow reserves projected to be required for such period, and
(iii) a projection setting forth the estimated annual revenues, expenses and net
operating income (or loss) expected to be incurred for the ensuing Business Plan
Period, which shall be updated to compare the actual results to the projected
results set forth in the prior Operating Budget. The Operating Budget shall also
include a detailed description of such other information, contracts, agreements
and other matters reasonably necessary to inform the Members of all matters
relevant to the operation, management, maintenance, leasing and sale of the
Project (or any portion thereof) or as may be reasonably requested by any
Member. The Administrative Member shall have the right, power and authority
without the consent of the other Member (A) to apply up to fifty percent (50%)
of the contingency line item and any line item cost savings to other line items,
and (B) to cause the Company to incur expenditures in excess of any line item,
provided that any such expenditure does not exceed such line item by more than
ten percent (10%), after the application of any contingency line item or cost
savings. The Administrative Member shall also have the right, power and
authority to incur actual expenditures on behalf of the Company (with Company
funds) for (1) any of the items set forth in any approved Operating Budget, as
the same may be adjusted in accordance with the foregoing provisions of this
Section 2.09, and (2) any items outside of an approved Operating Budget provided
such item does not exceed Fifty Thousand Dollars ($50,000) alone or in the
aggregate, without the further consent of the other Member.


2.10    Construction Contract
The Company shall hire Commerce, which is an Affiliate of Majestic, to act as
the design builder for the construction of the Improvements (the
"Design-Builder") pursuant to a guaranteed maximum price construction contract
to be entered into by and between the Company and the Design-Builder
substantially in the form attached hereto as Exhibit "E" (the "Construction
Contract"). All major subcontractors hired for the construction of the
Improvements shall be subject to the approval of the Executive Committee, which
approval shall not be unreasonably withheld, delayed or conditioned.
Pursuant to the terms of the Construction Contract, the Company shall pay to the
Design-Builder a fee equal to (A) three percent (3%) of the total Applicable
Construction Costs for rendering the architectural and structural engineering
services described in the Construction Contract, and (B) five percent (5%) of
the total Applicable Construction Costs as compensation for rendering the design
builder and other services described in the Construction Contract. The term
"Applicable Construction Costs" means the actual "hard" and "soft" costs
actually incurred by the Design-Builder in connection with the construction of
the Improvements, subject to the guaranteed maximum price.


1101801.21/OC
54430-10898/2568195.16 12
12
FINAL VERSION



--------------------------------------------------------------------------------






2.11    Development and Construction Management Services
The Administrative Member shall be responsible for (i) interviewing and
recommending the environmental consultants, architects, soil engineers, civil
engineers and other consultants, specialists and experts (collectively, the
"Consultants") to be hired by the Company at the Company's cost in connection
with the development and construction of the Improvements, (ii) reviewing and
evaluating proposed contracts between the Company and each Consultant, and
(iii) negotiating such proposed contracts (it being understood that all
contracts shall be required to be approved by the Executive Committee and
executed by the Company). Notwithstanding the foregoing, the Company shall use
its reasonable efforts to hire from among those Consultants identified on
Exhibit "F" attached hereto to provide the services that such Consultants have
historically provided for the Property (with the final decision on which
Consultants to hire being reasonably determined by the Executive Committee). The
Administrative Member shall also be responsible for coordinating and supervising
the services to be provided by each such Consultant. Without limiting the
generality of the foregoing, the Administrative Member shall work closely with
the architects hired by the Company to prepare and process the plans and
specifications for the Improvements. In addition to the above services, the
Administrative Member shall also supervise the development and construction of
the Improvements.
Tejon shall assist in the general construction oversight activities and will
coordinate with Commerce to address any construction related issues and matters.
In addition, Tejon will take the lead role in meeting with Kern County and other
municipalities and local authorities/agencies to obtain any necessary permits,
entitlements, consents and other approvals necessary to construct the
Improvements on the Property.
As consideration for providing the development services described in this
Section 2.11, the Company shall pay to the Members a development fee
("Development Fee") equal to four percent (4%) of the "hard costs" actually
incurred in connection with the development and construction of such
Improvements. The Development Fee shall be paid and earned on the first day of
each calendar month based upon the "hard costs" incurred by the Company in the
preceding calendar month. The Administrative Member shall be entitled to receive
seventy-five percent (75%) of the Development Fee and Tejon shall be entitled to
receive twenty-five percent (25%) of the Development Fee. As consideration for
providing the construction management services described in this Section 2.11,
the Company shall pay to Tejon a construction management fee equal to one
percent (1%) of the Applicable Construction Costs incurred in connection with
the development and construction of such Improvements.


2.12    Master Developer Work
Tejon shall be obligated to perform in accordance with the Development Plan the
work described on Exhibit "G" attached hereto (the "Master Developer Work"), at
Tejon's sole cost and expense, in connection with the contribution of the
Property to the Company, to the extent reasonably necessary for the development
of the Improvements. Prior to commencing the Master Developer Work, (i) the
Executive Committee shall reasonably agree upon the location of all utility
connections and the ingress and/or egress improvements to be constructed as part
of the Master Developer Work, and (ii) Tejon shall provide Majestic with a copy
of the plans and specifications for any ingress and/or egress improvements to be
constructed as part of the Master Developer Work for the review and input of
Majestic; provided, however,


1101801.21/OC
54430-10898/2568195.16 13
13
FINAL VERSION



--------------------------------------------------------------------------------




the Executive Committee shall have the right to approve such plans and
specifications (which approval shall not be unreasonably withheld, delayed or
conditioned). Subject to any delays permitted by Section 13.23, Tejon shall be
obligated (A) to perform the Master Developer Work in a coordinated manner
consistent with the schedule in the Development Plan such that the Project can
be completed in accordance with the Development Plan by the Project's scheduled
completion date, and (B) in compliance with all required permits from the local
government authority. Tejon shall provide Majestic with monthly updates of the
Master Developer Work, which has been performed or is contemplated to be
performed in the future.


2.13    Marketing and Leasing Management
The Administrative Member shall be responsible for preparing a marketing plan
for the Project with the assistance and cooperation of the other Member. The
marketing plan shall be submitted by the Administrative Member to the Executive
Committee for its review and approval not later than thirty (30) days following
the Contribution Date (as defined in Section 3.02), which approval shall not be
unreasonably withheld, delayed or conditioned. Each marketing plan that is
approved by the Executive Committee is hereinafter referred to as the "Marketing
Plan." The Marketing Plan shall describe in reasonable detail (i) the types of
proposed users and buyers for the Project, (ii) the marketing, leasing and sales
objectives and a timeline for accomplishing such objectives, and (iii) such
other information regarding the marketing of the Project as is reasonably
requested by the Executive Committee. The Administrative Member shall be
responsible for implementing each Marketing Plan on behalf of the Company
(provided the Company shall pay all third-party out-of-pocket costs and expenses
incurred in connection with the implementation of each such Marketing Plan). The
Marketing Plan shall be updated by the Administrative Member on a quarterly
basis and submitted to the Executive Committee for its review and approval,
which approval shall not be unreasonably withheld, delayed or conditioned.
Notwithstanding the foregoing, if the Project is fully leased, then the
Administrative Member shall not be required to update the Marketing Plan prior
to the date that is one (1) year prior to the expiration of the earliest of such
leases to expire (unless otherwise requested to do so by the other Member).


2.14    Property Management
The Administrative Member and the other Member shall jointly act as the property
manager for the Project. In its capacity as a property manager for the Project,
the Administrative Member shall be responsible for managing the accounting and
the contract and lease administration for the Project including, without
limitation, enforcing the Company's rights and benefits, and causing the Company
to perform its duties and obligations, under each lease entered into with
respect to the Project. In its capacity as a property manager for the Project,
Tejon shall be responsible for the repair and maintenance of the Project and
customer service. Tejon may not assign or delegate its duties or obligations
under this Section 2.14 without the prior written consent of the Executive
Committee. As compensation for rendering the services described in this
Section 2.14, (i) each Member shall be reimbursed for the reasonable third-party
out-of-pocket costs incurred by such Member in rendering such services, and
(ii) the Company shall pay to each Member a fee (the "Property Management Fee")
equal to one and 5/10ths percent (1.5%) of the gross receipts received by the
Company from the operation of the Project. The Property Management Fee shall be
earned and payable on the first day of each calendar month based upon the gross
receipts received by the Company in the preceding calendar month. If Tejon
provides the property management


1101801.21/OC
54430-10898/2568195.16 14
14
FINAL VERSION



--------------------------------------------------------------------------------




services that the Administrative Member is required to render pursuant to this
Section 2.14 following the removal or resignation of the Administrative Member
pursuant to Section 2.16, then the Property Management Fee that is otherwise
payable to Majestic for the rendering of such services shall thereafter be paid
to Tejon. If Tejon ceases to provide the property management services it is
required to render under this Section 2.14 and Majestic thereafter provides such
services, then the Property Management Fee that is otherwise payable to Tejon
for the rendering of such services shall thereafter be paid to Majestic.


2.15    Authority with Respect to the Affiliate Agreements
Notwithstanding any other provision of this Agreement including, without
limitation, Sections 2.01, 2.02, 2.03 and 2.04, Tejon or Majestic, as the case
may be, shall have the sole right, power and authority, in its sole and absolute
discretion and without the consent or approval of the other Member (the
"Affiliated Member"), (i) to cause the Company to enforce its rights under any
contract or other agreement entered into by the Company with the Affiliated
Member and/or any Affiliate thereof (collectively, the "Affiliate Agreements")
following any breach by the Affiliated Member and/or any Affiliate thereof under
any such Affiliate Agreement, (ii) to make all decisions on behalf of the
Company with respect to any amendment, modification, rescission, extension,
and/or termination under any Affiliate Agreement, (iii) to determine the
existence of any default under any Affiliate Agreement and to cause the Company
to declare any such default following any breach by the Affiliated Member and/or
any Affiliate thereof under such Affiliate Agreement, (iv) to cause the Company
to institute, settle and/or compromise any claim under any Affiliate Agreement
against the Affiliated Member and/or any Affiliate thereof, (v) to cause the
Company to waive any rights of the Company against the Affiliated Member and/or
any Affiliate thereof under any Affiliate Agreement, and (vi) to cause the
Company to consent to the assignment of any rights and/or the delegation of any
duties by the Affiliated Member and/or any Affiliate thereof under any Affiliate
Agreement. Majestic or Tejon, as the case may be, shall cooperate in good faith
with the other Member in the exercise by the other Member of the foregoing
rights and actions under the Affiliate Agreements.


2.16    Election, Resignation, Removal of the Administrative Member
(a)    Number, Term and Qualifications. The Company shall have one (1)
Administrative Member which must be a member of the Company. Unless it resigns
(pursuant to the terms of this Agreement), is removed, or ceases to be a member
of the Company, the Administrative Member shall hold office until a successor
shall have been elected and qualified. Unless the Administrative Member resigns
or is removed pursuant to Section 2.16(c), a new Administrative Member may not
be appointed without the approval of the Executive Committee.
(b)    Resignation. The Administrative Member may resign upon no less than one
hundred twenty (120) days prior written notice to the other Member. Except as
set forth below in Section 2.16(d), any resignation of the Administrative Member
in accordance with the terms of this Section 2.16(b) shall not affect the
Administrative Member's rights as a member of the Company, and shall not
constitute a withdrawal of the Administrative Member as a member of the Company.
(c)    Removal. The Administrative Member (or any successor administrative
member) may be removed following the occurrence of a Just Cause Event, by
written notice ("Removal Notice") from the other Member to the Administrative
Member within forty-five (45) days following the date such Member first becomes
aware of such Just Cause Event. The Removal Notice shall specify in reasonable
detail the


1101801.21/OC
54430-10898/2568195.16 15
15
FINAL VERSION



--------------------------------------------------------------------------------




Just Cause Event giving rise to the removal. For purposes of this
Section 2.16(c), "Just Cause Event" shall mean:
(i)    Breach of Agreement. The breach of any material covenant, duty or
obligation under this Agreement by the Administrative Member if (i) the
Administrative Member has received written notice from the other Member of the
breach describing such breach in reasonable detail, and (ii) (A) the breach is
not reasonably susceptible of being cured, or (B) if the breach is reasonably
susceptible of being cured (1) the Administrative Member has failed to commence
the cure or remedy of the breach within fifteen (15) days following the
effective date of the notice, or (2) failed to complete the cure or remedy
within a reasonable period of time (not to exceed sixty (60) days following the
effective date of such notice, unless the cure or remedy cannot be reasonably
completed within such sixty (60)-day period and the Administrative Member fails
to diligently proceed with the cure or remedy to completion within an additional
forty-five (45) days following the expiration of such initial sixty (60)-day
period);
(ii)    Fraud, Willful Misconduct, Gross Negligence, Etc. The fraud, willful
misconduct, gross negligence or conviction of a crime involving moral turpitude
by the Administrative Member (other than any misappropriation of funds described
in clause (iii) below); or
(iii)    Misappropriation of Funds. Any misappropriation of funds by the
Administrative Member provided that if such misappropriation of funds is
committed by an employee of the Administrative Member, then such event shall not
constitute a Just Cause Event if, within ten (10) Business Days after being
notified in writing of such event, the Administrative Member makes full
restitution to the Company of all damages caused by such event and terminates
the employment of such employee.
(d)    Rights Following Resignation or Removal. Upon the resignation of an
Administrative Member or the removal of a member as the Administrative Member in
accordance with this Section 2.16(d), (i) the resigned or removed Member shall
be relieved of its duties as Administrative Member under this Agreement
including, without limitation, the duty to provide the development management,
marketing and property management services described in Sections 2.11, 2.13 and
2.14, (ii) the other Member shall have the right, power and authority to
designate each replacement Administrative Member (which may be the other Member
(including a member, which previously served as the Administrative Member), any
Affiliate of the other Member and/or any other Person) to replace the Member
that has resigned or been removed as the Administrative Member (or any
replacement Administrative Member) and such replacement Administrative Member
shall have all of the rights, duties and obligations of the Administrative
Member under this Agreement (including, without limitation, the right to receive
any fees or other amounts payable to the Administrative Member under this
Agreement following such resignation or removal for services that are thereafter
provided by the replacement Administrative Member), and (iii) the other Member
may terminate any or all of the Affiliate Agreements entered into with the
Administrative Member or any Affiliate thereof and/or hire at the expense of the
Company a new development manager, marketing director and/or property manager
including, without limitation, any Affiliate of such other Member which is
qualified to render the services previously provided by the resigned or removed
Member.
(e)    No Adjustment to Percentage Interests. Except as provided in
Section 2.16(d), if a Member resigns or is removed as the Administrative Member,
then the Percentage Interests of the Members shall not be adjusted and the
removed Administrative Member shall retain all of its rights, duties and
obligations of a member under this Agreement (other than any rights, duties
and/or obligations as the Administrative Member).


1101801.21/OC
54430-10898/2568195.16 16
16
FINAL VERSION



--------------------------------------------------------------------------------






2.17    Officers
(a)        Appointment of Officers. The Executive Committee may appoint, and
delegate authority to, officers ("Officers") of the Company at any time. The
Officers of the Company may include, without limitation, a Chief Executive
Officer, President, Chief Financial Officer, Chief Operating Officer, Senior
Vice President, Vice President, Assistant Vice President, Secretary and
Assistant Secretary. Any individual may hold any number of offices. Unless the
Executive Committee otherwise determines in its sole and absolute discretion,
(i) if the title assigned to any Officer is one commonly used for officers of a
business corporation formed under the Delaware General Corporation Law, then the
assignment of such title shall constitute the delegation to such person of the
rights, powers, duties, obligations and authority that are normally associated
with that office, and (ii) no Officer shall receive any salary or other
compensation for acting as an Officer of the Company. Any delegation pursuant to
this Section 2.17(a) may be revoked at any time by the Executive Committee. The
Officers shall serve at the pleasure of the Executive Committee.
(b)    Removal of Officers. Any Officer may be terminated, either with or
without cause, by the Executive Committee at any time. Any Officer may resign at
any time by giving written notice to the Executive Committee. Any resignation
shall take effect as of the effective date of any such notice or at any later
time specified in such notice; and, unless otherwise specified in that notice,
the acceptance of the resignation shall not be necessary to make it effective. A
vacancy in any office because of death, incapacity, resignation, removal,
disqualification or any other cause shall be filled, if at all, in the manner
prescribed in this Agreement for regular appointments to that office.


2.18    Treatment of Payments
For financial and income tax reporting purposes, any and all fees paid by the
Company to any Member and/or any Affiliate thereof shall be treated as expenses
of the Company and, if paid to any Member, as guaranteed payments within the
meaning of Section 707(c) of the Code. To the extent all or any portion of any
fee is not paid in full prior to the liquidation of the Company, such unpaid
portion of such fee shall constitute a debt of the Company payable upon such
liquidation. The Members acknowledge and agree that any fee paid to any Member
(and/or any Affiliate thereof) in accordance with the terms of this Agreement
shall constitute the sole and exclusive property of such recipient Member
(and/or such Affiliate), and the other Member shall not have any rights thereto
or interests therein.
























1101801.21/OC
54430-10898/2568195.16 17
17
FINAL VERSION



--------------------------------------------------------------------------------




2.19    Reimbursement and Fees
On the Contribution Date, each of Tejon and Majestic shall be reimbursed for the
pre-development third-party out-of-pocket costs and expenses incurred by such
Member (and any Affiliate thereof) to the extent such costs and expenses are set
forth in the Pre-Development Budget (or such reimbursement is otherwise approved
by the Executive Committee in its sole and absolute discretion). In furtherance
of the foregoing, each Member hereby represents and warrants that such Member
and/or one (1) or more of its Affiliates has actually incurred the costs and
expenses to be reimbursed to such Member pursuant to this Section 2.19. Except
as expressly provided in this Agreement, the Construction Contract, the
Pre-Development Budget or otherwise agreed to in writing by the Executive
Committee, including, without limitation, pursuant to the terms of any Approved
Business Plan, none of the Members (or their respective Affiliates and/or other
representatives) shall be paid any compensation for rendering services to the
Company or otherwise be reimbursed for any costs and expenses incurred by such
Member (and/or any Affiliate or representative thereof) on behalf of the
Company. Without limiting the generality of the foregoing, neither Member nor
any Affiliate thereof shall be reimbursed for any general and administrative
costs and expenses incurred by such party, and any costs incurred by Tejon in
creating the legal parcel or parcels comprising the Property shall not be
subject to reimbursement. Any request for reimbursement by any Member pursuant
to this Section 2.19 shall be accompanied by supporting documentation and shall
be made within forty-five (45) days after the date such expenses are incurred by
such Member. Any such reimbursements shall not reduce such Member's Capital
Account or Unreturned Contribution Account.


2.20    Insurance
The Administrative Member shall cause the Company to purchase and maintain (at
the expense of the Company) a commercial general liability insurance policy, a
builder's risk insurance policy and a property insurance policy in such amounts
as are reasonably determined by the Executive Committee and such other insurance
as may be requested from time to time by the Executive Committee. The cost of
any insurance policies maintained by the Company pursuant to this Section 2.20
shall be an expense of the Company and shall be included in the Development
Budget or the Operating Budget.


ARTICLE III
MEMBERS' CONTRIBUTIONS TO COMPANY


3.01    Initial Contributions of the Members
The initial capital contributions of the Members shall be made as follows:
(a)        Upon execution. Concurrently with the execution and delivery of this
Agreement, each of Majestic and Tejon shall make an initial cash contribution of
One Hundred Thousand Dollars ($100,000) to the capital of the Company. Each
Member's Capital Account and Unreturned Contribution Account shall be credited
by such amount on the date such contribution is made.


(b)    Upon Contribution Date. Upon the date that Tejon is required to
contribute the Property to the Company pursuant to the Contribution Agreement
(the "Contribution Date"), the Members shall do the following:




1101801.21/OC
54430-10898/2568195.16 18
18
FINAL VERSION



--------------------------------------------------------------------------------




(i)        Tejon shall assign, transfer and contribute to the capital of the
Company, Tejon's entire fee interest in and to the Property (subject to all
liens, encumbrances and other permitted exceptions to title approved under the
Contribution Agreement) at an agreed upon value (net of all such approved liens,
encumbrances and permitted exceptions) of Three Million Nine Hundred Four
Thousand Nine Hundred Fifty Dollars ($3,904,950), reduced by the lien for
property taxes not yet payable and adjusted for any other prorations in the
manner described below and any other items agreed to by Tejon and Majestic under
the Contribution Agreement (the "Agreed Value"). The Agreed Value shall be
reduced by the amount of any net prorations and credits charged to Tejon under
the Contribution Agreement and increased by the amount of any net prorations and
credits charged to the Company under the Contribution Agreement. Tejon's Capital
Account and Unreturned Contribution Account shall each be credited by an amount
equal to the Agreed Value on the date the Property is contributed to the
Company. The foregoing assignment, transfer and contribution shall be made in
accordance with the terms and conditions set forth in the Contribution
Agreement.
(ii)    Majestic shall contribute to the capital of the Company, in cash, an
amount equal to the fifty percent (50%) of the Agreed Value, which amount shall
be credited to Majestic's Capital Account and Unreturned Contribution Account on
the date such contribution is made. Within three (3) days following such
contribution, the Company shall distribute the amount of Majestic's capital
contribution pursuant to the preceding sentence to Tejon, which distribution
shall be debited to Tejon's Capital Account and Unreturned Contribution Account
on the date such distribution is made. After the date such distribution is made,
the balance standing in Tejon's Capital Account and Unreturned Contribution
Account shall equal fifty percent (50%) of the Agreed Value (which will be the
same balance standing in Majestic's Capital Account and Unreturned Contribution
Account on the date such distribution is made).


(c)        Contribution of Reports. Concurrently with the execution and delivery
of this Agreement, each of Tejon and Majestic hereby assigns its entire right,
title and interest in and to all of the reports, studies or other work product
obtained by such Member after March 23, 2016. Each Member shall be reimbursed
for the third-party out-of-pocket costs and expenses incurred by such Member in
obtaining such reports, studies and other work product in accordance with
Sections 1.03 and 2.19. As such, neither Member's Capital Account or Unreturned
Contribution Account shall be credited as a result of any contribution that is
made by such Member pursuant to this Section 3.01(c).


























1101801.21/OC
54430-10898/2568195.16 19
19
FINAL VERSION



--------------------------------------------------------------------------------




3.02    Additional Capital Contributions
If the Company has insufficient funds to meet its current or projected financial
requirements (a "Shortfall"), then the Administrative Member shall give written
notice (the "Capital Call Notice") of such Shortfall to the other Member. The
Contribution Notice shall summarize, with reasonable particularity, the
Company's actual and projected cash obligations, cash on hand, projected sources
and amounts of future Cash Flow and a contribution date ("Contribution Date")
(which shall not be less than ten (10) Business Days following the effective
date of such notice) upon which each Member shall be obligated to contribute to
the capital of the Company, in cash, such Member's Percentage Interest of the
funds necessary to satisfy such Shortfall. If the Company has a Shortfall and
the Administrative Member fails to deliver a Capital Call Notice so that the
Company may timely satisfy such Shortfall, then the other Member may deliver the
Capital Call Notice pursuant to this Section 3.02. Any and all amounts
contributed to the capital of the Company by any Member pursuant to this
Section 3.02 shall be credited to such Member's Capital Account and Unreturned
Contribution Account on the date any such contribution is made.


3.03    Remedy for Failure to Contribute Capital
If any Member (the "Non-Contributing Member") fails to contribute timely all or
any portion of the additional capital such Member is required to contribute
pursuant to Section 3.02 (the "Delinquent Contribution"), and provided that the
other Member (the "Contributing Member") has timely contributed to the capital
of the Company all of the additional capital required to be contributed by such
Contributing Member pursuant to Section 3.02 (with respect to that particular
notice and capital call), then such Contributing Member shall have the right, in
lieu of any other right or remedy available at law, in equity or otherwise to
the Contributing Member and/or the Company (or any other party), to select one
(1) or more of the following options in accordance with the terms set forth
below in this Section 3.03:
(a)    Loan Remedy. The Contributing Member may advance to the Company, in cash,
within thirty (30) days following the Contribution Date, an amount equal to the
Delinquent Contribution, and such advance shall be treated as a nonrecourse loan
("Default Loan") by the Contributing Member to the Non-Contributing Member,
bearing interest at a rate equal to the lesser of (i) the prevailing prime
commercial lending rate of Wells Fargo Bank plus five (5) percentage points,
adjusted concurrently with any adjustments to such rate and compounded annually,
or (ii) the maximum, nonusurious rate then permitted by law for such loans.
Subject to Sections 7.09 and 8.08, each Default Loan shall be due and payable in
full one hundred twenty (120) days from the date advanced (or, if earlier, upon
the dissolution of the Company).
As of the effective date of the advance of any Default Loan, the Capital Account
and the Unreturned Contribution Account of the Non-Contributing Member shall be
credited with an amount equal to the original principal balance of the Default
Loan made by the Contributing Member to the Non-Contributing Member.
Notwithstanding the provisions of Articles V and XII, until any and all Default
Loans made to the Non-Contributing Member are repaid in full, the
Non-Contributing Member shall receive no further distributions from the Company,
and all cash or property otherwise distributable with respect to the
Non-Contributing Member's Interest shall be distributed to the Contributing
Member as a reduction of the outstanding balance of (together with all accrued,
unpaid interest thereon) any and all such Default Loans, with such funds being
applied first to reduce any and all interest accrued on such Default Loan(s) and
then to reduce the principal amount thereof. Any amounts so applied shall be
treated, for all


1101801.21/OC
54430-10898/2568195.16 20
20
FINAL VERSION



--------------------------------------------------------------------------------




purposes under this Agreement, as having actually been distributed to the
Non-Contributing Member pursuant to Section 5.01 and applied by the
Non-Contributing Member to repay such outstanding Default Loan(s).
To secure the repayment of any and all Default Loans made to the
Non-Contributing Member, such Non-Contributing Member hereby grants a security
interest in favor of the Contributing Member in and to the Non-Contributing
Member's entire Interest in the Company, and hereby irrevocably appoints the
Contributing Member, and each of the Contributing Member's representatives,
agents, officers or employees, as the Non-Contributing Member's
attorney(s)-in-fact, with full power to prepare, execute, acknowledge, and
deliver, as applicable, all documents, instruments, and/or agreements
memorializing and/or securing such Default Loan(s), including, without
limitation, such Uniform Commercial Code financing and continuation statements,
mortgages, pledge agreements and other security instruments as may be reasonably
appropriate to perfect and continue the security interest in favor of such
Contributing Member.
The Contributing Member is also authorized to cause the Company to issue
certificates (collectively, the "Certificates") evidencing the Members'
respective Interests in the Company (in such form as is determined in the sole
and absolute discretion of the Contributing Member) and is further authorized to
take possession and control of any such Certificate of the Non-Contributing
Member if it has made a Default Loan to the Contributing Member. Following the
issuance of the Certificates, each Interest in the Company shall constitute a
"certificated security" within the meaning of, and be governed by,
(i) Section 8-102(a)(15) of the Uniform Commercial Code as in effect from time
to time in the State of Delaware, and (ii) the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes the
1994 revisions to Article 8 thereof as adopted by the American Law Institute and
the National Conference of Commissioners on Uniform State Laws and approved by
the American Bar Association on February 14, 1995. Notwithstanding any provision
of this Agreement to the contrary, to the extent any provision of this Agreement
is inconsistent with any non-waivable provision of Article 8 of the Uniform
Commercial Code, as in effect in the State of Delaware (6 Del C. § 8-101,
et seq.), such provision of Article 8 of the Uniform Commercial Code shall
control.
If, upon the maturity of a Default Loan (taking into account any agreed upon
extensions thereof), any principal thereof and/or accrued interest thereon
remains outstanding, then the Contributing Member may elect any one (1) of the
following options: (i) to renew such Default Loan (or portion thereof) pursuant
to the terms and provisions of this Section 3.03(a) for such additional terms as
is determined in the sole and absolute discretion of the Contributing Member;
(ii) to institute legal (or other) proceedings against the Non-Contributing
Member to collect such loan which may include, without limitation, foreclosing
against the security interest granted above; (iii) to contribute all or any
portion of such outstanding principal of, and accrued interest on, such Default
Loan (or portion thereof) to the capital of the Company and dilute the
Percentage Interest of the Non-Contributing Member pursuant to the provisions of
Section 3.03(b), or (iv) to implement the default provisions set forth in
Article VII in accordance with the provisions of Section 3.03(c).
The Contributing Member may elect any of the options set forth in the
immediately preceding sentence by giving written notice of such election to the
Non-Contributing Member within thirty (30) days following such maturity date.
Failure of the Contributing Member to timely give such written notice to the
Non-Contributing Member shall be deemed to constitute an election to renew such
Default Loan for an additional term of one hundred twenty (120) days on the
terms set forth herein. If the Contributing


1101801.21/OC
54430-10898/2568195.16 21
21
FINAL VERSION



--------------------------------------------------------------------------------




Member elects to foreclose upon the security interest in the Non-Contributing
Member's Interest in the Company granted above, then the Contributing Member is
authorized to cancel the Certificate evidencing the Non-Contributing Member's
Interest in the Company and issue a new Certificate to the Contributing Member
that has foreclosed upon such Interest.
(b)    Dilution Remedy. The Contributing Member may contribute to the capital of
the Company, in cash, within thirty (30) days following the Contribution Date an
amount equal to the Delinquent Contribution, and such Contributing Member's
respective Capital Account and Unreturned Contribution Account shall each be
credited with the amount contributed by such Contributing Member. Further, upon
the maturity of a Default Loan that is not fully repaid on or before the
maturity date thereof, the Contributing Member may contribute to the capital of
the Company, in accordance with the provisions of Section 3.03(a) above, all or
any portion of the outstanding principal of and/or accrued interest on such
Default Loan (or portion thereof) previously advanced by such Contributing
Member that is not repaid prior to the maturity date thereof, and (i) the amount
of such outstanding principal and/or interest so contributed shall be deemed
repaid and satisfied; (ii) the Capital Account and the Unreturned Contribution
Account of the Non-Contributing Member shall be decreased, but not below zero
(0), by the amount of such outstanding principal and/or interest so contributed;
and (iii) the Capital Account and the Unreturned Contribution Account of the
Contributing Member shall be increased by the amount of such outstanding
principal and/or interest so contributed.
Upon the contribution of the Delinquent Contribution and/or the outstanding
balance of a Default Loan by the Contributing Member pursuant to the foregoing
provisions of this Section 3.03(b), (i) the Percentage Interest of the
Non-Contributing Member shall be decreased by the Dilution Percentage, and
(ii) the Percentage Interest of the Contributing Member shall be increased by a
like amount of percentage points. The "Dilution Percentage" shall equal the
amount expressed in percentage points calculated based upon the following
formula:


        ex1038image1a02.jpg [ex1038image1a02.jpg]


The application of the provisions of this Section 3.03(b) are illustrated by the
following example: Assume that (i) the aggregate amount of the prior capital
contributions made by the Non-Contributing Member is Two Million Three Hundred
Thousand Dollars ($2,300,000), (ii) a contribution of Four


1101801.21/OC
54430-10898/2568195.16 22
22
FINAL VERSION



--------------------------------------------------------------------------------




Hundred Thousand Dollars ($400,000) is required to be contributed by the Members
to the capital of the Company pursuant to Section 3.02, (iii) the
Non-Contributing Member has a Percentage Interest of fifty percent (50%) and
fails to contribute its share of such contribution equal to Two Hundred Thousand
Dollars ($200,000) (i.e., 50% ´ $400,000), and (iv) the Contributing Member has
a Percentage Interest of fifty percent (50%) and contributes its entire share of
such contribution equal to Two Hundred Thousand Dollars ($200,000) (i.e., 50% x
$400,000) and the Delinquent Contribution of Two Hundred Thousand Dollars
($200,000) to the capital of the Company on behalf of the Non-Contributing
Member pursuant to this Section 3.03(b). By operation of this Section 3.03(b),
the Dilution Percentage would be equal to twelve (12) percentage points as
calculated in accordance with the following formula:


    ex1038image2a02.jpg [ex1038image2a02.jpg]


Accordingly, the Percentage Interest of the Non-Contributing Member would be
reduced by twelve (12) percentage points from fifty percent (50%) to
thirty-eight percent (38%) and the Percentage Interest of the Contributing
Member would be increased by a like amount of percentage points from fifty
percent (50%) to sixty-two percent (62%).
(c)    Implementation of Default Provisions. The Contributing Member may elect
to implement the default provisions contained in Article VII by delivery of
written notice of such election to the Non-Contributing Member within ninety
(90) days following the Contribution Date or the maturity date for any Default
Loan that is not repaid prior to the maturity thereof.
(d)    Election of Remedy. The Contributing Member shall determine which of the
options set forth in Sections 3.03(a), 3.03(b) and/or 3.03(c) are to be
exercised by the Contributing Member with respect to each Delinquent
Contribution. If the Contributing Member advances any amount to the Company
pursuant to this Section 3.03 but fails to specify which of the foregoing
options the Contributing Member has elected within thirty (30) days after the
effective date that the Contributing Member makes such advance, then such
Contributing Member shall be deemed to have elected the option set forth in
Section 3.03(a) above with respect to such advance.
(e)    Minimum Percentage Interest. Any and all adjustments to the Members'
respective Percentage Interests pursuant to Section 3.03(b) shall be rounded to
the nearest 1/100th of one percentage point (0.01%) and the Contributing Member
shall not succeed to all or any portion of the Capital Account and/or Unreturned
Contribution Account of the Non-Contributing Member as the result of any such
adjustment. In addition, notwithstanding any provision contained in this
Article III, the Non-Contributing Member's Percentage Interest shall in no event
be reduced below 1/100th of one percent (0.01%) by operation of Section 3.03(b).








1101801.21/OC
54430-10898/2568195.16 23
23
FINAL VERSION



--------------------------------------------------------------------------------




3.04    Financing
The Administrative Member shall use its commercially reasonable efforts to cause
the Company to procure a construction loan (the "Construction Loan") to finance
the development and construction of the Improvements from one (1) or more
independent third-party institutional lenders selected by the Administrative
Member (individually, the "Lender" and collectively, the "Lenders") upon
prevailing market terms and conditions. The Administrative Member shall also use
its commercially reasonable efforts to obtain a permanent loan (the "Permanent
Loan") from one (1) or more Lenders to refinance the Construction Loan upon
prevailing market terms and conditions (and any other financing thereafter
required to refinance the Permanent Loan), which shall be nonrecourse to the
Members (subject to any Nonrecourse Documents described in Section 3.05 required
to be provided to the Lender providing any such Permanent Loan). The
Construction Loan and the Permanent Loan shall be secured by a deed of trust
encumbering the Project. Any such financing and/or refinancing obtained by the
Administrative Member on behalf of the Company (collectively, the "Loans") shall
require the consent of the Executive Committee pursuant to Section 2.04(d).


3.05    Agreement to Provide Guarantees and Indemnification
Each Member and/or one (1) or more of their respective Affiliates or
representatives, including, without limitation, the ultimate parent of each
Member if required by the applicable Lender (collectively, the "Guarantors" and
individually, a "Guarantor") shall execute and deliver to any Lender providing a
Construction Loan to the Company (i) any and all repayment or completion
guaranties or similar documents required by such Lender (collectively, the
"Recourse Documents"), and (ii) any and all other environmental indemnities and
"bad-boy" carve-out guaranties required by such Lender (collectively, the
"Nonrecourse Documents") provided such Recourse Documents and Nonrecourse
Documents are approved by the Executive Committee in its reasonable discretion.
In addition, the Guarantors shall execute any Nonrecourse Document required by
any Lender providing a Permanent Loan to the Company provided such Nonrecourse
Documents are approved by the Executive Committee in its reasonable discretion.
The Administrative Member shall use its commercially reasonable efforts to
obtain each Lender's agreement that the obligation of each Guarantor under each
Recourse Document and Nonrecourse Document shall be several (i.e., not joint and
several) as between the Members (and their respective Affiliates) and
proportionate to the Percentage Interest of each Member that is an Affiliate of
such Guarantor. The Members acknowledge and agree that each Recourse Document
and Nonrecourse Document executed by any Guarantor shall be executed only as an
accommodation to the Company and/or the Members. The Company shall indemnify,
defend, protect and hold each such Guarantor wholly harmless from and against
any and all claims, liabilities, losses, costs, expenses, damages and/or
expenses including, without limitation, any attorneys' and expert witness fees
and costs (collectively, "Losses") incurred by any such Guarantor as a result of
such Recourse Document and Nonrecourse Document (or as a result of the rights of
contribution described below) in accordance with the terms of Section 10.02(b).
Either Member may deliver a Capital Call Notice in accordance with the
provisions of Section 3.02 to require the Members to make additional
contributions to the capital of the Company to enable the Company to satisfy the
indemnity for any Losses described in this Section 3.05.


1101801.21/OC
54430-10898/2568195.16 24
24
FINAL VERSION



--------------------------------------------------------------------------------




If the Company fails to fully satisfy any indemnification and/or defense
obligation owing to any Member or any Guarantor affiliated with such Member
pursuant to the provisions of this Section 3.05, then such Guarantor
("Contributing Party") shall have a right of contribution against the other
Member (the "Non-Contributing Party") to the extent the liability incurred by
the Contributing Party under any Recourse Document or Nonrecourse Document (for
which it is entitled to be indemnified by the Company pursuant Section 10.02(b))
exceeds such Contributing Party's Pro Rata Share of the total liability incurred
by all of the Guarantors under all of the Recourse Documents and Nonrecourse
Documents (for which the Guarantors are entitled to be indemnified by the
Company pursuant to Section 10.02(b)). The term "Pro Rata Share" means (i) with
respect to Tejon and its Guarantors, an amount equal to its then Percentage
Interest of the total liability incurred by all of the Guarantors under all of
the Recourse Documents and Nonrecourse Documents (for which the Guarantors are
entitled to be indemnified by the Company pursuant to Section 10.02(b) below),
and (ii) with respect to Majestic and its Guarantors, an amount equal to its
then Percentage Interest of the total liability incurred by all of the
Guarantors under all of the Recourse Documents and Nonrecourse Documents (for
which the Guarantors are entitled to be indemnified by the Company pursuant to
Section 10.02(b) below).
At any time that any Contributing Party has a right of contribution against the
Non-Contributing Party under this Section 3.05, the Non‑Contributing Party shall
be obligated to satisfy such contribution obligation by paying the required
amount, in cash, within ten (10) days following written notice thereof from the
Contributing Party. If any such payment is not timely and validly made within
such ten (10)-day period, then from and after the date such amount was required
to be paid, such amount shall bear interest at the lesser of (A) the prevailing
prime commercial lending rate of Wells Fargo Bank plus five (5) percentage
points, adjusted concurrently with any adjustments to such rate and compounded
annually, or (B) the maximum non-usurious rate allowed by law. The Contributing
Party shall also be entitled to collect from the Non‑Contributing Party any and
all costs and expenses of enforcing such contribution obligation including,
without limitation, reasonable attorneys' and expert witness fees and costs.
The Members acknowledge and agree that each of the Guarantors (that are not
Members) are express third-party beneficiaries of the foregoing provisions of
this Section 3.05, and, as such, all of the Guarantors have the right, power and
authority to enforce the provisions of this Section 3.05.


3.06    Capital Contributions in General
Except as otherwise expressly provided in this Agreement or as otherwise agreed
to in writing by all of the Members (i) no part of the contributions of any
Member to the capital of the Company may be withdrawn by such Member, (ii) no
Member shall be entitled to receive interest on such Member's contributions to
the capital of the Company, (iii) no Member shall have the right to demand or
receive property other than cash in return for such Member's contribution to the
Company, and (iv) no Member shall be required or be entitled to contribute
additional capital to the Company other than as permitted or required by this
Article III.












1101801.21/OC
54430-10898/2568195.16 25
25
FINAL VERSION



--------------------------------------------------------------------------------




ARTICLE IV
ALLOCATION OF PROFITS AND LOSSES


4.01    Net Losses
After giving effect to the special allocations in Sections 4.03 and 4.04, Net
Losses for each Fiscal Year shall be allocated among the Members so as to
reduce, proportionately, the differences between their respective Target Capital
Accounts and Partially Adjusted Capital Accounts for such Fiscal Year. No
portion of the Net Losses for any taxable year shall be allocated to a Member
whose Partially Adjusted Capital Account is less than or equal to such Member's
Target Capital Account for such Fiscal Year.


4.02    Net Profits
After giving effect to the special allocations in Sections 4.03 and 4.04, Net
Profits for each Fiscal Year shall be allocated among the Members so as to
reduce, proportionately, the differences between their respective Target Capital
Accounts and Partially Adjusted Capital Accounts for such Fiscal Year. No
portion of the Net Profits for any taxable year shall be allocated to a Member
whose Partially Adjusted Capital Account is greater than or equal to such
Member's Target Capital Account for such Fiscal Year.


4.03    Special Allocations
Notwithstanding any other provisions of this Agreement, no Net Losses or items
of expense, loss or deduction shall be allocated to any Member to the extent
such an allocation would cause or increase a deficit balance standing in such
Member's Adjusted Capital Account and any such Net Losses and items of expense,
loss and deduction shall instead be allocated to the Members in proportion to
their respective "interests" in the Company as determined in accordance with
Treasury Regulation Section 1.704‑1(b). In addition, items of income and gain
shall be specially allocated to the Members in accordance with and to the extent
required by the qualified income offset provisions set forth in Treasury
Regulation Section 1.704‑1(b)(2)(ii)(d). Notwithstanding any other provision in
this Article IV, (i) any and all "partnership nonrecourse deductions" (as
defined in Treasury Regulation Section 1.704‑2(b)(1)) of the Company for any
Fiscal Year or other period shall be allocated to the Members in proportion to
their respective Percentage Interests; (ii) any and all "partner nonrecourse
deductions" (as such term is defined in Treasury Regulation
Section 1.704‑2(i)(2)) attributable to any "partner nonrecourse debt" (as such
term is defined in Treasury Regulation Section 1.704‑2(b)(4)) shall be allocated
to the Member that bears the "economic risk of loss" (as determined under
Treasury Regulation Section 1.752-2) for such "partner nonrecourse debt" in
accordance with Treasury Regulation Section 1.704‑2(i)(l); (iii) each Member
shall be specially allocated items of Company income and gain in accordance with
the partnership minimum gain chargeback requirements set forth in Treasury
Regulation Sections 1.704‑2(f) and 1.704‑2(g); and (iv) each Member with a share
of minimum gain attributable to any "partner nonrecourse debt" shall be
specially allocated items of Company income and gain in accordance with the
partner minimum gain chargeback requirements of Treasury Regulation
Sections 1.704‑2(i)(4) and 1.704‑2(i)(5). Any and all "excess nonrecourse
liabilities" as determined under Treasury Regulation Section 1.752‑3(a)(3) shall
be allocated to the Members in proportion to their respective Percentage
Interests.






1101801.21/OC
54430-10898/2568195.16 26
26
FINAL VERSION



--------------------------------------------------------------------------------




4.04    Curative Allocations
The allocations set forth in Section 4.03 (the "Regulatory Allocations") are
intended to comply with certain requirements of the Treasury Regulations. It is
the intent of the Members that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of Company income, gain, loss or deduction
pursuant to this Section 4.04. Therefore, notwithstanding any other provision of
this Article IV (other than the Regulatory Allocations), the Administrative
Member is hereby authorized to make such offsetting special allocations of
Company income, gain, loss or deduction in whatever manner it determines
appropriate so that, after such offsetting allocations are made, each Member's
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Member would have had if the Regulatory Allocations were not part
of this Agreement and all Company items were allocated pursuant to Sections 4.01
and 4.02. In exercising its discretion under this Section 4.04, the
Administrative Member shall take into account future Regulatory Allocations
under Section 4.03, that are likely to offset other Regulatory Allocations
previously made under the provisions of this Section 4.04.


4.05    Differing Tax Basis; Tax Allocation
Depreciation and/or cost recovery deductions and gain or loss with respect to
each item of property treated as contributed to the capital of the Company shall
be allocated between the Members for federal income tax purposes in accordance
with the principles of Section 704(c) of the Code and the Treasury Regulations
promulgated thereunder, and for state income tax purposes in accordance with
comparable provisions of the California Revenue & Taxation Code, as amended, and
the regulations promulgated thereunder, so as to take into account the
variation, if any, between the adjusted tax basis of such property and its book
value (as determined for purposes of the maintenance of Capital Accounts in
accordance with this Agreement and Treasury Regulation
Section 1.704‑1(b)(2)(iv)(g)).






































1101801.21/OC
54430-10898/2568195.16 27
27
FINAL VERSION



--------------------------------------------------------------------------------




ARTICLE V
DISTRIBUTION OF CASH FLOW


5.01    Cash Flow
Subject to Section 12.02, Cash Flow of the Company shall be determined and
distributed on a quarterly basis (or at such other times as are determined by
the Executive Committee), in the following order of priority:


(a)        Unreturned Contribution Accounts. First, to the Members in proportion
to, and to the extent of, the positive balances standing in their respective
Unreturned Contribution Accounts, if any; and


(b)    Percentage Interests. Thereafter, to the Members in proportion to their
respective Percentage Interests.


5.02    Limitations on Distributions
Notwithstanding any other provision contained in this Agreement, the Company
shall not make a distribution of Cash Flow (or other proceeds) to any Member if
such distribution would violate Section 18-607 of the Delaware Act or other
applicable law.


5.03    Withholding
If the Company is obligated to withhold and pay any taxes with respect to any
Member, then any tax required to be withheld may be withheld from any
distribution otherwise payable to such Member. Any such amounts withheld and
remitted to the appropriate tax authority shall be deemed to have been
distributed to the applicable Member and applied by such Member in payment of
such tax liability.


5.04    In-Kind Distribution
Assets of the Company (other than cash) shall not be distributed in kind to the
Members without the prior written approval of the Members.


ARTICLE VI
RESTRICTIONS ON TRANSFERS OF COMPANY INTERESTS


6.01    Limitations on Transfer
Except as otherwise set forth in Articles VI, VII and VIII, no Member shall be
entitled to sell, exchange, assign, transfer, or otherwise dispose of, pledge,
hypothecate, encumber or otherwise grant a security interest in (collectively,
the "Transfer"), directly or indirectly, all or any part of such Member's
Interest in the Company or withdraw or retire from the Company, without the
prior written consent of the other Member, which consent may be withheld in such
other Member's sole and absolute discretion. Any transfer of a direct or
indirect interest in any Member shall be deemed to be a Transfer for purposes of
this Agreement, provided, however, that any transfer of a direct or indirect
interest in a Member resulting from the death of such interest holder, the
transfer by such interest holder to a trust of which the interest holder


1101801.21/OC
54430-10898/2568195.16 28
28
FINAL VERSION



--------------------------------------------------------------------------------




and/or his or her spouse is/are the sole current income beneficiaries or the
termination of a trust which is an interest holder shall not be deemed a
Transfer for purposes of this Agreement. Any attempted Transfer or withdrawal in
violation of the restrictions set forth in this Article VI shall be null and
void ab initio and of no force or effect to the maximum extent allowed by law.


6.02    Permitted Transfers
Any Member may Transfer all or any portion of such Member's Interest in the
Company to any of the following (collectively, "Permitted Transferees") without
complying with the provisions of Section 6.01:
(a)        Affiliates. In the case of either Member, to any Affiliate of such
Member provided the original transferring Member (that executed this Agreement)
or its direct or indirect owners at all times thereafter own fifty percent (50%)
or more of the voting and beneficial interests in such Affiliate;


(b)    Stock Transfers. In the case of any direct and/or indirect owner of any
Member that is a publicly traded corporation (including, without limitation, any
shareholder of Tejon Ranch Co., a Delaware corporation), to any Person;


(c)        Transfers of Direct or Indirect Interests in Majestic. Subject to the
last sentence of this Section 6.02(c), (i) any direct or indirect ownership
interest in Majestic may be transferred to any Person provided following such
transfer (A) Edward P. Roski, Jr. ("Roski") (individually and/or in his capacity
as trustee of a trust) directly or indirectly controls Majestic, and
(B) Majestic Realty Co., a California corporation ("MRC"), and/or Roski
(individually and/or in his capacity as trustee of a trust) own(s), in the
aggregate, directly or indirectly, at least thirty percent (30%) of Majestic,
and (ii) any direct or indirect ownership interest in Majestic may be
transferred to any member of the Roski Family provided that (A) prior to Roski's
death or incapacity, Roski or any one (1) or more other members of the Roski
Family remains (individually and/or in his capacity as trustee of a trust),
directly or indirectly, in control of Majestic, and (B) following Roski's death
or incapacity one (1) or more members of the Roski Family control Majestic. The
term "Roski Family" means Roski, his spouse, their lineal descendants and their
spouses, any trust or estate for the benefit of any such party, and any entity
owned or controlled (ownership and voting interests of 50% or more) by such
parties. As used in this Section 6.02(c), the terms "control," "controls" and
"controlling" mean the possession by any Person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of another
Person, whether through the ownership of voting securities, by contract or
otherwise. Notwithstanding the foregoing, whether or not a transfer of any
direct or indirect ownership interest in Majestic occurs, Majestic shall not be
permitted to allow any Person other than Roski or one (1) or more other member
of the Roski Family (individually and/or in his capacity as trustee of a trust)
to control, directly or indirectly, Majestic;


(d)    Tejon Ranchcorp Multi-Asset Transfer. In the case of Tejon, a transfer of
all, but not less than all, of its Interest in the Company as part of a
transaction in which one (1) or more members of the Tejon Group (as defined
below) in a single transaction or series of related transactions transfer five
(5) or more of its Real Estate Assets (as defined below) with a gross asset
value of at least Fifty Million Dollars ($50,000,000). For this purpose, the
term (i) "Tejon Group" means all corporations, partnerships and


1101801.21/OC
54430-10898/2568195.16 29
29
FINAL VERSION



--------------------------------------------------------------------------------




limited liability companies in which Tejon Ranchcorp and/or any Affiliate
thereof owns, directly or indirectly, fifty percent (50%) or more of the
ownership and voting interests; and (ii) "Real Estate Assets" means direct or
indirect interests in any commercial or industrial real property of any type,
wherever located;


(e)        Majestic Multi-Asset Transfer. In the case of Majestic, a transfer of
all, but not less than all, of its Interest in the Company as part of a
transaction in which one (1) or more members of the Majestic Group (as defined
below) in a single transaction or series of related transactions transfer five
(5) or more of its Real Estate Assets with a gross asset value of at least Fifty
Million Dollars ($50,000,000). For this purpose, the term "Majestic Group" means
all corporations, partnerships and limited liability companies in which the
Roski Family owns, directly or indirectly, fifty percent (50%) or more of the
ownership and voting interests;


(f)        Transfers as a Result of Foreclosure. In the case of either Member,
to any Person that acquires an Interest in the Company pursuant to Section 6.08
below as the result of the exercise of any rights or remedies under
Section 3.03(a); and


(g)    Right of First Refusal. In the case of either Member, to any Person
provided (i) such Transfer is made after the Project Stabilization Date,
(ii) such Transfer is for the transferring Member's entire Interest in the
Company, and (iii) the transferring Member fully complies with the provisions of
Exhibit "H."


Any such Permitted Transferee shall receive and hold such ownership interest or
portion thereof subject to the terms of this Agreement and to the obligations
hereunder of the transferor. There shall be no further transfer of such
ownership interest or portion thereof except to a Person to whom the original
transferor could have transferred such ownership interest in accordance with
this Section 6.02.


































1101801.21/OC
54430-10898/2568195.16 30
30
FINAL VERSION



--------------------------------------------------------------------------------




6.03    Admission of Substituted Members
If any Member transfers such Member's Interest to a transferee in accordance
with Sections 6.01 and/or 6.02 above, then such transferee shall only be
entitled to be admitted into the Company as a substituted member (and this
Agreement shall be amended in accordance with the Delaware Act to reflect such
admission), if: (i) the non-transferring Member reasonably approves the form and
content of the instrument of transfer; (ii) the transferor and transferee named
therein execute and acknowledge such other instruments as the non-transferring
Member may deem reasonably necessary to effectuate such admission; (iii) the
transferee in writing accepts and adopts all of the terms and conditions of this
Agreement, as the same may have been amended; and (iv) the transferor pays, as
the non-transferring Member may reasonably determine, all reasonable expenses
incurred in connection with such admission, including, without limitation, legal
fees and costs. To the maximum extent permitted by law, any assignee of an
Interest who does not become a substituted member shall have no right to require
any information or account of the Company's transactions, to inspect the Company
books, or to vote on any of the matters as to which a member would be entitled
to vote under this Agreement. An assignee shall only be entitled to share in
such Net Profits and Net Losses, to receive such distributions, and to receive
such allocations of income, gain, loss, deduction or credit or similar items to
which the assignor was entitled, to the extent assigned. A Member that transfers
such Member's Interest shall not cease to be a member of the Company until the
admission of the assignee as a substituted member.


6.04    Election; Allocations between Transferor and Transferee
Upon the transfer of the Interest of any Member or the distribution of any
property of the Company to a Member, the Company shall file an election in
accordance with applicable Treasury Regulations, to cause the basis of the
Company property to be adjusted for federal income tax purposes as provided by
Sections 734 and 743 of the Code. Upon the transfer of all or any part of the
Interest of a Member as hereinabove provided, Net Profits and Net Losses shall
be allocated between the transferor and transferee on the basis of a computation
method that is in conformity with the methods prescribed by Section 706 of the
Code and Treasury Regulation Section 1.706-1(c)(2)(ii).


6.05    Partition
No Member shall have the right to partition any assets of the Company or any
interest therein, nor shall a Member make application or proceeding for a
partition thereto and, upon any breach of the provisions of this Section 6.05 by
any Member, the other Member (in addition to all rights and remedies afforded by
law or equity) shall be entitled to a decree or order restraining or enjoining
such application, action or proceeding.


6.06    Waiver of Withdrawal and Purchase Rights
Except in connection with any transfer permitted in accordance with this
Agreement, no Member may voluntarily withdraw, resign or retire from the Company
without the prior written consent of the other Member, which consent may be
withheld in such other Member's sole and absolute discretion. In furtherance of
the foregoing, each Member hereby waives any and all rights such Member may have
to withdraw and/or resign from the Company pursuant to Section 18-603 of the
Delaware Act and hereby


1101801.21/OC
54430-10898/2568195.16 31
31
FINAL VERSION



--------------------------------------------------------------------------------




waives any and all rights such Member may have to receive the fair value of such
Member's Interest in the Company upon such resignation and/or withdrawal
pursuant to Section 18-604 of the Delaware Act.


6.07    No Appraisal Rights
Unless otherwise determined by the Members, none of the Members shall have any
appraisal rights with respect to their Interests pursuant to Section 18-210 of
the Delaware Act or otherwise.


6.08    Foreclosure of Interest
Notwithstanding any other terms of this Agreement, upon a foreclosure, sale or
other transfer of any Interest in the Company pursuant to any security interest
granted pursuant to Section 3.03(a), the holder of such Interest shall, upon the
execution of a counterpart to Agreement (or an amendment thereto), automatically
be admitted as a substituted member of the Company upon such foreclosure, sale
or other transfer, with all of the rights and obligations thereof permitted
hereunder. The Company acknowledges that the pledge of any Interest in the
Company pursuant to Section 3.03(a) shall be a pledge not only of Net Profits
and Net Losses of the Company, but also a pledge of all rights and obligations
of the pledgor thereunder. Upon a foreclosure, sale or other transfer of any
Interest in the Company pursuant to Section 3.03(a), the successor member may
transfer its Interest in the Company in accordance with this Agreement.
Notwithstanding any provision in the Delaware Act or any other provision
contained herein to the contrary, the pledgor under Section 3.03(a) shall be
permitted to pledge and, upon any foreclosure of such pledge in connection with
the admission of the secured party or other holder as a substituted member, to
transfer to the secured party or other holder its rights and obligations to the
Company pursuant to the terms of such pledge agreement.


ARTICLE VII
MEMBER DEFAULT


7.01    Default Events
For purposes of this Article VII, the following shall constitute "Default
Events":
(a)        Breach of Agreement. The breach of any material covenant, duty or
obligation under this Agreement by any Member (other than a breach described in
Section 7.01(b) or 7.01(c) for which there shall be no cure period) if (i) the
breaching Member has received written notice from the other Member of the
breach, and (ii) (A) the breach is not reasonably susceptible of being cured, or
(B) if the breach is reasonably susceptible of being cured, the breaching Member
has failed to commence the cure or remedy of the breach within fifteen (15) days
following the effective date of the notice and failed to complete the cure or
remedy within a reasonable period of time (not to exceed 60 days), unless the
cure or remedy cannot be reasonably completed within such sixty (60)-day period
and the breaching Member fails to diligently proceed with the cure or remedy to
completion within an additional forty-five (45) days following the expiration of
such initial sixty (60)-day period;
(b)    Capital Default. The failure of a Member to make timely a contribution
required to be made pursuant to Section 3.02, or to timely repay any Default
Loan in accordance with Section 3.03(a), followed by the election of the
Contributing Member to treat such failure as a Default Event pursuant to
Section 3.03(c);


1101801.21/OC
54430-10898/2568195.16 32
32
FINAL VERSION



--------------------------------------------------------------------------------






(c)        Prohibited Transfer, Encumbrance or Withdrawal. A Transfer or
attempted Transfer by a Member of such Member's Interest in the Company (or
portion thereof) or withdrawal or attempted withdrawal by a Member contrary to
the provisions of Article VI;


(d)    Bankruptcy or Insolvency. The rendering, by a court with appropriate
jurisdiction, of a decree or order (i) adjudging a Member bankrupt or insolvent,
or (ii) approving as properly filed a petition seeking reorganization,
readjustment, arrangement, composition, or similar relief for a Member under the
federal bankruptcy laws or any other similar applicable law or practice,
provided that such decree or order shall remain in force, undischarged and
unstayed, for a period of ninety (90) days;


(e)        Appointment of Receiver. The rendering, by a court with appropriate
jurisdiction, of a decree or order (i) for the appointment of a receiver, a
liquidator, or a trustee or assignee in bankruptcy or insolvency of a Member, or
for the winding up and liquidation of such Member's affairs, provided that such
decree or order shall have remained in force undischarged and unstayed for a
period of sixty (60) days, or (ii) for the sequestration or attachment of any
property of a Member without its return to the possession of such Member or its
release from such sequestration or attachment within sixty (60) days thereafter;
or


(f)        Bankruptcy Proceedings. A Member (i) institutes proceedings to be
adjudicated a voluntary bankrupt or an insolvent, (ii) consents to the filing of
a bankruptcy proceeding against such Member, (iii) files a petition or answer or
consent seeking reorganization, readjustment, arrangement, composition, or
similar relief for such Member under the federal bankruptcy laws or any other
similar applicable law or practice, (iv) consents to the filing of any such
petition, or to the appointment of a receiver, a liquidator, or a trustee or
assignee in bankruptcy or insolvency for such Member or a substantial part of
such Member's property, (v) makes an assignment for the benefit of such Member's
creditors, (vi) is unable to or admits in writing such Member's inability to pay
such Member's debts generally as they become due, or (vii) takes any action in
furtherance of any of the aforesaid purposes.
For the purposes of implementing the provisions contained in this Article VII,
the "Defaulting Member" shall be: (i) in the case of the event referenced in
Section 7.01(a), the Member that has breached any material covenant, duty or
obligation under this Agreement; (ii) in the case of the event referenced in
Section 7.01(b), the Non-Contributing Member; (iii) in the case of the
occurrence of the event referenced in Section 7.01(c), the Member that has
transferred such Member's rights or interests or withdrawn from the Company
contrary to the provisions of Article VI; and (iv) in the case of the occurrence
of any of the events referenced in Sections 7.01(d), (e) and/or (f), the Member
that is the subject of such court decree or order or has instituted such
proceedings or filed such petitions or who is insolvent, etc. The term
"Non-Defaulting Member" shall mean the Member that is not the Defaulting Member.
For the avoidance of doubt, any Default by an Affiliate of a Member under any
agreement between such Affiliate and the Company shall not constitute a Default
Event by the Member under this Agreement. A Member shall cease to be a
Defaulting Member solely for purposes of this Article VII following the
occurrence of a Default Event with respect to such Member if the Non-Defaulting
Member fails to deliver a Default Notice within the sixty (60)-day or ninety
(90)-day periods, as the case may be, set forth in Section 7.02, following the
occurrence of such Default Event.


1101801.21/OC
54430-10898/2568195.16 33
33
FINAL VERSION



--------------------------------------------------------------------------------






7.02    Rights Arising From a Default Event
Within sixty (60) days after the date that the Non-Defaulting Member is aware of
the occurrence of an uncured Default Event (or ninety (90) days after the
occurrence of any default described in Section 7.01(b)) the Non-Defaulting
Member shall have the right, but not the obligation, to implement the default
procedures set forth in this Article VII by delivering written notice ("Default
Notice") thereof to the Defaulting Member. Failure of a Non-Defaulting Member to
deliver a Default Notice within such sixty (60)-day or ninety (90)-day period
shall not be deemed to be a waiver of the right to deliver a Default Notice upon
the occurrence of any subsequent Default Event.


7.03    Determination of Defaulting Member's Purchase Price
Within thirty (30) days after the determination of the Appraised Value of the
assets of the Company, the Accounting Firm shall determine the amount of cash
which would be distributed to each Member if (i) the assets of the Company were
sold for the Appraised Value thereof as of the effective date of the Default
Notice; (ii) the liabilities of the Company were liquidated pursuant to
Section 12.02(a); (iii) a reasonable reserve for any contingent, conditional or
unmatured liabilities or obligations of the Company was established by the
Non-Defaulting Member pursuant to Section 12.02(b); and (iv) any remaining
amounts were distributed to the Members in accordance with the provisions of
Section 12.02(c). Upon such determination, the Accounting Firm shall give each
Member written notice ("Accountant's Notice") thereof. The determination by the
Accounting Firm of such amounts, including all components thereof, shall be
deemed conclusive absent any material computational error. In the case of a
Default Event described in Section 7.01(a), (b) or (c), ninety percent (90%),
and in all other cases, one hundred percent (100%), of the amount which would be
distributed to the Defaulting Member pursuant to Section 5.01 shall be deemed
the purchase price for the Defaulting Member's Interest (the "Defaulting
Member's Purchase Price") for purposes of this Article VII; subject, however, to
adjustment for any Default Loans as provided in Section 7.09.


(a)        Determination of Appraised Value. For purposes of this Article VII,
the appraised value ("Appraised Value") of the assets of the Company shall be
determined as follows: The Appraised Value shall be determined by one (1) or
more independent qualified M.A.I. appraisers with at least five (5) years'
experience appraising industrial real estate projects. The Non-Defaulting Member
shall select one (1) appraiser and shall include such selection in the Default
Notice. Within fifteen (15) Business Days following the effective date of the
Default Notice, the Defaulting Member shall either agree to the appraiser
selected by the Non-Defaulting Member or select a second (2nd) appraiser and
give written notice to the Non-Defaulting Member of the person so selected. If
either the Non-Defaulting Member or the Defaulting Member fails to appoint such
an appraiser within the time period specified and after the expiration of five
(5) Business Days following the effective date of written demand that an
appraiser be appointed, then the appraiser duly appointed by the Member making
such demand to appoint such appraiser shall proceed to make the appraisal as
herein set forth, and the determination thereof shall be conclusive on both of
the Members. If two (2) appraisers are selected, then such selected appraisers
shall thereafter appoint a third (3rd) appraiser. If the two (2) selected
appraisers fail to appoint a third (3rd) appraiser within ten (10) Business Days
following the effective date of written notice from the Defaulting Member
notifying the


1101801.21/OC
54430-10898/2568195.16 34
34
FINAL VERSION



--------------------------------------------------------------------------------




Non-Defaulting Member of the selection of the second (2nd) appraiser, then any
Member may petition a court of competent jurisdiction to appoint a third (3rd)
appraiser, in the same manner as provided for the appointment of an arbitrator
pursuant to California Code of Civil Procedure Section 1281.6.
The appraiser or three (3) appraisers, as the case may be, shall promptly
determine a date for the completion of the appraisal, which shall not be later
than sixty (60) days from the effective date of appointment of the last
appraiser.
The appraiser(s) shall determine the Appraised Value by determining the fair
market value of the assets of the Company, such fair market value being the
fairest price estimated in the terms of money which the Company could obtain if
such assets were sold in the open market allowing a reasonable time to find a
purchaser who purchases with knowledge of the business of the Company at the
time of the occurrence of the Default Event.
Upon submission of the appraisals setting forth the opinions as to the Appraised
Value of the assets of the Company, the two (2) such appraisals which are
nearest in amount shall be retained, and the third (3rd) appraisal shall be
discarded. The average of the two (2) retained appraisals shall constitute the
Appraised Value of the assets of the Company for purposes of this Article VII;
unless one (1) appraisal is the mean of the other two (2) appraisals, in which
case such appraisal shall constitute the Appraised Value of the assets of the
Company for purposes of this Article VII.


(b)    Payment of Costs. Except as provided below, the Non-Defaulting Member
shall pay for the services of the appraiser appointed by such Member, and the
Defaulting Member shall pay for the services of the appraiser appointed by such
Member. The cost of the services of the third (3rd) appraiser, if any, shall be
paid one-half (½) by the Non-Defaulting Member, on the one hand, and one-half
(½) by the Defaulting Member, on the other hand. The costs of the services of
the Accounting Firm and, in the event only one (1) appraiser is required, the
cost of the services of such appraiser, shall be paid one-half (½) by the
Non-Defaulting Member, on the one hand, and one-half (½) by the Defaulting
Member, on the other hand.


































1101801.21/OC
54430-10898/2568195.16 35
35
FINAL VERSION



--------------------------------------------------------------------------------




7.04    Non-Defaulting Members' Option
For a period of thirty (30) days after the effective date of the Accountant's
Notice, the Non-Defaulting Member shall have the right, but not the obligation,
to elect to purchase the entire Interest of the Defaulting Member for the
Defaulting Member's Purchase Price, and on the terms and conditions set forth in
this Article VII by giving written notice of such election to the Defaulting
Member within such thirty (30)-day period. Failure by the Non-Defaulting Member
to timely give written notice exercising such Member's right to elect to
purchase set forth in this Section 7.04 shall be deemed an election by such
Member to waive such right to purchase with respect to the particular Default
Event that triggered the application of the provisions of this Article VII.


7.05    Closing Adjustments
Within five (5) days before the actual date of the closing pursuant to
Section 7.06 below, the Accounting Firm shall recalculate the amount of cash
which would be distributed to each Member pursuant to Section 5.01, if such
amount were determined as of the closing date under Section 7.06 (in lieu of the
effective date of the Default Notice) taking into account any contributions
and/or distributions made after the effective date of the Default Notice. Upon
such determination, the Accounting Firm shall give each Member written notice
("Adjusted Accountant's Notice") thereof. The Accounting Firm shall reasonably
and in good faith adjust the Defaulting Member's Purchase Price, if and to the
extent necessary, to take into account the adjustments described in the Adjusted
Accountant's Notice and to take into account appropriate prorations that would
have been made if there had been an actual sale of the Project to a third party
as of the date of the closing under Section 7.06.


7.06    Closing of Purchase and Sale
The closing of a purchase and sale pursuant to this Article VII shall be held at
the principal office of the Company in California on a Business Day designated
by the Non-Defaulting Member that is not later than sixty (60) days after the
expiration of the thirty (30)-day period set forth in Section 7.04. The
Defaulting Member shall transfer to the purchasing Non-Defaulting Member (or
such Member's nominee(s)) the entire Interest of the Defaulting Member free and
clear of all liens, security interests, and competing claims and shall deliver
to the Non-Defaulting Member (or such Member's nominee(s)) such instruments of
transfer and such evidence of due authorization, execution, and delivery, and of
the absence of any such liens, security interests, or competing claims as the
Non-Defaulting Member (or such Member's nominee(s)) shall reasonably request.


7.07    Representations and Warranties
At the closing, the Defaulting Member shall represent and warrant to the
Non-Defaulting Member that the sale of the Defaulting Member's Interest to the
Non-Defaulting Member (or its nominee) (i) does not violate, conflict with, or
result in a breach of any provisions of, or constitute a material default (or an
event which, with notice or lapse of time or both, would constitute a material
default) under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, security or pledge agreement, license,
lease, franchise, permit, agreement or other instrument or obligation to which
the Defaulting Member is a party (exclusive of any such agreement or other
instrument or obligation to which the Company is a party), or (ii) violate any
judgment, ruling, order, writ, injunction, decree, statute, rule or


1101801.21/OC
54430-10898/2568195.16 36
36
FINAL VERSION



--------------------------------------------------------------------------------




regulation applicable to the Defaulting Member or any of the other properties or
assets of the Defaulting Member. The Defaulting Member shall also represent and
warrant to the Non-Defaulting Member at such closing that no notice to,
declaration, filing or registration with, or authorization, consent or approval,
or permit from, any domestic or foreign governmental regulatory body or
authority, or any Person, is necessary in connection with the sale of its
Interest to the Non-Defaulting Member.


7.08    Payment of Defaulting Member's Purchase Price
The Non-Defaulting Member shall pay (or cause to be paid) the entire Defaulting
Member's Purchase Price by delivering at the closing a confirmed wire transfer
of readily available funds or one (1) or more certified or bank cashier's checks
made payable to the order of the Defaulting Member.


7.09    Repayment of Default Loans
The Defaulting Member's Purchase Price shall be offset at the closing of such
purchase by the then unpaid principal balance of any and all Default Loan(s)
(together with all accrued, unpaid interest thereon) made by the Non-Defaulting
Member to the Defaulting Member. Such Default Loan(s) (together with all
accrued, unpaid interest thereon) shall be deemed paid to the extent of such
offset, with such deemed payment to be applied first to the accrued interest
thereon and thereafter to the payment of the outstanding principal amount
thereof. If the Defaulting Member's Purchase Price is insufficient to fully
offset the then unpaid principal balance of any and all Default Loans (together
with all accrued, unpaid interest thereon) made by the Non-Defaulting Member to
the Defaulting Member, then the portion of any such Default Loan(s) (and
accrued, unpaid interest thereon) that remains outstanding following such offset
shall be required to be paid by the Defaulting Member at the closing referenced
in Section 7.06. Also, notwithstanding any other provision of this Agreement,
the unpaid balance of any and all Default Loan(s) (including all outstanding
principal amounts thereof and all accrued, unpaid interest thereon) made by the
Defaulting Member to the Non-Defaulting Member be required to be paid by the
Defaulting Member at the closing referenced in Section 7.06.


7.10    Release and Indemnity
On or before the closing of a purchase and sale held pursuant to this
Article VII, the Non-Defaulting Member shall use such Member's reasonable and
good faith efforts to obtain written releases of the Defaulting Member and the
Defaulting Member's Affiliates from all liabilities under all Recourse Documents
and Nonrecourse Documents and all other liabilities of the Company for which
Affiliates may have personal liability, except to the extent caused by the
fraud, bad faith, willful misconduct, gross negligence or breach of this
Agreement by the Defaulting Member (or any Affiliate thereof). To the extent the
Non-Defaulting Member is unable to obtain such releases on or before the
closing, the Non-Defaulting Member and an Affiliate of the Non-Defaulting Member
with a net worth reasonably acceptable to the Defaulting Member shall jointly
and severally indemnify, defend and hold the Defaulting Member (and its
Affiliates) wholly harmless from and against all such liabilities and
guaranties, except for any liabilities arising out of the fraud, bad faith,
willful misconduct, gross negligence or breach of this Agreement by the
Defaulting Member (or any Affiliate thereof).






1101801.21/OC
54430-10898/2568195.16 37
37
FINAL VERSION



--------------------------------------------------------------------------------




7.11    Withdrawal of the Defaulting Member
If the Interest of the Defaulting Member is purchased by the Non-Defaulting
Member (or its nominee) pursuant to this Article VII, then, effective as of the
closing for such purchase, the Defaulting Member shall withdraw as a member of
the Company. Notwithstanding the foregoing, any indemnity of the Defaulting
Member and its Affiliates provided for under this Agreement including, without
limitation, under Section 10.02(b) shall survive the sale of the Interest of the
Defaulting Member and its withdrawal as a member of the Company.


7.12    Distribution of Reserves
The amount established by the Non-Defaulting Member for reserves pursuant to
Section 7.03(iii) above shall be invested by the Company into a separate
interest bearing account and shall be drawn upon solely to satisfy any
contingent, unmatured or conditional liabilities or obligations of the Company
in existence as of the effective date of the Default Notice for which such
reserve was established. Within one (1) year following the closing of the
purchase of the entire Interest of the Defaulting Member in the Company pursuant
to this Article VII, the Non-Defaulting Member shall pay to the Defaulting
Member an amount equal to the difference between the Defaulting Member's
Purchase Price determined pursuant to Section 7.03 and the amount that the
Defaulting Member's Purchase Price would have been equal to if (i) no reserves
had been established or deducted in calculating the Defaulting Member's Purchase
Price, and (ii) the amount used in determining the Defaulting Member's Purchase
Price under Section 7.03(iv) had been reduced by the aggregate amount of any
contingent, unmatured or conditional liabilities of the Company (for which such
reserve was established) that were actually paid by the Company during such one
(1)-year period. Any interest earned on the proceeds invested in the interest
bearing account shall be paid to the Defaulting Member in the same ratio as the
principal balance of such proceeds is distributed in accordance with this
Section 7.12.


ARTICLE VIII
ELECTIVE BUY/SELL AGREEMENT


8.01    Buy/Sell Election
Either Member that is not a Defaulting Member (the "Electing Member") shall have
the right, but not the obligation, at any time after the Lockout Date or an
Impasse Event to elect to implement the buy/sell procedures set forth in this
Article VIII by delivering written notice of such election ("Election Notice")
to the other Member (the "Non-Electing Member"). The term "Lockout Date" means
the earlier of (i) six (6) months after the Project Stabilization Date, or
(ii) three (3) years after the Effective Date. The Election Notice shall set
forth a stated value (the "Stated Value"), as determined in the sole and
absolute discretion of the Electing Member, for all of the assets of the
Company. For purposes of this Article VIII, a Member shall not be deemed to be a
Defaulting Member after the expiration of the sixty (60)-day or ninety (90)-day
period, as the case may be, set forth in Section 7.02.










1101801.21/OC
54430-10898/2568195.16 38
38
FINAL VERSION



--------------------------------------------------------------------------------




8.02    Determination of the Purchase Price
Within ten (10) Business Days following the effective date of any Election
Notice (or as soon as reasonably possible thereafter), the Accounting Firm shall
determine the aggregate amount of cash which would be distributed to each Member
if (i) the assets of the Company were sold for their Stated Value as of the
effective date of the Election Notice; (ii) the liabilities of the Company were
liquidated pursuant to Section 12.02(a); (iii) a reserve was not established for
any contingent, conditional or unmatured liabilities or obligations of the
Company pursuant to Section 12.02(b); and (iv) any remaining amounts were
distributed to the Members in accordance with the provisions of Section 5.01.
Upon such determination, the Accounting Firm shall give each Member written
notice ("Price Determination Notice") thereof. The determination by the
Accounting Firm of such amounts including all components thereof, shall be
deemed conclusive on all of the Members, absent any material computational
error. One hundred percent (100%) of the amount that would be distributed to
each Member pursuant to Section 12.04(c) shall be deemed the purchase price
("Purchase Price") for such Member's Interest for purposes of this Article VIII;
subject, however, to adjustment for any Default Loans described in Section 8.08.


8.03    Non-Electing Member's Option
For a period of thirty (30) days following the effective date of the Price
Determination Notice, the Non-Electing Member shall have the option to elect by
delivering written notice (the "Purchase Notice") of such election to the
Electing Member within such thirty (30)-day period, either (i) to purchase the
Electing Member's entire Interest for the Purchase Price thereof, or (ii) to
sell such Non-Electing Member's entire Interest to the Electing Member for the
Purchase Price thereof. Failure of the Non-Electing Member to timely and validly
make an election in accordance with this Section 8.03 shall constitute an
election by such Non-Electing Member to sell such Non-Electing Member's entire
Interest for the Purchase Price thereof to the Electing Member.


8.04    Deposit
WITHIN FIVE (5) BUSINESS DAYS AFTER THE EXPIRATION OF THE THIRTY (30)-DAY OPTION
PERIOD SET FORTH IN SECTION 8.03, THE BUYING MEMBER SHALL DEPOSIT INTO AN ESCROW
ACCOUNT ESTABLISHED BY THE BUYING MEMBER WITH A NATIONALLY RECOGNIZED TITLE
COMPANY, A DEPOSIT (THE "DEPOSIT") BY A WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FEDERAL FUNDS IN AN AMOUNT EQUAL TO FIVE PERCENT (5%) OF THE PURCHASE PRICE,
WHICH SHALL BE NON-REFUNDABLE TO THE BUYING MEMBER IF THE CLOSING OF THE SALE
FAILS TO OCCUR AS A RESULT OF THE BUYING MEMBER'S DEFAULT. UPON THE CLOSING OF
THE SALE, THE DEPOSIT SHALL BE A CREDIT AGAINST THE PURCHASE PRICE. SUBJECT TO
SECTION 8.10, IF THE SALE FAILS TO OCCUR DUE TO THE BUYING MEMBER, THEN THE
SELLING MEMBER SHALL RETAIN THE DEPOSIT OF THE BUYING MEMBER AS LIQUIDATED
DAMAGES, AS ITS SOLE AND EXCLUSIVE REMEDY AT LAW IN CONNECTION WITH SUCH
DEFAULT. THE MEMBERS ACKNOWLEDGE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY
DIFFICULT TO ESTIMATE THE DAMAGES WHICH THE SELLING MEMBER MAY SUFFER IN
CONNECTION WITH A DEFAULT BY THE BUYING MEMBER UNDER THIS ARTICLE VIII.
THEREFORE, SUBJECT TO SECTION 8.10, THE MEMBERS HAVE AGREED THAT A REASONABLE
ESTIMATE OF THE TOTAL NET DETRIMENT


1101801.21/OC
54430-10898/2568195.16 39
39
FINAL VERSION



--------------------------------------------------------------------------------




THAT ANY MEMBER WOULD SUFFER IN SUCH EVENT IS AND SHALL BE THE RIGHT OF THE
SELLING MEMBER TO RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES, AS ITS SOLE AND
EXCLUSIVE REMEDY AT LAW UNDER THIS ARTICLE VIII. THE MEMBERS EXPRESSLY
ACKNOWLEDGE AND AGREE THAT THE RETENTION OF THE DEPOSIT IS NOT INTENDED AS A
FORFEITURE OR PENALTY WITHIN THE MEANING OF DELAWARE LAW (OR CALIFORNIA CIVIL
CODE SECTION 3375 OR 3369 OR UNDER ANY OTHER STATE LAWS TO THE EXTENT DELAWARE
LAW DOES NOT APPLY), BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO THE
SELLING MEMBER PURSUANT TO DELAWARE LAW (OR CALIFORNIA CIVIL CODE SECTIONS 1671,
1676 AND 1677 OR UNDER ANY OTHER STATE LAWS TO THE EXTENT DELAWARE LAW DOES NOT
APPLY). NOTHING CONTAINED HEREIN SHALL LIMIT OR OTHERWISE AFFECT ANY RIGHTS THE
SELLING MEMBER MAY HAVE TO OBTAIN SPECIFIC PERFORMANCE AND, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, ANY OTHER EQUITABLE REMEDIES. THE MEMBERS ACKNOWLEDGE
THAT THEY HAVE BEEN ADVISED BY THEIR COUNSEL WITH RESPECT TO THE FOREGOING
PROVISIONS OF THIS SECTION 8.04 AND BY THEIR INITIALS SET FORTH BELOW INDICATE
THAT THE FOREGOING REMEDIES ARE FAIR AND REASONABLE AND AGREE AND COVENANT NOT
TO CONTEST THE VALIDITY OF SUCH REMEDY AS A PENALTY, FORFEITURE OR OTHERWISE IN
ANY COURT OF LAW (AND/OR IN ANY ARBITRATION PROCEEDING).
____/s/ HM, /s/ AL____ 
INITIALS OF TEJON
____/s/ BT, /s/ TS, /s/ ER____ 
INITIALS OF TEJON





8.05    Closing Adjustments
Within five (5) days before the actual date of the closing pursuant to
Section 8.06 below, the Accounting Firm shall recalculate the amount of cash
which would be distributed to each Member pursuant to Section 5.01 if such
amount were determined as of the closing date under Section 8.06 (in lieu of the
effective date of the Election Notice) taking into account any contributions
and/or distributions that occur after the effective date of the Election Notice.
Upon such determination, the Accounting Firm shall give each Member written
notice ("Adjusted Price Determination Notice") thereof. The Accounting Firm
shall reasonably and in good faith adjust the Defaulting Member's Purchase
Price, if and to the extent necessary, to take into account the adjustments
described in the Adjusted Price Determination Notice and to take into account
appropriate prorations that would have been made if there had been an actual
sale of the Project to a third party.


8.06    Closing of Purchase and Sale
The closing of a purchase and sale held pursuant to this Article VIII shall be
held at the principal office of the Company on a Business Day designated by the
buying Member within sixty (60) days following the earlier of (i) the effective
date upon which the Non-Electing Member has delivered the Purchase Notice
pursuant to Section 8.03, or (ii) the expiration of the thirty (30)-day option
period set forth in Section 8.03. The selling Member shall transfer to the
buying Member (or the buying Member's nominee(s)) the entire Interest of the
selling Member free and clear of all liens, security interests, and competing
claims and shall deliver to the buying Member (or the buying Member's
nominee(s)) such


1101801.21/OC
54430-10898/2568195.16 40
40
FINAL VERSION



--------------------------------------------------------------------------------




instruments of transfer and such evidence of due authorization, execution, and
delivery, and of the absence of any such liens, security interests, or competing
claims, as the buying Member (or the buying Member's nominee(s)) shall
reasonably request. The Purchase Price for the selling Member's Interest shall
be paid by the buying Member by delivering at the closing of a confirmed wire
transfer of readily available funds or one (1) or more certified or bank
cashier's checks made payable to the selling Member in an amount equal to the
Purchase Price, less the amount of the Deposit paid by the buying Member
pursuant to Section 8.04 above (which shall be released to the selling Member at
the closing). Effective as of the closing for the purchase of the selling
Member's Interest, the selling Member shall withdraw as a member of the Company.
In connection with any such withdrawal, the buying Member may cause any nominee
designated in the sole and absolute discretion of such Member to be admitted as
a substituted member of the Company. Notwithstanding the foregoing, any
indemnity of the selling Member and its Affiliates provided for under this
Agreement including, without limitation, under Section 10.02(b) shall survive
the sale of the Interest of the selling Member and its withdrawal as a member of
the Company.


8.07    Representations and Warranties
At the closing, the selling Member shall represent and warrant to the buying
Member that the sale of the selling Member's Interest to the buying Member (or
its nominee) (i) does not violate, conflict with, or result in a breach of any
provisions of, or constitute a material default (or an event which, with notice
or lapse of time or both, would constitute a material default) under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, deed of
trust, security or pledge agreement, license, lease, franchise, permit,
agreement or other instrument or obligation to which the selling Member is a
party (exclusive of any such agreement or other instrument or obligation to
which the Company is a party), or (ii) violate any judgment, ruling, order,
writ, injunction, decree, statute, rule or regulation applicable to the selling
Member or any of the other properties or assets of the selling Member (exclusive
of its Interest in the Company). The selling Member shall also represent and
warrant to the buying Member at such closing that no notice to, declaration,
filing or registration with, or authorization, consent or approval, or permit
from, any domestic or foreign governmental regulatory body or authority, or any
Person, is necessary in connection with the sale of its Interest to the buying
Member.


8.08    Repayment of Default Loans
The Purchase Price shall be offset at the closing of such purchase by the then
unpaid principal balance of any and all Default Loan(s) (together with all
accrued, unpaid interest thereon) made by the buying Member to the selling
Member. Such Default Loan(s) (together with all accrued, unpaid interest
thereon) shall be deemed paid to the extent of such offset, with such deemed
payment to be applied first to the accrued interest thereon and thereafter to
the payment of the outstanding principal amount thereof. If the Purchase Price
is insufficient to fully offset the then unpaid principal balance of any and all
Default Loan(s) (together with all accrued, unpaid interest thereon) made by the
buying Member to the selling Member, then the portion of any such Default
Loan(s) (and accrued, unpaid interest thereon) that remains outstanding
following such offset shall be required to be paid by the Defaulting Member at
the closing referenced in Section 8.06. Also, notwithstanding any provision of
this Agreement to the contrary, the unpaid balance of any and all Default
Loan(s) (including all outstanding principal amounts thereof and all


1101801.21/OC
54430-10898/2568195.16 41
41
FINAL VERSION



--------------------------------------------------------------------------------




accrued, unpaid interest thereon) made by the selling Member to the buying
Member shall be required to be paid by the Defaulting Member at the closing
referenced in Section 8.06.


8.09    Release and Indemnity
On or before the closing of a purchase and sale held pursuant to this
Article VIII, the buying Member shall use such Member's reasonable and good
faith efforts to obtain written releases of the selling Member and the selling
Member's Affiliates from all liabilities under all Recourse Documents and
Nonrecourse Documents and all other liabilities of the Company for which the
selling Member (and/or its Affiliates) may have personal liability, except to
the extent caused by the fraud, bad faith, willful misconduct, gross negligence
or breach of this Agreement by such selling Member (or any Affiliate thereof).
To the extent the buying Member is unable to obtain such releases on or before
the closing, the buying Member and an Affiliate of the buying Member with a net
worth reasonably acceptable to the selling Member shall jointly and severally
indemnify, defend and hold the selling Member (and its Affiliates) wholly
harmless from and against all such liabilities and guaranties, except for any
liabilities caused by the fraud, bad faith, willful misconduct, gross negligence
or breach of this Agreement by such selling Member (or any Affiliate thereof).


8.10    Interim Event of Default
If any Member elects (or is deemed to elect) to be a buying Member in accordance
with the provisions of this Article VIII and defaults in its obligations to
timely and validly close any such purchase, then (i) the buying Member shall not
have any further right to deliver an Election Notice pursuant to Section 8.01
for a period of one (1) year after the date of such default, and (ii) the
selling Member shall have the right, but not the obligation, to elect to
purchase the Interest of the defaulting Member by delivering a Purchase Notice
to such defaulting Member within thirty (30) days following such default. If the
selling Member makes the election described in clause (ii) above, then the
Purchase Price for the defaulting Member's Interest shall be ninety percent
(90%) of the amount that was otherwise determined under Section 8.02 and such
purchase and sale shall otherwise be on the other terms and conditions set forth
in this Article VIII. If the selling Member delivers a Purchase Notice pursuant
to this Section 8.10, then the selling Member shall not be entitled to retain
the Deposit under Section 8.04.




























1101801.21/OC
54430-10898/2568195.16 42
42
FINAL VERSION



--------------------------------------------------------------------------------




8.11    Application of Provisions
The Members acknowledge and agree that if either Member has timely and validly
delivered an Election Notice to the other Member and initiated the buy/sell
procedures set forth in this Article VIII, then such other Member shall be
precluded from delivering an Election Notice unless such buy/sell procedure has
been terminated.


ARTICLE IX    
REPRESENTATIONS, WARRANTIES, COVENANTS AND OTHER MATTERS


9.01    Tejon Representations
As of the Effective Date, each of the statements in this Section 9.01 shall be a
true, accurate and full disclosure of all facts relevant to the matters
contained therein. Tejon hereby represents and warrants as follows for the sole
and exclusive benefit of Majestic, each of which is material and is being relied
upon by Majestic as of the Effective Date:
(a)        Due Formation. Tejon is a duly organized corporation validly existing
and in good standing under the laws of the State of California and has the
requisite power and authority to enter into and carry out the terms of this
Agreement;
(b)    Required Actions. All corporate action required to be taken by Tejon to
execute and deliver this Agreement has been taken by Tejon and no further
approval of any member, partner, shareholder, manager, officer, board, court, or
other body is necessary to permit Tejon to execute and deliver this Agreement;
(c)        Binding Obligation. This Agreement and all other documents to be
executed and delivered by Tejon pursuant to the terms of this Agreement will on
the date such Agreement and documents are fully executed and delivered
constitute legal, valid, and binding obligations of Tejon, enforceable in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect affecting generally the enforcement of creditors' rights,
and statutes or rules of equity concerning the enforcement of the remedy of
specific performance (collectively, the "Enforceability Exceptions");
(d)    No Consent. No notice to, declaration, filing or registration with, or
authorization, consent or approval, or permit from, any domestic or foreign
governmental regulatory body or authority, or any Person, is necessary in
connection with (i) the execution and delivery of this Agreement by Tejon, or
(ii) the consummation and performance by Tejon of the transactions contemplated
by this Agreement (other than the usual and customary consents and permits
required to be issued in connection with the development of the Property);
(e)        Violation of Law. Neither the execution and delivery of this
Agreement by Tejon, nor the consummation by Tejon of the transactions
contemplated hereby, nor compliance by Tejon with any of the provisions hereof
will (i) violate, conflict with, or result in a breach of any provisions of, or
constitute a material default (or an event which, with notice or lapse of time
or both, would constitute a material default) under, any note, bond, mortgage,
indenture, deed of trust, security or pledge agreement, license, lease,
franchise, permit, agreement or other instrument or obligation to which the
Company and/or Tejon is a party as of the Effective Date or to which the Company
and/or Tejon or any of the other properties or assets of the Company and/or
Tejon may be subject as of the Effective Date, or (ii) violate any


1101801.21/OC
54430-10898/2568195.16 43
43
FINAL VERSION



--------------------------------------------------------------------------------




judgment, ruling, order, writ, injunction, decree, statute, rule or regulation
applicable to the Company and/or Tejon or any of the other properties or assets
of the Company and/or Tejon as of the Effective Date;
(f)        No Litigation. To the Actual Knowledge of Tejon, there is no
litigation, arbitration, legal or administrative suit, action, proceeding or
investigation of any kind, pending or threatened in writing (nor any basis
therefor), which questions, directly or indirectly, the validity or
enforceability of this Agreement as to Tejon;
(g)    No Member Obligations. Tejon has not incurred any other obligations or
liabilities (excluding any obligations or liabilities related to the Property)
which could individually or in the aggregate adversely affect Tejon's ability to
perform its obligations under this Agreement or which would become obligations
or liabilities of Majestic or the Company;
(h)    Anti-Terrorism. Neither Tejon, nor any of its Affiliates, nor any of
their respective partners, members, shareholders or other equity owners, and
none of their respective employees, officers or directors, is, nor will they
become, a Person with whom U.S. persons or entities are restricted from doing
business under regulations of Office of Foreign Asset Control ("OFAC") of the
Department of the Treasury (including those named on OFAC's Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such Person;
(i)        No Plan Assets. Tejon does not hold the assets of any "employee
benefit plan" as defined by Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended, any "plan" as described by Section 4975(e)(1)
of the Internal Revenue Code of 1986, as amended, or any Person deemed to hold
the plan assets of the foregoing;
(j)        Financial Statements. The financial statements previously delivered
by Tejon to Majestic fairly present the financial condition of Tejon as of the
date of such financial statements, and no material adverse change has occurred
in the financial condition of Tejon since such date;
(k)    Most Knowledgeable Individuals. Lyda, McMahon and Dean Brown ("Brown")
are the individuals employed or affiliated with Tejon that have the most
knowledge and information regarding the representations and warranties made in
this Section 9.01; and
(l)        No Untrue Statements. To the Actual Knowledge of Tejon, no
representation, warranty or covenant of Tejon in this Agreement contains or will
contain any untrue statement of material facts or omits or will omit to state
material facts necessary to make the statements or facts contained therein not
misleading.
The term "Actual Knowledge of Tejon" means the actual present knowledge of Lyda,
McMahon and Brown without regard to any imputed or constructive knowledge and
without any duty of inquiry or investigation. In no event shall Lyda, McMahon or
Brown have any liability for the breach of any of the representations or
warranties set forth in this Agreement.












1101801.21/OC
54430-10898/2568195.16 44
44
FINAL VERSION



--------------------------------------------------------------------------------




9.02    Majestic Representations
As of the Effective Date, each of the statements in this Section 9.02 shall be a
true, accurate and full disclosure of all facts relevant to the matters
contained therein. Majestic hereby represents and warrants as follows for the
sole and exclusive benefit of Tejon, each of which is material and is being
relied upon by Tejon as of the Effective Date:


(a)        Due Formation. Majestic is a duly organized limited liability company
validly existing and in good standing under the laws of the State of Delaware
and has the requisite power and authority to enter into and carry out the terms
of this Agreement;


(b)    Required Actions. All corporate action required to be taken by Majestic
to execute and deliver this Agreement has been taken and no further approval of
any member, partner, shareholder, manager, officer, board, court, or other body
is necessary to permit Majestic to execute and deliver this Agreement;


(c)        Binding Obligation. This Agreement and all other documents to be
executed and delivered by Majestic pursuant to the terms of this Agreement will
on the date such Agreement and documents are fully executed and delivered
constitute legal, valid, and binding obligations of Majestic, enforceable in
accordance with their terms, except as such enforceability may be limited by any
Enforceability Exception;


(d)    No Consent. No notice to, declaration, filing or registration with, or
authorization, consent or approval, or permit from, any domestic or foreign
governmental regulatory body or authority, or any Person, is necessary in
connection with (i) the execution and delivery of this Agreement, or (ii) the
consummation and performance by Majestic of the transactions contemplated by
this Agreement (other than the usual and customary consents and permits required
to be issued in connection with the development of the Property);


(e)        Violation of Law. Neither the execution and delivery of this
Agreement, nor the consummation by Majestic of the transactions contemplated
hereby, nor compliance by Majestic with any of the provisions hereof will
(i) violate, conflict with, or result in a breach of any provisions of, or
constitute a material default (or an event which, with notice or lapse of time
or both, would constitute a material default) under, any note, bond, mortgage,
indenture, deed of trust, security or pledge agreement, license, lease,
franchise, permit, agreement or other instrument or obligation to which the
Company and/or Majestic is a party as of the Effective Date or to which the
Company and/or Majestic or any of the other properties or assets of the Company
and/or Majestic may be subject as of the Effective Date, or (ii) violate any
judgment, ruling, order, writ, injunction, decree, statute, rule or regulation
applicable to the Company and/or Majestic or any of the other properties or
assets of the Company and/or Majestic as of the Effective Date;
(f)        No Litigation. To the Actual Knowledge of Majestic, there is no
litigation, arbitration, legal or administrative suit, action, proceeding or
investigation of any kind, pending or


1101801.21/OC
54430-10898/2568195.16 45
45
FINAL VERSION



--------------------------------------------------------------------------------




threatened in writing (nor any basis therefor), which questions, directly or
indirectly, the validity or enforceability of this Agreement to Majestic;


(g)    No Member Obligations. Majestic has not incurred any obligations or
liabilities which could individually or in the aggregate adversely affect
Majestic's ability to perform its obligations under this Agreement or which
would become obligations or liabilities of Tejon or the Company;


(h)    Anti-Terrorism. Neither Majestic, nor any of its Affiliates, nor any of
their respective partners, members, shareholders or other equity owners, and
none of their respective employees, officers or directors, is, nor will they
become, a Person with whom U.S. Persons are restricted from doing business under
regulations of OFAC (including those named on OFAC's Specially Designated and
Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such Persons;


(i)        No Plan Assets. Majestic does not hold the assets of any "employee
benefit plan" as defined by Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended, any "plan" as described by Section 4975(e)(1)
of the Internal Revenue Code of 1986, as amended, or any entity deemed to hold
the plan assets of the foregoing;


(j)        Financial Statements. The financial statements previously delivered
by Tejon to Majestic fairly present the financial condition of Tejon as of the
date of such financial statements, and no material adverse change has occurred
in the financial condition of Tejon since such date;


(k)    Most Knowledgeable Individuals. Brett Tremaine and Thomas Simmons are the
individuals employed or affiliated with Majestic that have the most knowledge
and information regarding the representations and warranties made in this
Section 9.02;


(l)        No Untrue Statements. To the Actual Knowledge of Majestic, no
representation, warranty or covenant of Majestic in this Agreement contains any
untrue statement of material facts or omits to state material facts necessary to
make the statements or facts contained therein not misleading.
The term "Actual Knowledge of Majestic" means the actual present knowledge of
Brett Tremaine and Thomas Simmons without regard to any imputed or constructive
knowledge and without any duty of inquiry or investigation. In no event shall
Brett Tremaine or Thomas Simmons have any liability for the breach of any of the
representations or warranties set forth in this Agreement.


9.03    Brokerage Fee Representation and Indemnity
Except for Colliers International Greater Los Angeles, Inc. (which has been
retained and will be paid for solely by Tejon), each Member hereby represents
that such Member has not retained any broker, finder, agent or the like in
connection with this Agreement or the transactions contemplated herein. Each
Member hereby agrees to indemnify, defend and hold the other Member wholly
harmless from and against


1101801.21/OC
54430-10898/2568195.16 46
46
FINAL VERSION



--------------------------------------------------------------------------------




all Losses arising out of any claim for brokerage or other commissions relative
to this Agreement, or the transactions contemplated herein insofar as any such
claim arises by reason of services alleged to have been rendered to or at the
insistence of such indemnifying party. No Member shall receive any credit to its
Capital Account or Unreturned Contribution Account or otherwise be reimbursed by
the Company for any amounts paid by such Member pursuant to this Section 9.03.


9.04    Investment Representations
Each Member agrees as follows with respect to investment representations:
(a)        Member Understandings. Each Member understands the following:


(i)        No Registration. That the Interests in the Company evidenced by this
Agreement have not been registered under the Securities Act of 1933, 15 U.S.C. §
15b et seq., the Delaware Securities Act, the California Corporate Securities
Law of 1968 or any other state securities laws (the "Securities Acts") because
the Company is issuing Interests in the Company in reliance upon the exemptions
from the registration requirements of the Securities Acts providing for issuance
of securities not involving a public offering;
(ii)    Reliance by the Company. That the Company has relied upon the
representation made by each Member that the Interest issued to such Member is to
be held by such Member for investment; and
(iii)    No Distribution. That exemption from registration under the Securities
Acts would not be available if any Interest in the Company was acquired by a
Member with a view to distribution. Each Member agrees that the Company is under
no obligation to register the Interests or to assist the Members in complying
with any exemption from registration under the Securities Acts if the Member
should at a later date wish to dispose of such its Interest in the Company.


(b)    Acquisition for Own Account. Each Member hereby represents to the Company
that such Member is acquiring its Interest in the Company for such Member's own
account, for investment and not with a view to resale or distribution.


(c)    No Public Market. Each Member recognizes that no public market exists
with respect to the Interests and no representation has been made that such a
public market will exist at a future date.


(d)    No Advertisement. Each Member hereby represents that such Member has not
received any advertisement or general solicitation with respect to the sale of
the Interests.
(e)        Pre-Existing Business Relationship. Each Member acknowledges that
such Member has a preexisting personal or business relationship with the Company
or its officers, directors, or principal interest holders, or, by reason of such
Member's business or financial experience or the business or financial
experience of such Member's financial advisors (who are not affiliated with the
Company), could be reasonably assumed to have the capacity to protect such
Member's own interest in connection with the acquisition of its Interest. Each
Member further acknowledges that such Member is familiar with the financial
condition and prospects of the Company's business, and has discussed with the
other Member the current activities of the Company. Each Member believes that
the Interest is a security of the kind such


1101801.21/OC
54430-10898/2568195.16 47
47
FINAL VERSION



--------------------------------------------------------------------------------




Member wishes to purchase and hold for investment, and that the nature and
amount of the Interest is consistent with such Member's investment program.


(f)        Due Investigation. Before acquiring any Interest in the Company, each
Member has investigated the Company and its business and the Company has made
available to each Member all information necessary for the Member to make an
informed decision to acquire an Interest in the Company. Each Member considers
itself to be a Person possessing experience and sophistication as an investor
adequate for the evaluation of the merits and risks of the Member's investment
in the Company.


9.05    Indemnification Obligations
In addition to the indemnity described in Section 9.03 above, each Member hereby
unconditionally and irrevocably covenants and agrees to indemnify, defend and
hold harmless the Company, the other Member and such other Member's partners,
members, shareholders, officers, directors, employees, agents and other
representatives (collectively, the "Affiliated Parties") from and against any
and all Losses incurred by the other Member and/or such Affiliated Parties
resulting from or arising out of any material inaccuracy or material breach of
any representations or warranties made by such Member under this Agreement. No
Member shall receive any credit to its Capital Account or Unreturned
Contribution Account or otherwise be reimbursed by the Company for any amounts
paid by such Member pursuant to this Section 9.05.


9.06    Survival of Representations, Warranties and Covenants
Each Member understands the meaning and consequences of the representations,
warranties and covenants made by such Member set forth in this Article IX and
that the Company and the other Member have relied upon such representations,
warranties and covenants. All representations, warranties and covenants
contained in this Article IX shall survive the execution of this Agreement, the
formation of the Company, the withdrawal of any Member as a member of the
Company and the liquidation of the Company.
































1101801.21/OC
54430-10898/2568195.16 48
48
FINAL VERSION



--------------------------------------------------------------------------------




ARTICLE X
LIABILITY, EXCULPATION, RESTRICTIONS ON COMPETITION,
FIDUCIARY DUTIES AND INDEMNIFICATION


10.01    Liability for Company Claims
Except as otherwise provided by this Agreement, the Delaware Act and/or any
other applicable law, the debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Company, and no Member shall be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a member of the Company.


10.02    Exculpation, Indemnity and Reliance on Information
The Members hereby agree to the exculpation, indemnity and other provisions set
forth below as follows:
(a)    Liability. No authorized Person, Member or Officer of the Company, or, if
designated by the Executive Committee, any Affiliate or any direct and indirect
members, partners, shareholders, directors, officers, managers, trustees and
employees of any Member (collectively, the "Covered Persons") shall be liable or
accountable in damages or otherwise to the Company or to any Member for any
error of judgment or any mistake of fact or law or for anything that such
Covered Person may do or refrain from doing hereafter, except to the extent
caused by such Covered Person's fraud, bad faith, willful misconduct, gross
negligence or breach of this Agreement.


(b)    Indemnity. To the maximum extent permitted by applicable law as it
presently exists or may hereafter be amended, the Company hereby agrees to
indemnify, defend (with counsel selected by the Executive Committee), protect
and hold harmless, each Covered Person, from and against any and all Losses
incurred by such Covered Person by reason of anything which such Covered Person
may do or refrain from doing that arises out of or relates to the Company to the
extent such Losses are not covered by insurance maintained by or for the benefit
of such Covered Person. The foregoing obligation of the Company to indemnify,
protect, defend and hold harmless each Covered Person shall extend to any Losses
incurred by any Guarantor under any Recourse Document or Nonrecourse Document
(or as a result of the rights of contribution described in Section 3.05).
Notwithstanding the foregoing terms of this Section 10.02(b), no Covered Person
(including any Guarantor) shall be entitled to be indemnified by the Company to
the extent any such Losses are incurred by such Covered Person by reason of such
Covered Person's fraud, bad faith, willful misconduct, gross negligence or
breach of this Agreement (other than a failure to pay any amounts due under any
such Recourse Document or Nonrecourse Document as a result of the breach or
default of the Company).


The Administrative Member may cause the Company to pay any costs and/or expenses
incurred by any Covered Person in defending any civil, criminal, administrative
or investigative action, suit or proceeding prior to the final disposition of
such action, suit or proceeding upon receipt of any undertaking by or on behalf
of such Covered Person (or, in the Executive Committee's reasonable discretion,
a


1101801.21/OC
54430-10898/2568195.16 49
49
FINAL VERSION



--------------------------------------------------------------------------------




creditworthy Affiliate thereof) to repay such amount if it shall ultimately be
determined that such Covered Person is not entitled to be indemnified by the
Company as authorized in this Section 10.02


(b). The obligation of the Company to indemnify, defend, protect and hold
harmless each Covered Person under any provision of this Agreement shall survive
the withdrawal of any Member from the Company and/or the liquidation of the
Company, in each case solely to the extent such obligation of the Company arose
prior to such withdrawal or liquidation.


If a claim for indemnification or payment of expenses under this
Section 10.02(b) is not paid in full within thirty (30) calendar days after a
written claim therefor by the Covered Person has been received by the Company,
then the Covered Person may initiate an action to recover the unpaid amount of
such claim and, if successful in whole or in part, shall be entitled to be paid
the expense of prosecuting such claim. In any such action, the Covered Person
shall have the burden of proving that the Covered Person was entitled to the
requested indemnification or payment of expenses under applicable law.


(c)    Reliance upon Information, Opinions, Reports, etc. A Covered Person shall
be fully protected in relying in good faith upon the records of the Company, any
information received by any Member or the Company with respect to the Project
(financial or otherwise), and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person's professional or expert
competence including, without limitation, information, opinions, reports or
statements as to the value and amount of the assets, liabilities, profits,
losses or cash flow or any other facts pertinent to the existence and amount of
assets from which distributions to Members might properly be paid.


10.03    Limitation on Liability
Notwithstanding anything to the contrary contained in this Agreement (and
without limiting any liability a party may have under the Delaware Act or other
applicable law to return any distribution received by such party), no direct or
indirect member, manager, partner, shareholder, officer, director, trustee or
employee in or of any Member (collectively, the "Nonrecourse Parties") shall be
personally liable in any manner or to any extent under or in connection with
this Agreement, and neither any Member nor the Company shall have any recourse
to any assets of any of the Nonrecourse Parties. Neither any Member nor any
Nonrecourse Party shall have any liability for any punitive damages, lost
profits, special damages or consequential damages based on any claim that arises
out of or relates to this Agreement and/or the Company. The limitations on
liability provided in this Section 10.03 is in addition to, and not in
limitation of, any limitation on liability applicable to any Member or
Nonrecourse Party provided by law or by this Agreement or any other contract,
agreement or instrument.














1101801.21/OC
54430-10898/2568195.16 50
50
FINAL VERSION



--------------------------------------------------------------------------------




10.04    Activities of the Members and Their Affiliates
Subject to the terms hereof, each Member and their respective Affiliates, direct
and indirect members, partners, shareholders, directors, managers, officers,
employees, agents and trustees shall only be required to devote so much of their
time to the business and affairs of the Company as is determined in the
reasonable discretion of each such party. Subject to Section 10.05, neither
Member nor any of its direct and indirect Affiliates, members, partners,
shareholders, directors, officers, managers, employees, agents or trustees shall
be prohibited from engaging in other businesses whether or not similar to the
business of the Company.


10.05    Restrictions on Competition
(a)        Covenant Not to Compete. Each Member (the "Competing Member") hereby
agrees (as a material inducement to the other Member to enter into this
Agreement) that neither such Member nor any Affiliate thereof shall, without the
prior written consent of the other Member (the "Non-Competing Member"), which
consent may be withheld in such Non-Competing Member's sole and absolute
discretion, directly or indirectly, whether or not for compensation (as a
proprietor, partner, member, lender, shareholder, affiliate, officer, agent,
director, consultant, trustee or otherwise) develop or construct a speculative
industrial building (i.e., a building constructed without a tenant that has
agreed to lease such building) that contains between one hundred twenty-five
thousand (125,000) and one million (1,000,000) square feet of gross leasable
area that is located in Kern County, California. Notwithstanding the foregoing,
the Members acknowledge that (i) Tejon (and/or an Affiliate thereof) owns two
(2) industrial projects at the Tejon Ranch Commerce Center commonly referred to
as the 606,000 SF Five West Parcel and the 62-acre site known as Pads 18/19
(which are located in the immediate vicinity of the Project), and (ii) the
Members and/or one (1) or more of their Affiliates have formed a limited
liability company and together may form one (1) or more other limited liability
companies or other entities in the future and each Member and its Affiliates may
undertake any activities with respect to such real property described in
clause (i) or clause (ii) above without regard to the restrictions set forth in
this Section 10.05(a).


(b)    Termination of Restrictions. Notwithstanding any other provision
contained in this Agreement, the restrictions set forth in Section 10.05(a)
shall terminate for each Member on the first to occur of the date that (i) at
least ninety percent (90%) of the gross leasable area contained in the Project
has been leased, (ii) Tejon or Majestic withdraws as a member of the Company
(exclusive of any withdrawal resulting from any Transfer of any Member's
Interest to any Permitted Transferee), or (iii) the Company dissolves and
liquidates.


(c)        Constructive Trust. If the Competing Member (or any Affiliate
thereof), directly or indirectly, breaches or violates the terms of
Section 10.05(a), then, in addition to any other rights or remedies the
Non-Competing Member and/or the Company may have against the Competing Member
(or such Affiliate) at law or in equity, the Competing Member shall be
accountable to, and shall hold in trust for, the Company, any income,
compensation or profit that the Competing Member (or such Affiliate) may derive
from engaging in such activities.
(d)    Enforceability of Restrictions. If any of the restrictions in this
Section 10.05 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its extending for too


1101801.21/OC
54430-10898/2568195.16 51
51
FINAL VERSION



--------------------------------------------------------------------------------




great a period of time, or over too great a geographical area, or by reason of
any such restriction being too extensive in any other respect, then such
restriction shall be interpreted to extend only over the maximum period of time
for which it may be enforceable, and/or over the maximum geographical area as to
which it may be enforceable and/or to the maximum extent in all other respects
as to which it may be enforceable, all as determined by such court in such
action.


(e)        Irreparable Damage. Any breach of the covenants contained in this
Section 10.05 by the Competing Member and/or any Affiliate thereof will cause
irreparable damage to the Company and the Non-Competing Member, the exact amount
of which will be difficult to ascertain, and the remedies at law for any such
breach will be inadequate. Accordingly, if the Competing Member and/or any
Affiliate thereof breaches the covenants contained in this Section 10.05, then
in addition to any other remedy which may be available at law or in equity, the
Company and the Non-Competing Member shall be entitled to specific performance
and injunctive relief, without, in the event of a final judgment, posting a bond
or other security.


10.06    Fiduciary Duties
The fiduciary duties otherwise owed by the Members to each other under the
Delaware Act or otherwise are limited as follows:
(a)        Other Activities. Except as otherwise provided by this Agreement
(including, without limitation, Section 10.05), to the maximum extent allowed by
law, neither Member shall have any obligations (fiduciary or otherwise) with
respect to the Company or to the other Member insofar as making other investment
opportunities available to the Company or to the other Member. Except as
otherwise provided in this Agreement, each Member may engage in whatever
activities such Member may choose, whether the same are competitive with the
Company or otherwise, without having or incurring any obligation to offer any
interest in such activities to the Company or to the other Member. Except as
otherwise provided in this Agreement, neither this Agreement nor any activities
undertaken pursuant hereto shall prevent either Member from engaging in such
activities, and to the maximum extent allowed by law, the fiduciary duties of
the Members to each other and to the Company shall be limited solely to those
arising from the business of the Company.
EACH MEMBER AGREES THAT THE MODIFICATION AND WAIVER OF THE FIDUCIARY DUTIES OF
EACH MEMBER PURSUANT TO THIS ARTICLE X ARE FAIR AND REASONABLE AND HAVE BEEN
UNDERTAKEN WITH THE INFORMED CONSENT OF EACH MEMBER. TO THE MAXIMUM EXTENT
ALLOWED BY LAW, EACH MEMBER AGREES AND COVENANTS NOT TO CONTEST THE VALIDITY OF
THE PROVISIONS OF THIS SECTION IN ANY COURT OF LAW (AND/OR IN ANY OTHER
PROCEEDING).


(b)    Good Faith and Fair Dealing. Except as otherwise provided by this
Agreement, each Member intends to limit the standard of care, degree of loyalty
and fiduciary duties to the maximum extent allowed by law; provided, however,
the foregoing shall not eliminate the implied contractual covenant of good faith
and fair dealing. Without limiting the generality of the foregoing, each Member
may exercise any of its rights and remedies under this Agreement without regard
to any fiduciary duties that are owed to


1101801.21/OC
54430-10898/2568195.16 52
52
FINAL VERSION



--------------------------------------------------------------------------------




the Company or the other Member including, without limitation, the remedies set
forth in Section 3.03 and Articles VII and VIII.


10.07    Non-Exclusivity of Rights
Except as otherwise provided in this Agreement, the rights conferred on any
Person by this Article X shall not be exclusive of any other rights which such
Person may have or hereafter acquire under any applicable law.


10.08    Amendment or Repeal
Any repeal or modification of the foregoing provisions of this Article X shall
not adversely affect any right or protection hereunder of any Person in respect
of any act or omission occurring prior to the time of such repeal or
modification.


10.09    Insurance
The Company may purchase and maintain insurance, to the extent and in such
amounts as are determined by the Executive Committee on behalf of the Covered
Persons and such other Persons as the Executive Committee shall determine in its
reasonable discretion, against any liability or claim that may be asserted
against or expenses that may be incurred by any such Person in connection with
the activities of the Company or such indemnities, regardless of whether the
Company would have the power to indemnify such Person against such liability
under the provisions of this Agreement. The Company may enter into indemnity
contracts with Covered Persons and such other Persons as the Executive Committee
shall determine and adopt written procedures pursuant to which arrangements are
made for the advancement of expenses and the funding of obligations under
Section 10.02(b) hereof and containing such other procedures regarding
indemnifications as are appropriate.


ARTICLE XI
BOOKS AND RECORDS


11.01    Books of Account and Bank Accounts
The taxable year of the Company shall be the year ending December 31. The
Administrative Member shall maintain accurate and complete books of account and
records showing the assets and liabilities, operations, transactions and
financial condition of the Company on an accrual basis in accordance with
Generally Accepted Accounting Principles, consistently applied. The
Administrative Member shall also provide to the other Member within fifteen (15)
days after the end of each calendar month (i) an unaudited monthly Net Cash Flow
statement setting forth the calculation of Net Cash Flow and all disbursements
of cash by the Company, and (ii) an unaudited statement of continuing operations
for the Company, including a balance sheet for the Company, as of the end of the
month, and a profit and loss statement for the month. The Administrative Member
shall also provide to the other Member within fifteen (15) days after the end of
each calendar quarter a detailed description of any material deviations from the
Approved Business Plan during the preceding calendar quarter. Promptly after
written request by the other Member, the Administrative Member shall deliver
such other information as is reasonably requested by the other Member. The
Administrative Member shall also provide on an annual basis within thirty (30)


1101801.21/OC
54430-10898/2568195.16 53
53
FINAL VERSION



--------------------------------------------------------------------------------




calendar days after each calendar year annual unaudited statements of the
operations of the Company including (A) statement of net assets (balance sheet);
(B) statement of operations; (C) statement of cash flows; and (D) statement of
changes in Members' capital. The annual financial reports shall be delivered
together with a written statement by the Administrative Member that includes
(1) a representation by the Administrative Member that such annual statements
fairly represent the financial condition of the Company, and (2) a
representation by the Administrative Member that such financial statements have
been prepared in accordance Generally Accepted Accounting Principles,
consistently applied.
Upon not less than seventy-two (72) hours prior notice, the Administrative
Member shall cooperate with the other Member, at the Company's sole cost and
expense, to conduct an independent inspection and review of the books and
records of the Company. The other Member shall have the authority to authorize
the preparation of audited financial statements for the Company. The failure by
the Administrative Member to deliver or otherwise cooperate timely with any item
to be delivered or request made in accordance with the requirements of this
Section 11.01 shall be considered a material breach of the Administrative
Member's obligations under this Agreement (provided the foregoing shall not
limit any cure rights the Administrative Member may have with respect to such
breach under Section 2.16(c) or 7.01(a) above).
During normal business hours at the office of the Company, on not less than
forty-eight (48) hours prior notice, all of the following shall be made
available for inspection and copying by each Member at its own expense: (i) all
books and records relating to the business and financial condition of the
Company, (ii) a current list of the name and last known business, residence or
mailing address of each Member, (iii) a copy of this Agreement, the Certificate
of Formation for the Company and all amendments thereto, together with executed
copies of any written powers-of-attorney pursuant to which this Agreement, the
Certificate of Formation and all amendments thereto have been executed, (iv) the
amount of cash and a description and statement of the agreed value of any other
property or services contributed by each Member to the capital of the Company
and which each Member has agreed to contribute in the future, and (v) the date
upon which each Member became a member of the Company.


11.02    Tax Returns
The Administrative Member shall cause to be prepared and timely filed and
distributed to each Member, at the expense of the Company (and prepared by an
accounting firm approved by the Executive Committee), all required federal and
state tax returns for the Company which shall be delivered to the Members by no
later than March 31 each year. The failure by the Administrative Member to
deliver timely any tax return in accordance with the requirements of this
Section 11.02 shall be considered a material breach of the Administrative
Member's obligations under this Agreement if (i) such failure is not caused by
the other Member's delay in delivering any information reasonably and timely
requested in writing by the Administrative Member, and (ii) such failure is not
caused by the accounting firm's failure to prepare such tax returns within the
estimated timeframe provided by the accounting firm or any failure by the
Executive Committee to agree on any accounting treatment or election (provided
the foregoing shall not limit any cure rights the Administrative Member may have
with respect to such breach under Section 2.16(c) or 7.01(a) above).
The Administrative Member is hereby designated as the "tax matters partner" of
the Company as determined in accordance with the provisions of
Section 6231(a)(7) of the Code and the Treasury


1101801.21/OC
54430-10898/2568195.16 54
54
FINAL VERSION



--------------------------------------------------------------------------------




Regulations promulgated thereunder. Following any resignation or removal of
Majestic as the Administrative Member of the Company, Tejon shall be the "tax
matters partner" of the Company. The Administrative Member (or Tejon if it has
replaced Majestic as the "tax matters partner" of the Company) is specifically
directed and authorized to (x) take whatever steps may be necessary or desirable
to perfect its designation as "tax matters partner," including filing any forms
or documents with the IRS, and (y) take such other action as may from time to
time be required under the Code and the Regulations. The "tax matters partner"
of the Company shall cause each other Member to be a "Notice Partner" within the
meaning of Code Section 6231(a)(8). The "tax matters partner" of the Company
shall be entitled to be reimbursed by the Company for all reasonable third-party
out-of-pocket costs and expenses incurred in connection with any tax proceeding
relating to the Company. Notwithstanding the foregoing, the "tax matters
partner" of the Company shall (i) provide the Members with prompt notice and
copies of all communications with the IRS, (ii) reasonably consult with the
Members regarding the resolution of any disputes with the IRS, and (iii) not
settle any such dispute, extend the statute of limitations with respect to such
dispute, or take any other material action that would bind the Company or the
Members in connection with such dispute, unless such decision is approved as a
Major Decision. For taxable years beginning after 2017, the Administrative
Member is hereby designated as the "partnership representative" of the Company
(provided the Administrative Member shall not be authorized to take any action
as the "partnership representative" of the Company that would require the
consent of the Executive Committee if such action was taken by the "tax matters
partner" of the Company). As the "partnership representative" of the Company,
the Administrative Member will have the right to make an election to treat any
"partnership adjustment" as an adjustment to be taken into account by each
Member (and former member) in accordance with Section 6226 of the Code.


ARTICLE XII
DISSOLUTION AND WINDING UP OF THE COMPANY


12.01    Events Causing Dissolution of the Company
Upon any Member's bankruptcy, resignation, withdrawal, expulsion or other
cessation to serve or the admission of a new member into the Company, the
Company shall not dissolve but the business of the Company shall continue
without interruption or break in continuity. However, the Company shall be
dissolved and its affairs wound up upon the first to occur of any of the
following events:
(a)        Failure to Deliver Initial Annual Business Plan. The election of
Tejon to dissolve the Company if Majestic does not deliver the initial annual
business plan for any reason to the Executive Committee pursuant to Section 2.07
within one hundred eighty (180) days following the Effective Date of this
Agreement (provided such election is made prior to the date (if any) that the
Executive Committee approves the initial business plan for the Company);
(b)    Failure to Approve Initial Business Plan. The election of either Member
to dissolve the Company if the Executive Committee for any reason does not
approve the initial annual business plan in its sole and absolute discretion
pursuant to Section 2.07 prior to the first anniversary of the Effective Date
(provided such election is made prior to the date (if any) that the Executive
Committee approves the initial business plan for the Company);


1101801.21/OC
54430-10898/2568195.16 55
55
FINAL VERSION



--------------------------------------------------------------------------------




(c)        Sale of Assets. The sale, transfer or other disposition by the
Company of all or substantially all of its assets and the collection by the
Company of all consideration received in such transaction (including, without
limitation, the collection of any promissory note received by the Company);
d)        Election of Members. The affirmative election of the Executive
Committee to dissolve the Company; or
(e)        Decree of Dissolution. The entry of a decree of judicial dissolution
pursuant to Section 18‑802 of the Delaware Act.
Except as provided above in this Section 12.01, neither Member shall have the
right to, and each Member hereby waives to the maximum extent allowed by law the
right to, unilaterally seek to dissolve or cause the dissolution of the Company
or to unilaterally seek to cause a partial or whole distribution or sale of
Company assets whether by court action or otherwise, it being agreed that any
actual or attempted dissolution, distribution or sale would cause a substantial
hardship to the Company and the other Member.


12.02    Winding Up of the Company
Upon the Liquidation of the Company caused by other than the termination of the
Company under Section 708(b)(1)(b) of the Code (in which latter case the Company
shall remain in existence in accordance with the provisions of such Section of
the Code), the Administrative Member shall proceed to the winding up of the
business and affairs of the Company. During such winding up process, the Net
Profits, Net Losses and Cash Flow distributions shall continue to be shared by
the Members in accordance with this Agreement. Subject to Section 12.03, the
assets shall be liquidated as promptly as consistent with obtaining a fair value
therefor, and the proceeds therefrom, to the extent available, shall be applied
and distributed by the Company on or before the end of the taxable year of such
Liquidation or, if later, within ninety (90) days after such Liquidation, in the
following order:
(a)        Creditors. First, to creditors of the Company (including Members who
are creditors) in the order of priority as provided by law;
(b)    Reserves. Second, to establishing any reserves which the Administrative
Member reasonably determines are necessary for any contingent, conditional or
unmatured liabilities or obligations of the Company; and
(c)        Remaining Amounts. Thereafter, to the Members in the order of
priority set forth in Section 5.01.
Any reserves withheld pursuant to Section 12.02(b) shall be distributed as soon
as practicable, as determined in the reasonable discretion of the Administrative
Member, in the order of priority set forth in Section 12.02(c).
The Members believe and intend that the effect of making any and all liquidating
distributions in accordance with the provisions of Section 12.02(c) shall result
in such liquidating distributions being made to the Members in proportion to the
positive balances standing in their respective Capital Accounts. If this is not
the result, then the Administrative Member, upon the advice of tax counsel to
the Company, is hereby authorized to make such amendments to the provisions of
Article IV that are reasonably approved by the Executive Committee as may be
necessary to cause such allocations to be in compliance with Code Section 704(b)
and the Treasury Regulations promulgated thereunder.






1101801.21/OC
54430-10898/2568195.16 56
56
FINAL VERSION



--------------------------------------------------------------------------------




12.03    Distribution of Assets Upon Early Dissolution Events
Following the effective date of any notice delivered to dissolve the Company
pursuant to Section 12.01(a) or 12.01(b), (i) Tejon shall not have any duty or
obligation to convey (or cause to be conveyed) the Property (or any portion
thereof) or any rights related thereto to the Company, and (ii) neither the
Company nor Majestic shall have any rights to participate in, or otherwise
realize any economic benefit from, the Property (or any rights related thereto).
In the case of a dissolution pursuant to Section 12.01(a) or Section 12.01(b),
(A) the Company shall transfer, convey and assign (to the extent assignable) to
Tejon any and all studies, surveys, plans, engineering and all other materials
and rights owned by the Company that in any way relate to or benefit the
Property (collectively, the "Property Materials & Rights"), and (B) any such
transfer, conveyance and assignment shall be made by the Company to Tejon for no
consideration on an "AS-IS" basis without any representation or warranty
whatsoever from the Company, Majestic and/or any Affiliate thereof. If Tejon's
Representatives unreasonably withhold their approval of the Company's initial
business plan pursuant to Section 2.07 and the Company is thereafter dissolved
at the election of either Member pursuant to Section 12.01(b), then Tejon shall
be required to reimburse the Company for all costs and expenses reimbursed or
paid for by the Company to procure the Property Materials & Rights if and to the
limited extent Majestic would otherwise receive less than the entire balance
standing in its Unrecovered Contribution Account upon the dissolution of the
Company. Any amounts contributed by Tejon pursuant to this Section 12.03 shall
be distributed to the Members in accordance with the terms of Section 5.01.


12.04    Negative Capital Account Restoration
No Member shall have any obligation whatsoever upon the Liquidation of such
Member's Interest, the Liquidation of the Company or in any other event, to
contribute all or any portion of any negative balance standing in such Member's
Capital Account to the Company, to the other Member or to any other Person.
ARTICLE XIII
MISCELLANEOUS


13.01    Amendments
This Agreement may be amended and/or modified only with the written approval of
both Members.


























1101801.21/OC
54430-10898/2568195.16 57
57
FINAL VERSION



--------------------------------------------------------------------------------




13.02    Waiver of Conflict Interest
EACH MEMBER HEREBY ACKNOWLEDGES AND AGREES THAT, IN CONNECTION WITH THE
DRAFTING, PREPARATION AND NEGOTIATION OF THIS AGREEMENT AND THE CONTRIBUTION
AGREEMENT, THE FORMATION OF THE COMPANY AND ALL OTHER MATTERS RELATED THERETO,
(I) ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LLP HAS ONLY REPRESENTED THE
INTERESTS OF TEJON, AND NOT THE INTERESTS OF MAJESTIC, THE COMPANY OR ANY OTHER
PARTY, AND (II) GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP HAS ONLY
REPRESENTED THE INTERESTS OF MAJESTIC AND NOT THE INTERESTS OF TEJON, THE
COMPANY OR ANY OTHER PARTY. THE ATTORNEYS, ACCOUNTANTS AND OTHER EXPERTS WHO
PERFORM SERVICES FOR ANY MEMBER MAY ALSO PERFORM SERVICES FOR THE COMPANY. TO
THE EXTENT THAT THE FOREGOING REPRESENTATION CONSTITUTES A CONFLICT OF INTEREST,
THE COMPANY AND EACH MEMBER HEREBY EXPRESSLY WAIVES ANY SUCH CONFLICT OF
INTEREST. EACH MEMBER FURTHER ACKNOWLEDGES THAT THE ATTORNEYS, ACCOUNTANTS AND
OTHER EXPERTS WHO PERFORM SERVICES FOR THE COMPANY SHALL NOT BE DEEMED BY VIRTUE
OF SUCH REPRESENTATION TO HAVE ALSO REPRESENTED ANY OTHER PARTY IN CONNECTION
WITH ANY SUCH MATTERS.


13.03    Partnership Intended Solely for Tax Purposes
The Members have formed the Company as a Delaware limited liability company
under the Delaware Act, and do not intend to form a corporation or a general or
limited partnership under California or any other state law. The Members intend
the Company to be classified and treated as a partnership solely for federal and
state income taxation purposes. Each Member agrees to act consistently with the
foregoing provisions of this Section 13.03 for all purposes, including, without
limitation, for purposes of reporting the transactions contemplated herein to
the Internal Revenue Service and all state and local taxing authorities.


13.04    Notices
All notices or other communications required or permitted hereunder shall be in
writing, and shall be delivered or sent, as the case may be, by any of the
following methods: (i) personal delivery, (ii) overnight commercial carrier,
(iii) registered or certified mail, postage prepaid, return receipt requested,
or (iv) facsimile or email. Any such notice or other communication shall be
deemed received and effective upon the earlier of (A) if personally delivered,
the date of delivery to the address of the Person to receive such notice; (B) if
delivered by overnight commercial carrier, one (1) day following the receipt of
such communication by such carrier from the sender, as shown on the sender's
delivery invoice from such carrier; (C) if mailed, on the date of delivery as
shown by the sender's registry or certification receipt; or (D) if given by
facsimile or email, when sent if received by the intended recipient of such
facsimile or email prior to 5:00 p.m. on a Business Day or on the next Business
Day if not received by the recipient of such facsimile prior to 5:00 p.m. on a
Business Day. Any notice or other communication sent by facsimile or email must
be confirmed within two (2) Business Days by letter mailed or delivered in
accordance with the foregoing to be effective. Any reference herein to the date
of receipt, delivery, or giving, or effective date, as the case may be, of any
notice or communication shall refer to the date such communication


1101801.21/OC
54430-10898/2568195.16 58
58
FINAL VERSION



--------------------------------------------------------------------------------




becomes effective under the terms of this Section 13.04. Any such notice or
other communication so delivered shall be addressed to the party to be served at
the address for such party set forth in Section 1.02. The address for either
Member may be changed by giving written notice to the other Member in the manner
set forth in this Section 13.04. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed to constitute receipt of the notice or other communication sent.


13.05    Construction of Agreement
The Article and Section headings of this Agreement are used herein for reference
purposes only and shall not govern, limit, or be used in construing this
Agreement or any provision hereof. Each of the Exhibits attached hereto is
incorporated herein by reference and expressly made a part of this Agreement for
all purposes. References to any Exhibit made in this Agreement shall be deemed
to include this reference and incorporation. Where the context so requires, the
use of the neuter gender shall include the masculine and feminine genders, the
masculine gender shall include the feminine and neuter genders, the feminine
gender shall include the masculine and neuter genders, and the singular number
shall include the plural and vice versa. Each Member acknowledges that (i) each
Member is of equal bargaining strength; (ii) each Member has actively
participated in the drafting, preparation and negotiation of this Agreement; and
(iii) any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in the interpretation of this
Agreement, any portion hereof, or any Exhibits attached hereto.


13.06    Counterparts
This Agreement may be executed and delivered in multiple counterparts including
by facsimile or .pdf file, each of which shall be deemed an original Agreement,
but all of which, taken together, shall constitute one (1) and the same
Agreement, binding on the parties hereto. The signature of any party hereto to
any counterpart hereof shall be deemed a signature to, and may be appended to,
any other counterpart hereof.


13.07    Attorneys' Fees
If any lawsuit, arbitration, mediation or other proceeding is commenced by any
Member against any other Member that arises out of, or relates to, this
Agreement, then the prevailing Member in such action shall be entitled to
recover reasonable attorneys' fees and costs. Any judgment or order entered in
any such action shall contain a specific provision providing for the recovery of
all costs and expenses of suit including, without limitation, reasonable
attorneys' and expert witness fees, costs and expenses incurred in connection
with (i) enforcing, perfecting and executing such judgment; (ii) post-judgment
motions; (iii) contempt proceedings; (iv) garnishment, levy, and debtor and
third-party examinations; (v) discovery; and (vi) bankruptcy litigation.














1101801.21/OC
54430-10898/2568195.16 59
59
FINAL VERSION



--------------------------------------------------------------------------------




13.08    Approval Standard
The consent, approval or determination of any Member required or permitted under
this Agreement may be withheld in such party's sole and absolute discretion,
unless this Agreement provides that such consent or approval shall not be
unreasonably withheld (or another standard is specifically provided for in this
Agreement for such matter).


13.09    Further Acts
Each Member covenants, on behalf of such Member and such Member's successors and
assigns, to execute, with acknowledgment, verification, or affidavit, if
required, any and all documents and writings, and to perform any and all other
acts, that may be reasonably necessary or desirable to implement, accomplish,
and/or consummate the formation of the Company, the achievement of the Company's
purposes, and any other matter contemplated under this Agreement.


13.10    Preservation of Intent
If any provision of this Agreement is determined by any court having
jurisdiction to be illegal or in conflict with any laws of any state or
jurisdiction, then the Members agree that such provision shall be modified to
the extent legally possible so that the intent of this Agreement may be legally
carried out. If any one (1) or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect or for any reason, then the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that the Members' rights and privileges described in this Agreement
shall be enforceable to the fullest extent permitted by law.


13.11    Waiver
No consent or waiver, express or implied, by a party to or of any breach or
default by any other party in the performance by such other party of such other
party's obligations hereunder shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance by such other
party hereunder. Failure on the part of a party to complain of any act or
failure to act of any other party or to declare any other party in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such non-complaining or non-declaring party of the latter's rights hereunder.


13.12    Entire Agreement
This Agreement, together with the Contribution Agreement, contains the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or other contemporaneous understanding,
correspondence, negotiations or agreements between them respecting the subject
matter hereof.














1101801.21/OC
54430-10898/2568195.16 60
60
FINAL VERSION



--------------------------------------------------------------------------------




13.13    Choice of Law
Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly acknowledge and agree that all of the
terms and provisions of this Agreement shall be construed under the laws of the
State of Delaware (without giving effect to the conflicts of laws and principles
thereof). In furtherance of the foregoing, and pursuant to Section 17708.01(a)
of the California Act, all rights, duties, obligations and remedies of the
Members shall be governed by the Delaware Act (without giving effect to the
conflicts of laws and principals thereof).


13.14    No Third-Party Beneficiaries
Except as otherwise set forth in Section 3.05 and Article X, the provisions of
this Agreement are not intended to be for the benefit of, or enforceable by, any
third party and shall not give rise to a right on the part of any third party
(i) to enforce or demand enforcement of a Member's obligation to contribute
capital, obligation to return distributions, or obligation to make other
payments to the Company as set forth in this Agreement, or (ii) to demand that
the Company, the Administrative Member or the other Member obtain financing or
issue any capital call.


13.15    Successors and Assigns
Subject to the restrictions set forth in Article VI and Section 9.04, this
Agreement shall inure to the benefit of and shall bind the parties hereto and
their respective personal representatives, successors, and assigns.


13.16    No Usury
Notwithstanding any other provision in this Agreement, the rate of interest
charged by the Company or by any Member (and/or any Affiliate thereof) in
connection with any obligation under this Agreement shall not exceed the maximum
rate permitted by applicable law. To the extent that any interest charged by the
Company or by any Member (and/or Affiliate thereof) shall have been finally
adjudicated to exceed the maximum amount permitted by applicable law, such
interest shall be retroactively deemed to have been a required repayment of
principal (and any such amount paid in excess of the outstanding principal
amount shall be promptly returned to the payor). In furtherance of the
foregoing, the Members acknowledge and agree that pursuant to the Delaware Act,
no obligation of a Member to the Company shall be subject to the defense of
usury, and no Member shall impose the defense of usury with respect to any such
obligation in any action.


13.17    Venue
If any litigation, claim or lawsuit directly or indirectly arising out of this
Agreement is not required to be resolved in accordance with the JAMS procedures
provided for under Section 13.18, then each Member hereby irrevocably consents
to the maximum extent allowed by law to the exclusive jurisdiction of the state
and federal courts located in California and to the exclusive venue of (i) the
Eastern District of California for any federal action or proceeding arising out
of, or relating to, this Agreement, and (ii) the Superior Court of California
located in Kern County, California for any state action or proceeding arising
out of, or relating to, this Agreement.




1101801.21/OC
54430-10898/2568195.16 61
61
FINAL VERSION



--------------------------------------------------------------------------------




13.18    Dispute Resolution
Any action to resolve any controversy or claim arising out of, or related to in
any way to, this Agreement (exclusive of any impasse on any Major Decision) or
the Contribution Agreement, including, without limitation, any alleged breach of
this Agreement or the Contribution Agreement and any claim based upon any tort
theory, however characterized shall be resolved through a binding arbitration
before an arbitrator in accordance with the terms of this Section 13.18.


(a)        Binding Arbitration. Any Member desiring to bring any action under
this Agreement or the Contribution Agreement shall give written notice to the
other Member (the "Arbitration Notice"), which notice shall state with
particularity the nature of the dispute and the demand for relief, making
specific reference by Section and title, if applicable, of the provisions of
this Agreement or the Contribution Agreement pertaining to the dispute. This
arbitration provision and its validity, construction, and performance shall be
governed by the Federal Arbitration Act (the "FAA") and cases decided thereunder
and, to the extent relevant, the laws of the State of California. Further, the
terms and procedures governing the enforcement of this Section 13.18 shall be
governed by and construed and enforced in accordance with the FAA, and not
individual state laws regarding enforcement of arbitration agreements.


(b)    Selection of Arbitrator. The Members shall endeavor to agree, within
thirty (30) days of the Arbitration Notice, upon a mutually acceptable
arbitrator to resolve the dispute. The arbitrator shall be a single former judge
of the Superior Court or the Court of Appeal of the State of California or a
member in good standing with the California State Bar currently employed by or
associated with the office of JAMS/ENDISPUTE ("JAMS") located in Los Angeles,
California. The arbitrator shall have no direct or indirect social, political or
business relationship of any sort with either of the Members, their respective
legal counsel, or any other Person materially involved with the Project. If the
Members cannot agree upon the arbitrator within such thirty (30)-day period,
then JAMS, in its sole discretion, shall provide a list of three (3) arbitrators
with the qualifications set forth above. Within ten (10) days of JAMS providing
the above-described list, each Member shall be entitled to strike one (1) name
from the list and so notify JAMS. JAMS, in its sole discretion, thereafter shall
select as arbitrator any one (1) of the persons remaining on the list, and the
person so selected shall thereafter serve as arbitrator. If for any reason JAMS
is unable or unwilling to make such an appointment, then any Member may apply to
the Superior Court of the State of California in and for the County of Los
Angeles for appointment of any former judge of the Superior Court or the Court
of Appeal of the State of California to serve as arbitrator. The appointment of
an arbitrator, whether by JAMS or by the Superior Court pursuant to the
foregoing, shall be made, and the arbitrator shall serve, without further
objection from any Member, except on the ground of conflict of interest, if any,
pursuant to the same rules that would apply if the arbitrator was serving as an
active member of the Superior Court or Court of Appeal.


(c)        Location of Proceeding. The proceeding shall take place at a City of
Los Angeles office of JAMS and shall be conducted pursuant to the provisions of
JAMS Comprehensive Arbitration Rules & Procedures in effect on the date of the
Arbitration Notice (the "Rules"); provided that in all events the rules of
evidence in such proceeding shall be governed by the California Evidence Code.
Discovery between the parties prior to the arbitration hearing shall be limited
to the mutual exchange of relevant


1101801.21/OC
54430-10898/2568195.16 62
62
FINAL VERSION



--------------------------------------------------------------------------------




documents. Interrogatories and request for admissions shall not be allowed under
any circumstance. Depositions of witnesses shall not be permitted, unless it is
shown that the witness will be otherwise unavailable and it is necessary to
preserve his or her testimony for the hearing. The arbitrator shall have the
authority set forth in Section 1282.6 of the California Code of Civil Procedure
to issue subpoenas requiring the attendance at the hearing of witnesses, and to
issue subpoenas duces tecum for the production at the hearing of books, records,
documents and other evidence.


(d)    Resolution Dispute. In resolving the dispute, the arbitrator shall apply
Delaware law to the matter being considered under this Agreement. In resolving
the dispute, the arbitrator shall apply the pertinent provisions of this
Agreement without departure therefrom in any respect, and the arbitrator shall
not have the power to change any of the provisions of the Agreement. The
arbitrator shall try all of the issues including, without limitation, any issues
that may be raised concerning whether the dispute is subject to the provisions
of this Section 13.18 and any and all other issues, whether of fact or of law,
and shall hear and decide all motions and matters of any kind. The arbitrator
shall not be required to prepare a written statement of decision as to any
interlocutory decision, but at the conclusion of the arbitration shall prepare a
written statement of decision thereon which shall be final and binding upon the
parties, and upon which judgment may be entered in accordance with applicable
law in any court having jurisdiction thereof. Any interlocutory decisions by the
arbitrator likewise shall be final and binding, except that the arbitrator shall
have the power to reconsider such decisions for good cause shown. The Members
shall not have the right to appeal the arbitration award consistent with the
JAMS Optional Arbitration Appeal Procedure in effect at the time or any similar
successor rules. The arbitration award shall be final and binding on the parties
and judgment on the award may be entered in any court having jurisdiction.
Subject to the limitations in this Section 13.18, the arbitrator shall have the
authority to grant any equitable and legal remedies that would be available in a
judicial proceeding. The arbitrator may award interim and final injunctive
relief and other remedies, but may not award punitive, exemplary, treble, or
other enhanced damages. The arbitrator shall have no power or authority to issue
any award or determination that would amend or modify this Agreement.
Notwithstanding the foregoing, a party shall be permitted to seek a temporary
restraining order, or injunctive relief in a court of competent jurisdiction
with regard to any controversy, dispute, or claim between them relating to or
arising out of this Agreement, a breach of this Agreement, or the termination of
the Administrative Member, where such relief is appropriate; provided that other
relief shall be pursued through an arbitration proceeding pursuant to this
Section 13.18. Each Member shall use reasonable efforts to expedite the
arbitration process, and each Member shall have the right to be represented by
counsel.


(e)        Award of Fees. Subject to the obligation of the arbitrator to award
such fees and expenses to the prevailing party as provided above, until the
arbitrator issues his or her final statement of decision, each Member shall pay
the fees and expenses of its attorneys and experts in connection with the
adjudication and one-half of the fees and expenses of the arbitrator; provided,
however, that the arbitrator shall have the same power as a judge pursuant to
the California Code of Civil Procedure to award sanctions with reference to
interlocutory matters. Each Member shall bear an equal (pro rata) share of any
arbitration costs, including any administrative or hearing fees charged by the
arbitrator or JAMS.




1101801.21/OC
54430-10898/2568195.16 63
63
FINAL VERSION



--------------------------------------------------------------------------------




(f)        Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH
MEMBER HEREBY WAIVES EACH SUCH MEMBER'S RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) BASED UPON OR
ARISING OUT OF OR RELATED TO THE COMPANY, THIS AGREEMENT, THE CONTRIBUTION
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING, OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY MEMBER AGAINST THE
OTHER MEMBER, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE. EACH MEMBER AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY AN ARBITRATOR AS PROVIDED ABOVE BUT THIS WAIVER SHALL BE EFFECTIVE EVEN
IF, FOR ANY REASON WHATSOEVER, SUCH CLAIM OR CAUSE OF ACTION CANNOT BE TRIED BY
SUCH ARBITRATOR. WITHOUT LIMITING THE FOREGOING, EACH MEMBER FURTHER AGREES THAT
EACH SUCH MEMBER'S RIGHT TO A TRIAL BY JURY IS WAIVED TO THE MAXIMUM EXTENT
ALLOWED BY LAW BY OPERATION OF THE FOREGOING AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO
THIS AGREEMENT AND THE CONTRIBUTION AGREEMENT.


____/s/ HM, /s/ AL____ 
INITIALS OF TEJON
____/s/ BT, /s/ TS, /s/ ER____ 
INITIALS OF TEJON







(g)    Survivability. The provisions of this Section 13.18 shall survive the
withdrawal of any Member from the Company and the dissolution and liquidation of
the Company.


































1101801.21/OC
54430-10898/2568195.16 64
64
FINAL VERSION



--------------------------------------------------------------------------------




13.19    Timing
All dates and times specified in this Agreement are of the essence and shall be
strictly enforced.




13.20    Remedies for Breach of this Agreement
Except as otherwise specifically provided in this Agreement, the remedies set
forth in this Agreement are cumulative and shall not exclude any other remedies
to which a Person may be lawfully entitled.


13.21    Survivability of Representations and Warranties
All representations, warranties and covenants contained in this Agreement
including, without limitation, the indemnities contained in Sections 7.10, 8.09,
9.03, 9.05 and 10.02(b) shall survive the execution of this Agreement, the
formation of the Company, the withdrawal of any Member and the liquidation of
the Company.


13.22    Reasonableness of Rights and Remedies
THE RIGHTS AND REMEDIES SET FORTH IN THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, SECTION 3.03 AND ARTICLES VII AND VIII) ARE A MATERIAL INDUCEMENT
FOR EACH MEMBER TO ENTER INTO THIS AGREEMENT, AND THE MEMBERS WOULD NOT HAVE
AGREED TO ENTER INTO THIS AGREEMENT BUT FOR THE AGREEMENT OF EACH MEMBER TO BE
BOUND BY SUCH REMEDIES. EACH MEMBER ACKNOWLEDGES AND AGREES THAT THE FOREGOING
REMEDIES ARE FAIR AND REASONABLE AND HAVE BEEN ENTERED INTO WITH THE INFORMED
CONSENT OF EACH MEMBER. EACH MEMBER FURTHER ACKNOWLEDGES AND AGREES THAT IT
WOULD BE IMPRACTICABLE AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH THE
COMPANY AND THE NON‑DEFAULTING MEMBER MAY SUFFER IN CONNECTION WITH THE
OCCURRENCE OF ANY OF THE DEFAULTS DESCRIBED ABOVE. THEREFORE, EACH MEMBER AGREES
THAT THE REMEDIES SET FORTH ABOVE REASONABLY AND FAIRLY REFLECT THE DETRIMENT
THAT THE COMPANY AND THE NON‑DEFAULTING MEMBER WOULD SUFFER IN SUCH EVENT AND,
IN LIGHT OF THE DIFFICULTY IN DETERMINING ACTUAL DAMAGES, REPRESENT A PRIOR
AGREEMENT AMONG THE MEMBERS AS TO APPROPRIATE LIQUIDATED DAMAGES. EACH MEMBER
ALSO AGREES THAT THE REMEDIES SET FORTH ABOVE ARE NOT INTENDED AS A FORFEITURE
OR PENALTY UNDER DELAWARE OR ANY OTHER APPLICABLE STATE LAW. EACH MEMBER FURTHER
COVENANTS NOT TO CONTEST THE VALIDITY OF THE REMEDIES SET FORTH ABOVE AS A
PENALTY, FORFEITURE OR OTHERWISE IN ANY COURT OF LAW (AND/OR IN ANY ARBITRATION
OR MEDIATION).


13.23    Force Majeure
The time period for each Member to perform any obligation under this Agreement
shall be extended for the time period such Member (the "Obligated Member") is
unable to perform such obligation as a result of any Force Majeure Delay. The
term "Force Majeure Delay" means any delay as a result of war, national
emergency, strikes (other than strikes or labor disturbances limited in scope to
primarily the


1101801.21/OC
54430-10898/2568195.16 65
65
FINAL VERSION



--------------------------------------------------------------------------------




employees of the Obligated Member or any Affiliate thereof), riot or civil
unrest, utility failure, acts of God (excluding inclement weather) or other
events totally outside the control of the Obligated Member or any Affiliate
thereof. Notwithstanding the foregoing, no Force Majeure Delay shall be deemed
to exist as a result of (i) the Obligated Member's lack of funds (other than a
temporary lack of funds resulting from any event totally outside the control of
the Obligated Member described in the preceding sentence), or (ii) any delay
solely caused by any act or omission of the Obligated Member or any Affiliate
thereof, and in any event, the length of any Force Majeure Delay shall be
reduced by (A) the time period that elapses after the tenth Business Day
following the initial cause of the delay through the date the Obligated Member
notifies the other Member in writing of the delay and the reason for the delay
(if the Obligated Member has previously failed to provide such notice to the
other Member on or before the tenth Business Day following the initial cause of
the delay), or (B) the length of any delay caused by the Obligated Member's
failure to promptly exercise and continue to exercise reasonable commercial
efforts to remove or overcome such delay. All other delays from acts or events
are explicitly excluded from Force Majeure Delays and shall not extend the time
period for any Member to perform any of its obligations under this Agreement.


ARTICLE XIV
DEFINITIONS


14.01    Accountant's Notice
The term "Accountant's Notice" is defined in Section 7.03.


14.02    Accounting Firm
The term "Accounting Firm" means Ernst & Young or such other accounting firm as
selected by the Executive Committee.


14.03    Actual Knowledge of Majestic
The term "Actual Knowledge of Majestic" is defined in Section 9.02.


14.04    Actual Knowledge of Tejon
The term "Actual Knowledge of Tejon" is defined in Section 9.01.


14.05    Adjusted Accountant's Notice
The term "Adjusted Accountant's Notice" is defined in Section 7.05.


14.06    Adjusted Capital Account
The term "Adjusted Capital Account" means, with respect to each Member as of the
end of each Fiscal Year of the Company, such Member's Capital Account
(i) reduced by any anticipated allocations, adjustments and distributions
described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4)-(6), and
(ii) increased by the amount of any deficit in such Member's Capital Account
that such Member is deemed obligated to restore pursuant to the penultimate
sentences of Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5) or
under Section 1.704-1(b)(2)(ii)(c) of the Treasury Regulations at the end of
such Fiscal Year.










1101801.21/OC
54430-10898/2568195.16 66
66
FINAL VERSION



--------------------------------------------------------------------------------




14.07    Adjusted Price Determination Notice
The term "Adjusted Price Determination Notice" is defined in Section 8.05.


14.08    Administrative Member
The term "Administrative Member" is defined in Section 2.03.


14.09    Affiliate
The term "Affiliate" means any Person which, directly or indirectly through one
(1) or more intermediaries, controls or is controlled by or is under common
control with another Person. The term "control" as used herein (including the
terms "controlling," "controlled by," and "under common control with") means the
possession, direct or indirect, of the power to (i) vote more than fifty percent
(50%) of the outstanding voting securities of such Person, or (ii) otherwise
direct management policies of such Person by contract or otherwise.


14.10    Affiliate Agreements
The term "Affiliate Agreements" is defined in Section 2.15.


14.11    Affiliated Member
The term "Affiliated Member" is defined in Section 2.15.


14.12    Affiliated Parties
The term "Affiliated Parties" is defined in Section 9.05.


14.13    Agreed Value
The term "Agreed Value" is defined in Section 3.01(b)(i).


14.14    Agreement
The term "Agreement" means this Limited Liability Company Agreement of
TRC‑MRC 1, LLC.


14.15    Applicable ABP Date
The term "Applicable ABP Date" is defined in Section 2.07.


14.16    Applicable Construction Costs
The term "Applicable Construction Costs" is defined in Section 2.10.


14.17    Appraised Value
The term "Appraised Value" is defined in Section 7.03(a).


























1101801.21/OC
54430-10898/2568195.16 67
67
FINAL VERSION



--------------------------------------------------------------------------------




14.18    Approved Business Plan
The term "Approved Business Plan" is defined in Section 2.07.


14.19    Arbitration Notice
The term "Arbitration Notice" is defined in Section 13.18(a).


14.20    Book Basis
The term "Book Basis" means, with respect to any asset of the Company, the Gross
Asset Value (as determined under this Agreement). The Book Basis of all assets
of the Company shall be adjusted thereafter by depreciation as provided in
Treasury Regulation Section 1.704-1(b)(2)(iv)(g) and any other adjustment to the
basis of such assets other than depreciation or amortization.


14.2    Brown
The term "Brown" is defined in Section 9.01(k).


14.21    Business Day
The term "Business Day" means any day other than Saturday, Sunday, or other day
on which commercial banks in California are authorized or required to close
under the laws of such state or the United States.


14.22    Business Plan Period
The term "Business Plan Period" means the twelve (12)-month period ending
December 31 of each year; provided that the initial Business Plan Period shall
be the period beginning on the Contribution Date and ending on the estimated
Project Stabilization Date; the second Business Plan Period shall be the period
beginning on the day after the Project Stabilization Date and ending on the
subsequent December 31; and the last Business Plan Period shall end on the date
the final liquidation and termination of the Company is completed.


14.23    California Act
The term "California Act" means the California Revised Uniform Limited Liability
Company Act as set forth in Title 2.6, Chapter 1 et seq. of the California
Corporations Code, as hereafter amended from time to time.


14.24    Capital Account
The term "Capital Account" means with respect to each Member, the amount of
money contributed by such Member to the capital of the Company, increased by the
aggregate fair market value at the time of contribution (as determined by the
Executive Committee) of all property contributed by such Member to the capital
of the Company (net of liabilities secured by such contributed property that the
Company is considered to assume or take subject to under Section 752 of the
Code), the aggregate amount of all Net Profits allocated to such Member, and any
and all items of gross income and gain specially allocated to such Member
pursuant to Sections 4.03 and 4.04, and decreased by the amount of money
distributed to such Member by the Company (exclusive of any guaranteed payment
within the meaning of Section 707(c) of the Code paid to such Member), the
aggregate fair market value at the time of distribution (as determined by the
Executive Committee) of all property distributed to such Member by the Company
(net of liabilities secured by such distributed property that such Member is
considered to assume or take subject to under Section 752 of the Code), the
amount of any Net Losses allocated to such Member, and any and all losses and
deductions, including, without limitation, any and all partnership and/or
partner "nonrecourse deductions" specially allocated to such Member pursuant to
Sections 4.03 and 4.04. The foregoing Capital Account definition and the other
provisions of this Agreement relating to the maintenance of Capital


1101801.21/OC
54430-10898/2568195.16 68
68
FINAL VERSION



--------------------------------------------------------------------------------




Accounts are intended to comply with Treasury Regulation Sections 1.704-1(b) and
1.704-2 and shall be interpreted and applied in a manner consistent with such
Regulations.


14.25    Capital Call Notice
The term "Capital Call Notice" is defined in Section 3.02.


14.26    Cash Flow
The term "Cash Flow" means the excess, if any, of all cash receipts of the
Company as of any applicable determination date in excess of the sum of (i) all
cash disbursements (inclusive of any guaranteed payment within the meaning of
Section 707(c) of the Code paid to any Member and any reimbursements made to any
Member, but exclusive of distributions to the Members in their capacities as
such) of the Company prior to that date, and (ii) any reserve, reasonably
determined by Administrative Member, for anticipated cash disbursements,
including debt service, that will have to be made before additional cash
receipts from third parties will provide the funds therefor.


14.27    Certificates
The term "Certificates" is defined in Section 3.03(a).


14.28    Code
The term "Code" means the Internal Revenue Code of 1986, as heretofore and
hereafter amended from time to time (and/or any corresponding provision of any
superseding revenue law).


14.29    Commerce
The term "Commerce" is defined in Section 2.04(f).




















































1101801.21/OC
54430-10898/2568195.16 69
69
FINAL VERSION



--------------------------------------------------------------------------------




14.30    Company
The term "Company" means the limited liability company created pursuant to this
Agreement and the filing of the Certificate of Formation for the Company with
the Office of the Delaware Secretary of State in accordance with the provisions
of the Delaware Act.
14.31    Competing Member
The term "Competing Member" is defined in Section 10.05(a).


14.32    Construction Contract
The term "Construction Contract" is defined in Section 2.10.


14.33    Construction Loan
The term "Construction Loan" is defined in Section 3.04.


14.34    Consultants
The term "Consultants" is defined in Section 2.11.


14.35    Contributing Member
The term "Contributing Member" is defined in Section 3.03.


14.36    Contributing Party
The term "Contributing Party" is defined in Section 3.05.


14.37    Contribution Agreement
The term "Contribution Agreement" is defined in Section 2.07.


14.38    Contribution Date
The term "Contribution Date" is defined in Section 3.02.


14.39    Covered Persons
The term "Covered Persons" is defined in Section 10.02(a).


14.40    Default Events
The term "Default Events" is defined in Section 7.01.


































1101801.21/OC
54430-10898/2568195.16 70
70
FINAL VERSION



--------------------------------------------------------------------------------




14.41    Default Loan
The term "Default Loan" is defined in Section 3.03(a).


14.42    Default Notice
The term "Default Notice" is defined in Section 7.02.


14.43    Defaulting Member
The term "Defaulting Member" is defined in Section 7.01.


14.44    Defaulting Member's Purchase Price
The term "Defaulting Member's Purchase Price" is defined in Section 7.03.


14.45    Delaware Act
The term "Delaware Act" means the Delaware Limited Liability Company Act (6 Del.
C. § 18-101, et seq.), as hereafter amended from time to time.


14.46    Delinquent Contribution
The term "Delinquent Contribution" is defined in Section 3.03.


14.47    Deposit
The term "Deposit" is defined in Section 8.04.


14.48    Design-Builder
The term "Design-Builder" is defined in Section 2.10.


14.49    Development Budget
The term "Development Budget" is defined in Section 2.08.


14.50    Development Fee
The term "Development Fee" is defined in Section 2.11.


14.51    Development Plan
The term "Development Plan" is defined in Section 2.08.


14.52    Dilution Percentage
The term "Dilution Percentage" is defined in Section 3.03(b).




























1101801.21/OC
54430-10898/2568195.16 71
71
FINAL VERSION



--------------------------------------------------------------------------------




14.53    Effective Date
The term "Effective Date" is defined in the Preamble.


14.54    Electing Member
The term "Electing Member" is defined in Section 8.01.


14.55    Election Notice
The term "Election Notice" is defined in Section 8.01.


14.56    Enforceability Exceptions
The term "Enforceability Exceptions" is defined in Section 9.01(c).


14.57    Executive Committee
The term "Executive Committee" is defined in Section 2.01(a).


14.58    FAA
The term "FAA" is defined in Section 13.18(a).


14.59    Fiscal Year
The term "Fiscal Year" means the twelve (12)-month period ending December 31 of
each year; provided that the initial Fiscal Year shall be the period beginning
on the Effective Date and ending on December 31, 2016, and the last Fiscal Year
shall be the period beginning on January 1 of the calendar year in which the
final liquidation and termination of the Company is completed and ending on the
date such final liquidation and termination is completed. To the extent any
computation or other provision hereof provides for an action to be taken on a
Fiscal Year basis, an appropriate proration or other adjustment shall be made in
respect of the initial and final Fiscal Years to reflect that such periods are
less than full calendar year periods.


14.60    Force Majeure Delay
The term "Force Majeure Delay" is defined in Section 13.23.


14.61    Gross Asset Value
The term "Gross Asset Value" means, in respect to any asset of the Company, the
asset's adjusted tax basis for federal income tax purposes; provided, however,
that (i) the Gross Asset Value of any asset contributed or deemed contributed by
a Member to the Company or distributed to a Member by the Company shall be the
gross fair market value of such asset (without taking into account
Section 7701(g) of the Code), as determined by the Executive Committee; (ii) the
Gross Asset Values of all Company assets may be adjusted to equal their
respective gross fair market values (without taking into account Section 7701(g)
of the Code), as determined by the Executive Committee, upon the termination of
the Company for federal income tax purposes pursuant to Section 708(b)(1)(B) of
the Code; and (iii) the Gross Asset Values of all Company assets may be
adjusted, by the Executive Committee, to equal their respective gross fair
market values (taking into account Section 7701(g) of the Code), as reasonably
determined by the Executive Committee, as of (A) the date of the acquisition of
an additional interest in the Company by any new or existing member in exchange
for more than a de minimis contribution to the capital of the Company, or
(B) upon the Liquidation of the Company or the distribution by the Company to a
retiring or continuing member of more than a de minimis amount of money or other
Company property in reduction of such Member's Interest. Any adjustments made to
the Gross Asset Value of Company assets pursuant to the foregoing provisions
shall be reflected in the Members' Capital Account balances in the manner set
forth in Treasury Regulation Sections 1.704‑1(b) and 1.704‑2.


1101801.21/OC
54430-10898/2568195.16 72
72
FINAL VERSION



--------------------------------------------------------------------------------






14.62    Guarantor(s)
The terms "Guarantor" and "Guarantors" are defined in Section 3.05.


14.63    Hypothetical Distribution
The term "Hypothetical Distribution" means, with respect to each Member and any
Fiscal Year, the amount that would be received by such Member (or, in certain
cases, reduced as appropriate by the amount such Member would be obligated to
pay) if all Company assets were sold for cash equal to their Book Basis, all
Company liabilities were satisfied to the extent required by their terms
(limited, with respect to each nonrecourse liability to the Book Basis of the
assets securing each such liability), and the net assets of the Company were
distributed in full to the Members pursuant to Section 5.01.


14.64    Impasse Event
The term "Impasse Event" is defined in Section 2.02(k).


14.65    Improvements
The term "Improvements" is defined in Section 1.03.


14.66    Interest
The term "Interest" means with respect to each Member, all of such Member's
right, title and interest in and to the Net Profits, Net Losses, Cash Flow,
distributions and capital of the Company, and any and all other interests
therein in accordance with the provisions of this Agreement and the Delaware
Act.


14.67    JAMS
The term "JAMS" is defined in Section 13.18(b).


14.68    Just Cause Event
The term "Just Cause Event" is defined in Section 2.16(c).












































1101801.21/OC
54430-10898/2568195.16 73
73
FINAL VERSION



--------------------------------------------------------------------------------




14.69    Lender(s)
The terms "Lender" and "Lenders" are defined in Section 3.04.


14.70    Liquidation
The term "Liquidation" means, (i) with respect to the Company the earlier of the
date upon which the Company is terminated under Section 708(b)(1) of the Code or
the date upon which the Company ceases to be a going concern (even though it may
continue in existence for the purpose of winding up its affairs, paying its
debts and distributing any remaining balance to its Members), and (ii) with
respect to a Member wherein the Company is not in Liquidation, means the
liquidation of a Member's interest in the Company under Treasury Regulation
Section 1.761-1(d).


14.71    Loans
The term "Loans" is defined in Section 3.04.


14.72    Lockout Date
The term "Lockout Date" is defined in Section 8.01.


14.73    Losses
The term "Losses" is defined in Section 3.05.


14.74    Lyda
The term "Lyda" is defined in Section 2.01(b).


14.75    Majestic
The term "Majestic" is defined in the Preamble.


14.76    Majestic Group
The term "Majestic Group" is defined in the Section 6.02(e).


14.77    Major Decisions
The term "Major Decisions" is defined in Section 2.04.


14.78    Marketing Plan
The term "Marketing Plan" is defined in Section 2.13.


14.79    Master Developer Work
The term "Master Developer Work" is defined in Section 2.12.


























1101801.21/OC
54430-10898/2568195.16 74
74
FINAL VERSION



--------------------------------------------------------------------------------




14.80    McMahon
The term "McMahon" is defined in Section 2.01(b).


14.81    Member(s)
The term "Members" means Tejon and Majestic, collectively; the term "Member"
means either one (1) of the Members.


14.82    MRC
The term "MRC" is defined in Section 6.02(c).


14.83    Net Profits and Net Losses
The terms "Net Profits" and "Net Losses" mean, for each Fiscal Year or other
period, an amount equal to the Company's taxable income or loss, as the case may
be, for such year or period, determined in accordance with Section 703(a) of the
Code (for this purpose, all items of income, gain, loss and deduction required
to be stated separately pursuant to Section 703(a)(1) of the Code shall be
included in taxable income or loss); provided, however, for purposes of
computing such taxable income or loss, (i) such taxable income or loss shall be
adjusted by any and all adjustments required to be made in order to maintain
Capital Account balances in compliance with Treasury Regulation
Sections 1.704-1(b), and (ii) any and all items of gross income, gain, loss
and/or deductions, including, without limitation, any and all partnership and/or
partner "nonrecourse deductions" specially allocated to any Member pursuant to
Sections 4.03 and 4.04 shall not be taken into account in calculating such
taxable income or loss.


14.84    Non-Competing Member
The term "Non-Competing Member" is defined in Section 10.05(a).


14.85    Non-Contributing Member
The term "Non-Contributing Member" is defined in Section 3.03.


14.86    Non-Contributing Party
The term "Non-Contributing Party" is defined in Section 3.05.


14.87    Non-Defaulting Member
The term "Non-Defaulting Member" is defined in Section 7.01.


14.88    Non-Electing Member
The term "Non-Electing Member" is defined in Section 8.01.




























1101801.21/OC
54430-10898/2568195.16 75
75
FINAL VERSION



--------------------------------------------------------------------------------




14.89    Nonrecourse Documents
The term "Nonrecourse Documents" is defined in Section 3.05.


14.90    Nonrecourse Parties
The term "Nonrecourse Parties" is defined in Section 10.03.


14.91    Obligated Member
The term "Obligated Member" is defined in Section 13.23.


14.92    OFAC
The term "OFAC" is defined in Section 9.01(h).


14.93    Officers
The term "Officers" is defined in Section 2.17(a).


14.94    Operating Budget
The term "Operating Budget" is defined in Section 2.09.


14.95    Partially Adjusted Capital Account
The term "Partially Adjusted Capital Account" means, with respect to each Member
and taxable year, the Capital Account of such Member at the beginning of such
taxable year, adjusted as set forth in the definition of "Capital Account" for
all contributions and distributions during such year and all special allocations
pursuant to Sections 4.03 and 4.04, but before giving effect to any allocation
to Net Profits or Net Losses for such taxable year pursuant to Section 4.01 or
4.02.


14.96    Percentage Interest
The term "Percentage Interest" means, with respect to each Member, the
percentage set forth opposite such Member's name on Exhibit "A" attached hereto
under the column labeled "Percentage Interest," subject to any adjustment
pursuant to Section 3.03(b).


14.97    Permanent Loan
The term "Permanent Loan" is defined in Section 3.04.


14.98    Permitted Transferees
The term "Permitted Transferees" is defined in Section 6.02.






























1101801.21/OC
54430-10898/2568195.16 76
76
FINAL VERSION



--------------------------------------------------------------------------------




14.99    Person
The term "Person" means a natural person, partnership (whether general or
limited), limited liability company, trust, estate, association, corporation,
custodian, nominee, or any other individual or entity, in its own or any
representative capacity.


14.100    Pre-Development Budget
The term "Pre-Development Budget" is defined in Section 2.06.


14. 101    Price Determination Notice
The term "Price Determination Notice" is defined in Section 8.02.


14.102    Pro Rata Share
The term "Pro Rata Share" is defined in Section 3.05.


14.103    Project
The term "Project" is defined in Section 1.03.


14.104    Project Stabilization Date
The term "Project Stabilization Date" means the first date that the Company has
under lease and occupancy by tenants at least ninety-five percent (95%) of the
space available for lease in the Project.


14.105    Property
The term "Property" is defined in Section 1.03.


14.106    Property Management Fee
The term "Property Management Fee" is defined in Section 2.14.


14.10    Property Material & Rights
The term "Property Material & Rights" is defined in Section 12.03.


14.107    Purchase Notice
The term "Purchase Notice" is defined in Section 8.03.


14.108    Purchase Price
The term "Purchase Price" is defined in Section 8.02.


14.109    Quorum
The term "Quorum" is defined in Section 2.02(a).
























1101801.21/OC
54430-10898/2568195.16 77
77
FINAL VERSION



--------------------------------------------------------------------------------




14.110    Real Estate Assets
The term "Real Estate Assets" is defined in the Section 6.02(d).


14.111    Recourse Documents
The term "Recourse Documents" is defined in Section 3.05.


14.112    Regulatory Allocations
The term "Regulatory Allocations" is defined in Section 4.04.


14.113    Removal Notice
The term "Removal Notice" is defined in Section 2.16(c).


14.114    Representative(s)
The terms "Representative" and "Representatives" are defined in Section 2.01(b).


14.115    Response Period
The term "Response Period" is defined in Section 2.05.


14.116    Roski
The term "Roski" is defined in Section 6.02(c).


14.117    Roski Family
The term "Roski Family" is defined in Section 6.02(c).


14.118    Rules
The term "Rules" is defined in Section 13.18(c).


14.119    Securities Acts
The term "Securities Acts" is defined in Section 9.04(a)(i).


14.120    Shortfall
The term "Shortfall" is defined in Section 3.02.




































1101801.21/OC
54430-10898/2568195.16 78
78
FINAL VERSION



--------------------------------------------------------------------------------




14.121    Stated Value
The term "Stated Value" is defined in Section 8.01.


14.122    Substantial Completion Date
The term "Substantial Completion Date" means the date that a temporary
certificate of occupancy (or its equivalent) is issued for the occupancy of the
Project (excepting therefrom all tenant improvements), pursuant to which the
local governing authority generally acknowledges that the Project and its
construction is complete and available for occupancy for its intended use.


14.123    Target Capital Account
The term "Target Capital Account" means, with respect to each Member and any
taxable year, an amount (which may be either a positive or a deficit balance)
equal to the Hypothetical Distribution such Member would receive (or, in certain
cases, reduced as appropriate by the amount such Member would be required to
pay), minus the Member's share of Company minimum gain determined pursuant to
Treasury Regulation Section 1.704‑2(g), and minus the Member's share of partner
minimum gain determined in accordance with Treasury Regulation
Section 1.704‑2(i)(5), all computed immediately prior to the hypothetical sale
described in the definition of "Hypothetical Distribution."


14.124    Tejon
The term "Tejon" is defined in the Preamble.


14.125    Tejon Group
The term "Tejon Group" is defined in the Section 6.02(d).


14.126    Transfer
The term "Transfer" is defined in Section 6.01.


14.128    Treasury Regulation
The term "Treasury Regulation" means any proposed, temporary and/or final
federal income tax regulation promulgated by the United States Department of the
Treasury as heretofore and hereafter amended from time to time (and/or any
corresponding provisions of any superseding revenue law and/or regulation).


14.129    Unreturned Contribution Account
The term "Unreturned Contribution Account" means a separate account to be
maintained by the Company for each Member that will be credited by the Agreed
Value of the Property (in the case of Tejon), the agreed value of any other
property contributed by such Member, and the amount of money contributed (or
deemed contributed) by such Member to the capital of the Company and credited to
such account pursuant to Sections 3.01(a), 3.01(b)(i), 3.01(b)(ii), 3.02,
3.03(a) or 3.03(b), and decreased by the amount of money distributed (or deemed
distributed) by the Company to such Member pursuant to Sections 3.01(b)(ii),
3.03(a), 3.03(b) or 5.01(a), and the fair market value at the time of
distribution (as determined by the Executive Committee) of any property
distributed to such Member by the Company (net of any liabilities secured by
such distributed property that such Member is considered to assume or take
subject to under Section 752 of the Code) pursuant to Section 5.01(a).


[SIGNATURES ON NEXT PAGE]


1101801.21/OC
54430-10898/2568195.16 79
79
FINAL VERSION



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
"Tejon"
TEJON INDUSTRIAL CORP.,
a California corporation

By:
/s/ Hugh F. McMahon IV    

Name: Hugh F. McMahon IV    
Its: Executive Vice President - Commercial and Industrial Real Estate    
    


By:
/s/ Allen E. Lyda    

Name: Allen E. Lyda    
Its: Executive Vice President - CFO    


"Majestic"
MAJESTIC TEJON I, LLC,
a Delaware limited liability company

By:
Majestic Realty Co.,
a California corporation
Its: Manager



By:
/s/ EDWARD P. ROSKI, JR.    

Name: EDWARD P. ROSKI, JR.    
Its: President and Chairman of the Board    




1101801.21/OC
54430-10898/2568195.16 80
80
FINAL VERSION



--------------------------------------------------------------------------------





EXHIBIT "A"
NAMES, ADDRESSES, PERCENTAGE INTERESTS AND
INITIAL CASH CONTRIBUTIONS OF THE MEMBERS
Member
Percentage
Interest
Initial Cash
Contribution
Tejon Industrial Corp.
P.O. Box 1000
Lebec, CA 93243
Attn.: Allen Lyda and Hugh McMahon
50.0%
$100,000
Majestic Tejon I, LLC 
13191 Crossroads Parkway North,
6th Floor
City of Industry, CA 91746-3497 
Attn.: Edward P. Roski, Jr. and
   Brett A. Tremaine
50.0%
$100,000
Totals
______
100.0%
________
$200,000





1101801.21/OC
54430-10898/2568195.16
EXHIBIT “A”
FINAL VERSION



--------------------------------------------------------------------------------





EXHIBIT "B"
LEGAL DESCRIPTION OF THE PROPERTY
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE UNINCORPORATED AREA OF THE
COUNTY OF KERN, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:


BEING A PORTION OF PARCEL 31 OF PARCEL MAP NO. 9974 FILED FOR RECORD ON NOVEMBER
24, 1993 IN PARCEL MAP BOOK 46, PAGES 4 THROUGH 37 (INCLUSIVE), IN THE OFFICE OF
THE KERN COUNTY RECORDER; ALSO BEING A PORTION OF THE NORTH HALF OF SECTION 31,
TOWNSHIP 11 NORTH, RANGE 19 WEST, S.B.M., IN THE UNINCORPORATED AREA OF THE
COUNTY OF KERN, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:


COMMENCING AT THE NORTH QUARTER CORNER OF SAID SECTION 31; THENCE SOUTH
79°03’48” EAST, A DISTANCE OF 129.65 FEET TO THE WESTERLY RIGHT-OF-WAY LINE OF
WHEELER RIDGE ROAD AS DESCRIBED IN THAT CERTAIN RELINQUISHMENT OF HIGHWAY
RIGHT-OF-WAY RECORDED JANUARY 7, 1965 IN BOOK 3802, PAGE 296 OF OFFICIAL RECORDS
OF SAID COUNTY RECORDER; THENCE SOUTH 04°07'28” EAST, ALONG SAID WESTERLY
RIGHT-OF-WAY LINE, A DISTANCE OF 2,579.29 FEET TO THE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 04°07'28” EAST, ALONG SAID WESTERLY LINE, A DISTANCE OF 824.60
FEET TO A POINT ON THE EAST-WEST MID-SECTION LINE OF SAID SECTION 31; THENCE
LEAVING SAID WESTERLY LINE, NORTH 84°01'30” WEST, ALONG SAID MID-SECTION LINE, A
DISTANCE OF 427.10 FEET TO THE CENTER OF SAID SECTION; THENCE CONTINUING ALONG
SAID MID-SECTION LINE, NORTH 84°01'09" WEST, A DISTANCE OF 969.37 FEET TO A
POINT ON THE EASTERLY RIGHT-OF-WAY LINE OF STATE ROUTE VI-KER-5 AS DESCRIBED IN
THE FINAL ORDER OF CONDEMNATION RECORDED MAY 4, 1962 IN BOOK 3493, PAGE 99 OF
OFFICIAL RECORDS OF SAID COUNTY; THENCE NORTH 14°29'54" WEST, ALONG SAID
EASTERLY RIGHT-OF-WAY LINE, A DISTANCE OF 897.16 FEET; THENCE LEAVING SAID
EASTERLY RIGHT-OF-WAY LINE, SOUTH 82°58'20" EAST, A DISTANCE OF 1,565.93 FEET TO
THE POINT OF BEGINNING.


EXCEPTING THEREFROM (I) ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES, ALL GOLD,
SILVER, PRECIOUS AND SEMI-PRECIOUS METALS, STONES AND OTHER SIMILAR MINERALS,
ALL SAND, GRAVEL, ROCK, CONCRETE AGGREGATE AND OTHER SIMILAR MATERIALS, AND ALL
OTHER HYDROCARBONS, MINERALS OR MATERIALS, OR PRODUCTS THEREOF, OF WHATEVER KIND
OR CHARACTER (COLLECTIVELY "MINERALS”), WHETHER NOW KNOWN TO EXIST OR HEREAFTER
DISCOVERED (IT BEING INTENDED THAT THE WORD "MINERALS" AS USED HEREIN SHALL BE
DEFINED IN THE BROADEST SENSE OF THE WORD AND SHALL INCLUDE, WITHOUT LIMITATION,
ALL HYDROCARBONS, MINERALS OR MATERIALS, OR PRODUCTS THEREOF, METALLIC AND
NONMETALLIC, SOLID, LIQUID OR GASEOUS), WHICH ARE UPON, IN, UNDER OR MAY BE
PRODUCED FROM THE PROPERTY; (II) ALL SALT WATER WHICH IS IN, UNDER OR MAY BE
PRODUCED FROM THE PROPERTY; (III) THE EXCLUSIVE RIGHT, BY WHATEVER METHODS NOW
OR HEREAFTER KNOWN, AS GRANTOR, OR ITS SUCCESSORS AND ASSIGNS, MAY DEEM
ADVISABLE, TO PROSPECT FOR, INVESTIGATE FOR, EXPLORE FOR, DRILL FOR, PRODUCE,
MINE, EXTRACT, REMOVE AND REDUCE TO POSSESSION AND OWNERSHIP, ALL MINERALS AND
SALT WATER WHICH ARE UPON, IN, UNDER OR MAY BE PRODUCED FROM THE PROPERTY; (IV)
THE EXCLUSIVE RIGHT TO DRILL INTO AND THROUGH THE PROPERTY TO EXPLORE FOR AND
THEREAFTER PRODUCE AND EXTRACT MINERALS WHICH MAY BE PRODUCED FROM NEIGHBORING


1101801.21/OC
54430-10898/2568195.16
EXHIBIT “B”
FINAL VERSION



--------------------------------------------------------------------------------




LANDS; (V) THE EXCLUSIVE RIGHT TO PRODUCE AND EXTRACT MINERALS BY REPRESSURING
THE SUBSURFACE SANDS AND STRATA WITH FLUIDS OR GASES OR BY SUCH OTHER METHOD OR
METHODS AS GRANTOR, OR ITS SUCCESSORS AND ASSIGNS, MAY DEEM ADVISABLE, AND TO
INJECT IN AND STORE AND THEREAFTER REMOVE SUCH FLUIDS AND GASES, WHETHER OR NOT
INDIGENOUS TO THE PROPERTY; (VI) THE RIGHT AT ALL TIMES, AND WITHOUT CHARGE, TO
INVESTIGATE FOR, EXPLORE FOR, DRILL FOR, PRODUCE, REMOVE AND REDUCE TO
POSSESSION AND OWNERSHIP, THOSE QUANTITIES OF FRESH WATER FROM AQUIFERS
UNDERLYING THE PROPERTY DEEMED NECESSARY BY GRANTOR, OR ITS SUCCESSORS AND
ASSIGNS, TO USE IN PROSPECTING, EXPLORING, DRILLING, MINING, PRODUCING,
EXTRACTING AND REMOVING (INCLUDING, WITHOUT LIMITATION, TO USE IN UNIT
OPERATIONS, WATER FLOOD, THERMAL OR OTHER SECONDARY RECOVERY METHODS NOW OR
HEREAFTER KNOWN), OR OTHER OPERATIONS IN CONNECTION WITH THE FULL ENJOYMENT AND
EXERCISE OF THE RIGHTS HEREIN EXCEPTED AND RESERVED; AND (VII) THE RIGHT TO
EXERCISE ALL RIGHTS HEREIN EXCEPTED AND RESERVED AND ANY AND ALL OTHER RIGHTS
UPON THE PROPERTY INCIDENTAL TO OR, CONVENIENT, WHETHER ALONE OR CO-JOINTLY WITH
NEIGHBORING LANDS, IN EXPLORING FOR, PRODUCING AND EXTRACTING THE MINERALS AND
SALT WATER HEREIN EXCEPTED AND RESERVED.


ALSO EXCEPTING THEREFROM (I) ALL WATER, INCLUDING GROUNDWATER, AND ALL WATER
RIGHTS, WHETHER CHARACTERIZED AS RANCHO RIGHTS, RIPARIAN, OVERLYING,
CORRELATIVE, APPROPRIATE, PRESCRIPTIVE OR OTHERWISE, AND WHETHER OR NOT
APPURTENANT, AND WHETHER ON THE SURFACE, BELOW THE SURFACE OR BORDERING THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE RESERVATION OF ALL RIGHTS TO DIVERT
WATER FROM WATER SOURCES ON THE PROPERTY AND TO PUMP, TAKE OR OTHERWISE EXTRACT
OR USE GROUNDWATER FROM BELOW THE SURFACE OF THE PROPERTY, THROUGH WELLS
ACCESSING ANY WATER TABLE OR BASIN UNDERLYING THE PROPERTY, WHETHER SUCH
GROUNDWATER IS PERCOLATING OR LOCATED IN AN UNDERGROUND CHANNEL, AND WHETHER
SUCH WATER IN NATIVE OR FOREIGN; (II) ANY SHARES OF STOCK EVIDENCING ANY SUCH
WATER RIGHTS; AND (III) ALL FIXTURES AND EQUIPMENT NOW USED FOR THE PRODUCTION
OR DISTRIBUTION OF WATER ON, OR FOR THE IRRIGATION OR DRAINAGE OF, THE PROPERTY.
THIS RESERVATION APPLIES WHETHER SUCH RIGHTS WERE HISTORICALLY EXERCISED OF
REMAIN INCHOATE, AND WHETHER SUCH RIGHTS HAVE BEEN ADJUDICATED, AS RESERVED IN
THE DEED FROM TEJON RANCHCORP RECORDED JANUARY 14, 2008, AS DOCUMENT No.
0208005797 OF OFFICIAL RECORDS.






1101801.21/OC
54430-10898/2568195.16
EXHIBIT “B”
FINAL VERSION



--------------------------------------------------------------------------------





EXHIBIT "C"
PRE-DEVELOPMENT BUDGET
[To Be Provided]




1101801.21/OC
54430-10898/2568195.16
EXHIBIT “C”
FINAL VERSION



--------------------------------------------------------------------------------





EXHIBIT "D"
CONTRIBUTION AGREEMENT
[To Be Attached]




1101801.21/OC
54430-10898/2568195.16
EXHIBIT “D”
FINAL VERSION



--------------------------------------------------------------------------------





EXHIBIT "E"
CONSTRUCTION CONTRACT
[To Be Provided By Majestic]






1101801.21/OC
54430-10898/2568195.16
EXHIBIT “E”
FINAL VERSION



--------------------------------------------------------------------------------





EXHIBIT "F"
LIST OF PRE-APPROVED CONSULTANTS
•
McIntosh & Associates – civil engineering, land division, easements, studies

•
Advantec Consulting Engineers – traffic studies, traffic impact, CalTrans
liaison

•
W&S Consultants – cultural assessments, mitigation, monitoring

•
Dudek – wildlife biology assessments, mitigation, monitoring

•
PetroTECH Resources – petroleum engineering, DOGGR liaison

•
Soils Engineering or Krazan & Associates - Geotech





1101801.21/OC
54430-10898/2568195.16
EXHIBIT “F”
FINAL VERSION



--------------------------------------------------------------------------------





EXHIBIT "G"
MASTER DEVELOPER WORK
•
Widening of the western edge of Wheeler Ridge Road by approximately twelve (12)
feet, including paving the shoulder, and installing curb, gutter, sidewalk, and
landscaping.

•
Construction of a left turn pocket within the existing median on Wheeler Ridge
Road at the southern entry into the Property.

•
Installation of any traffic signals required for entrances to and exits from the
Property.

•
Coordination of any utility connections required for the Project.

•
Any additional work specified as Master Developer work in the Development Plan
(and any amendments thereto).







1101801.21/OC
54430-10898/2568195.16
EXHIBIT “G”
FINAL VERSION



--------------------------------------------------------------------------------





EXHIBIT "H"
RIGHT OF FIRST REFUSAL
Except for transfers permitted by Sections 6.02(a), (b), (c), (d) and (e) each
time a Member (an "Offeror") proposes to voluntarily transfer, assign, convey,
sell, or otherwise dispose of its entire Interest (an "Offered Interest"), such
Offeror shall first offer such Offered Interest to the non-transferring Member
in accordance with the following provisions:
(a)    The Offeror shall deliver a written notice (the "Offer Notice") to the
non-transferring Member stating (i) such Offeror's bona fide intention to
transfer the Offered Interest, (ii) the name and address of the proposed
transferee, and (iii) the purchase price and terms of payment for which the
Offeror proposes to transfer the Offered Interest. The Offer Notice shall
constitute a revocable offer by the Offeror to sell the Offered Interest to the
other Member on the terms and conditions set forth in this Exhibit "H."
(b)    Within thirty (30) days after receipt of the Offer Notice, the
non-transferring Member shall have the right, but not the obligation, to elect
to purchase the entire Offered Interest for the price and upon the terms and
conditions set forth in the Offer Notice by delivering written notice of such
election (the "Purchase Election") to the Offeror. The failure of
non-transferring Member to submit a notice within such thirty (30) day period
shall constitute an irrevocable rejection of the offer made by the Offeror to
sell the Offered Interest to the non-transferring Member.
(c)    If the non-transferring Member timely elects to purchase the entire
Offered Interest prior to the Offeror's written revocation of the Offer, then
the closing for the Offered Interest shall be made upon the terms and conditions
set forth in the Offer Notice including, without limitation, price, terms of
payment and closing date; provided, however, if the terms of the proposed
transfer include the payment by the Offeror of a commission, then the purchase
price shall be reduced by the amount of such commission. The Offeror and the
non-transferring Member shall execute such documents and instruments and make
such deliveries as may be reasonably required to consummate the transfer.
Notwithstanding any other provisions of this Exhibit "H," the Offeror shall make
the representations and warranties set forth in Section 8.07 of the Agreement at
the closing for the purchase and sale of the Offered Interest.
(d)    If the non-transferring Member does not timely elect to purchase the
entire Offered Interest (or if the non-transferring Member breaches its
obligation to purchase the entire Offered Interest), then the Offeror may
transfer the entire Offered Interest to the proposed transferee described in the
Offer Notice, provided such transfer (i) is completed within ninety (90) days
after the expiration of the non-transferring Member's right to purchase the
Offered


1101801.21/OC
54430-10898/2568195.16
EXHIBIT “H”
FINAL VERSION



--------------------------------------------------------------------------------




Interest (or within 90 days following the breach by the non-transferring Member
of its obligation to purchase the entire Offered Interest, if applicable),
(ii) is made at the price and on terms and conditions no less favorable to the
Offeror than as described in the Offer Notice, (iii) would not constitute a
default or breach by the Company under any loan agreement or document to which
the Company is a party (unless the lender consents to such transfer), and
(iv) the requirements of Section 6.03 are met. If the Offered Interest is not so
transferred within such ninety (90)-day period, then the Offeror shall be
required to comply again with the provisions of this Exhibit "H" prior to
voluntarily transferring, assigning, conveying, selling or otherwise disposing
of the Offered Interest to any Person (except for any transfer to any Person
permitted by Sections 6.02(a), (b), (c) (d) and (e) above). In addition, in the
event of a breach by the non-transferring Member of its obligation to purchase,
such non-transferring Member shall not have a right to elect to purchase an
Offered Interest with respect to a transfer of an Interest which is consummated
within one (1) year after such breach.
(e)    If any transferee purchases an Interest pursuant to the procedure
described in this Exhibit "H," then such transferee shall be admitted to the
Company as a substituted member upon the closing of such purchase and sale and
the satisfaction of the requirements of Section 6.03.




1101801.21/OC
54430-10898/2568195.16
EXHIBIT “H”
FINAL VERSION

